 



Exhibit 10.1
 
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of January 17, 2006
by and among
EQUITY ONE, INC.,
as Borrower
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6,
as Lenders
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Sole Lead Arranger
and
WACHOVIA BANK NATIONAL ASSOCIATION and SUNTRUST BANK,
as Co-Syndication Agents
and
PNC BANK NATIONAL ASSOCIATION and JP MORGAN CHASE BANK, N.A.,
as Co-Documentation Agents
and
BANK OF AMERICA, N.A., HARRIS NESBITT (BANK OF MONTREAL) and
BRANCH BANKING AND TRUST COMPANY,
as Managing Agents
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1 Definitions
    1  
Section 1.2 General; References to San Francisco Time
    28  
 
       
ARTICLE II CREDIT FACILITY
    28  
 
       
Section 2.1 Revolving Loans
    28  
Section 2.2 Letters of Credit
    30  
Section 2.3 Swingline Loans
    34  
Section 2.4 Bid Rate Loans
    37  
Section 2.5 Rates and Payment of Interest on Loans
    40  
Section 2.6 Number of Interest Periods
    41  
Section 2.7 Repayment of Loans
    41  
Section 2.8 Prepayments
    41  
Section 2.9 Continuation
    42  
Section 2.10 Conversion
    43  
Section 2.11 Notes
    43  
Section 2.12 Expiration or Termination Date of Letters of Credit Past
Termination Date
    43  
Section 2.13 Amount Limitations
    44  
Section 2.14 Optional Increase to the Commitment
    44  
Section 2.15 Extension of the Termination Date
    46  
 
       
ARTICLE III PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
    46  
 
       
Section 3.1 Payments
    46  
Section 3.2 Pro Rata Treatment
    46  
Section 3.3 Sharing of Payments, Setoff, Etc
    47  
Section 3.4 Several Obligations
    48  
Section 3.5 Minimum Amounts
    48  
Section 3.6 Fees
    48  
Section 3.7 Computations
    50  
Section 3.8 Usury
    50  
Section 3.9 Agreement Regarding Interest and Charges
    50  
Section 3.10 Statements of Account
    50  
Section 3.11 Defaulting Lenders
    50  
Section 3.12 Taxes
    51  
 
       
ARTICLE IV POOL ASSETS
    53  
 
       
Section 4.1 Inclusion of Pool Assets
    53  
Section 4.2 Termination of Designation as Pool Asset
    53  
Section 4.3 Ineligibility of a Property as Pool Asset
    54  

-i-



--------------------------------------------------------------------------------



 



      Page  
ARTICLE V YIELD PROTECTION, ETC
    54  
 
       
Section 5.1 Additional Costs; Capital Adequacy
    54  
Section 5.2 Suspension of LIBOR Loans
    55  
Section 5.3 Illegality
    56  
Section 5.4 Compensation
    56  
Section 5.5 Treatment of Affected Loans
    57  
Section 5.6 Change of Lending Office
    57  
Section 5.7 Assumptions Concerning Funding of LIBOR Loans
    58  
 
       
ARTICLE VI CONDITIONS PRECEDENT
    58  
 
       
Section 6.1 Initial Conditions Precedent
    58  
Section 6.2 Conditions Precedent to All Loans and Letters of Credit
    60  
Section 6.3 Conditions as Covenants
    61  
 
       
ARTICLE VII REPRESENTATIONS AND WARRANTIES
    61  
 
       
Section 7.1 Representations and Warranties
    61  
Section 7.2 Survival of Representations and Warranties, Etc
    67  
 
       
ARTICLE VIII AFFIRMATIVE COVENANTS
    67  
 
       
Section 8.1 Preservation of Existence and Similar Matters
    68  
Section 8.2 Compliance with Applicable Law and Material Contracts
    68  
Section 8.3 Maintenance of Property
    68  
Section 8.4 Conduct of Business
    68  
Section 8.5 Insurance
    68  
Section 8.6 Payment of Taxes and Claims
    69  
Section 8.7 Books and Records; Inspections
    69  
Section 8.8 Use of Proceeds
    69  
Section 8.9 Environmental Matters
    70  
Section 8.10 Further Assurances
    70  
Section 8.11 Material Contracts
    70  
Section 8.12 REIT Status
    70  
Section 8.13 Exchange Listing
    71  
Section 8.14 Guarantors
    71  
 
       
ARTICLE IX INFORMATION
    72  
 
       
Section 9.1 Quarterly Financial Statements
    73  
Section 9.2 Year-End Statements
    73  
Section 9.3 Compliance Certificate
    73  
Section 9.4 Other Information
    74  
 
       
ARTICLE X NEGATIVE COVENANTS
    77  
 
       
Section 10.1 Financial Covenants
    77  
Section 10.2 Negative Pledge
    79  
Section 10.3 Restrictions on Intercompany Transfers
    79  
Section 10.4 Merger, Consolidation, Sales of Assets and Other Arrangements
    79  

-ii-



--------------------------------------------------------------------------------



 



      Page  
Section 10.5 Plans
    81  
Section 10.6 Fiscal Year
    81  
Section 10.7 Modifications of Organizational Documents and Material Contracts
    81  
Section 10.8 Transactions with Affiliates
    81  
 
       
ARTICLE XI DEFAULT
    82  
 
       
Section 11.1 Events of Default
    82  
Section 11.2 Remedies Upon Event of Default
    85  
Section 11.3 Marshaling; Payments Set Aside
    87  
Section 11.4 Allocation of Proceeds
    87  
Section 11.5 Letter of Credit Collateral Account
    87  
Section 11.6 Performance by Administrative Agent
    88  
Section 11.7 Rights Cumulative
    89  
 
       
ARTICLE XII THE AGENT
    89  
 
       
Section 12.1 Authorization and Action
    89  
Section 12.2 Administrative Agent’s Reliance, Etc
    90  
Section 12.3 Notice of Defaults
    91  
Section 12.4 Wells Fargo as Lender
    91  
Section 12.5 Approvals of Lenders
    91  
Section 12.6 Lender Credit Decision, Etc
    92  
Section 12.7 Indemnification of Administrative Agent
    93  
Section 12.8 Successor Administrative Agent
    93  
Section 12.9 Titled Agents
    94  
 
       
ARTICLE XIII MISCELLANEOUS
    94  
 
       
Section 13.1 Notices
    94  
Section 13.2 Expenses
    95  
Section 13.3 Stamp, Intangible and Recording Taxes
    96  
Section 13.4 Electronic Document Deliveries
    96  
Section 13.5 Litigation; Jurisdiction; Other Matters; Waivers
    97  
Section 13.6 Successors and Assigns
    98  
Section 13.7 Amendments
    101  
Section 13.8 Nonliability of Administrative Agent and Lenders
    103  
Section 13.9 Confidentiality
    103  
Section 13.10 Indemnification
    103  
Section 13.11 Termination; Survival
    105  
Section 13.12 Severability of Provisions
    105  
Section 13.13 GOVERNING LAW
    105  
Section 13.14 Counterparts
    106  
Section 13.15 Obligations with Respect to Loan Parties
    106  
Section 13.16 Independence of Covenants
    106  
Section 13.17 Limitation of Liability
    106  
Section 13.18 USA Patriot Act Notice. Compliance
    106  
Section 13.19 Entire Agreement
    107  
Section 13.20 Construction
    107  

-iii-



--------------------------------------------------------------------------------



 



     
SCHEDULE 1.1(A)
  Pro Rata Shares of Lenders and Outstanding Balances as of Effective Date
SCHEDULE 1.1(B)
  List of Loan Parties
SCHEDULE 1.1(C)
  List of Persons Excluded from Definition of “Unconsolidated Affiliate”
SCHEDULE 4.1
  Initial Pool Assets
SCHEDULE 7.1(b)
  Ownership Structure
SCHEDULE 7.1(f)
  List of Properties and Marketable Securities
SCHEDULE 7.1(g)
  Existing Indebtedness
SCHEDULE 7.1(h)
  Material Contracts
SCHEDULE 7.1(i)
  Litigation
SCHEDULE 7.1(x)
  List of Properties owned by non-Borrower or Guarantor parties
SCHEDULE 10.8
  Certain Transactions with Affiliates
SCHEDULE 11.1(d)
  Indebtedness in known non-monetary default  
EXHIBIT A
  Form of Assignment and Acceptance Agreement
EXHIBIT B
  Form of Pool Certificate
EXHIBIT C
  Form of Guaranty
EXHIBIT D-1
  Form of Notice of Borrowing
EXHIBIT D-2
  Form of Notice of Swingline Borrowing
EXHIBIT E
  Form of Notice of Continuation
EXHIBIT F
  Form of Notice of Conversion
EXHIBIT G-1
  Form of Revolving Note
EXHIBIT G-2
  Form of Swingline Note
EXHIBIT G-3
  Form of Bid Rate Note
EXHIBIT H
  Form of Opinion of Counsel
EXHIBIT I
  Form of Compliance Certificate
EXHIBIT J
  Form of Designation Agreement
EXHIBIT K-1
  Form of Bid Rate Quote Request
EXHIBIT K-2
  Form of Bid Rate Quote
EXHIBIT K-3
  Form of Bid Rate Quote Acceptance
EXHIBIT L
  Form of Solvency Certificate
EXHIBIT M
  Form of Transfer Authorizer Designation

-iv-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) dated as of
January 17, 2006 by and among EQUITY ONE, INC., a corporation organized under
the laws of the State of Maryland (the "Borrower”), each of the financial
institutions initially a signatory hereto together with their assignees under
Section 13.6(d) (the “Lenders”), WACHOVIA BANK NATIONAL ASSOCIATION and SUNTRUST
BANK, as Co-Syndication Agents, PNC BANK NATIONAL ASSOCIATION and JP MORGAN
CHASE BANK, N.A., as Co-Documentation Agents, BANK OF AMERICA, N.A., HARRIS
NESBITT (BANK OF MONTREAL) and BRANCH BANKING AND TRUST COMPANY, as Managing
Agents, and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as
contractual representative of the Lenders to the extent and in the manner
provided in Article XII (in such capacity, the “Administrative Agent”) and as
Sole Lead Arranger.
     WHEREAS, Borrower, certain Lenders and Administrative Agent previously
entered into a Credit Agreement dated as of February 7, 2003 (the “Prior Credit
Agreement”), under which Lenders made available to Borrower, on an unsecured
basis, a $340,000,000 revolving credit facility, which included a $20,000,000
letter of credit subfacility, a $35,000,000 swingline subfacility and a
$170,000,000 competitive bid subfacility;
     AND WHEREAS, the parties now desire to fully amended and restate the Prior
Credit Agreement to change the Lenders to the Agreement, to reduce the total
commitment thereunder to $275,000,000, to modify the competitive bid subfacility
to fifty percent (50%) of the Loan Commitment and to make certain other changes
and modifications, all on the terms and conditions contained herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:
ARTICLE I DEFINITIONS
Section 1.1 Definitions.
     In addition to terms defined elsewhere herein, the following terms shall
have the following meanings for the purposes of this Agreement:
     “Absolute Rate” has the meaning given that term in Section 2.4(c)(ii).
     “Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting
forth Absolute Rates pursuant to Section 2.4(b).
     “Absolute Rate Loan” means a Bid Rate Loan, in which the interest rate is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.
     “Accession Agreement” means an Accession Agreement substantially in the
form of Annex I to the Guaranty.
     “Additional Costs” has the meaning given that term in Section 5.1.

 



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, a Person (other than the
Administrative Agent or any Lender): (a) directly or indirectly controlling,
controlled by, or under common control with, such Person; (b) directly or
indirectly owning or holding ten percent (10%) or more of any Equity Interest in
such Person; or (c) ten percent (10%) or more of whose voting stock or other
Equity Interest is directly or indirectly owned or held by such Person. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or otherwise. The Affiliates of a
Person shall include any officer or director of such Person. In no event shall
the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.
     “Administrative Agent” means Wells Fargo Bank, National Association, as
contractual representative for the Lenders under the terms of this Agreement,
and any of its successors in such capacity.
     “Agreement Date” means the date as of which this Agreement is dated.
     “Applicable Law” means all applicable provisions of constitutions,
statutes, rules, regulations and orders of all governmental bodies and all
orders and decrees of all courts, tribunals and arbitrators.
     “Applicable Margin” shall mean the respective percentage rates set forth
below corresponding to the Credit Ratings of the Borrower prevailing as of the
date of rate determination as assigned by the applicable Rating Agencies:

              Credit Rating   Applicable Margin for Level   (from S&P and one
other Rating Agency)   LIBOR Loans 1  
A-/A3 or equivalent or higher
  0.45% 2  
BBB+/Baa1 or equivalent
  0.60% 3  
BBB/Baa2 or equivalent
  0.675% 4  
BBB-/Baa3 or equivalent
  0.80% 5  
Less than BBB-/Baa3 or equivalent or no rating from S&P and one other Rating
Agency
  1.15%

During any period that the Borrower receives two Credit Ratings, if the Rating
Agencies assign Credit Ratings which correspond to different Levels in the above
table resulting in different Applicable Margin determinations, the Applicable
Margin will be determined based on the Level corresponding to the higher of the
two Credit Ratings. During any period that the Borrower receives more than two
Credit Ratings and none of such Credit Ratings is equivalent, the Applicable
Margin shall equal the average of the Applicable Margins corresponding to the
two highest of such Credit Ratings. Borrower shall provide to Administrative
Agent notice of each anticipated or actual change in a Credit Rating within
three (3) Business Days of Borrower’s knowledge thereof. Each change in the
Applicable Margin resulting from a change in a Credit Rating of the Borrower
shall take effect on the first calendar day of the month following the month in
which such Credit Rating is publicly announced by the relevant Rating Agency. As
of

Page 2



--------------------------------------------------------------------------------



 



the Agreement Date, the Applicable Margin for LIBOR Loans equals eight-tenths of
one percent (0.8%).
     “Asset Value” means:
          (a) with respect to any Subsidiary at a given time, the sum of (i)
EBITDA of such Subsidiary at such time for the fiscal quarter most recently
ended multiplied by four (4) and divided by 8.0%, plus (ii) the book value of
all CIP of such Subsidiary as of the end of the Borrower’s fiscal quarter most
recently ended; and
          (b) with respect to any Unconsolidated Affiliate at a given time the
sum of (i) with respect to any of such Unconsolidated Affiliate’s Properties,
the Borrower’s Ownership Share of EBITDA of such Unconsolidated Affiliate
attributable to such Properties for the fiscal quarter most recently ended
multiplied by four (4) and divided by 8.0%, plus (ii) with respect to any of
such Unconsolidated Affiliate’s CIP, the Borrower’s Ownership Share of the book
value of such CIP as of the end of the Borrower’s fiscal quarter most recently
ended.
     “Assignee” has the meaning given that term in Section 13.6(c).
     “Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Administrative Agent,
substantially in the form of Exhibit A.
     “Base Rate” means the Federal Funds Rate plus one-half of one percent
(0.5%). Each change in the Base Rate shall become effective without prior notice
to the Borrower or the Lenders automatically as of the opening of business on
the date of such change in the Base Rate.
     “Base Rate Loan” means a Loan bearing interest at a rate based on the Base
Rate.
     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
     “Bid Rate Borrowing” has the meaning given that term in Section 2.4(b).
     “Bid Rate Loan” means a loan made by a Lender under Section 2.4(a).
     “Bid Rate Note” means a promissory note of the Borrower substantially in
the form of Exhibit G-3, payable to the order of a Lender as originally in
effect and otherwise duly completed.
     “Bid Rate Quote” means an offer in accordance with Section 2.4(c) by a
Lender to make a Bid Rate Loan with one single specified interest rate.
     “Bid Rate Quote Request” has the meaning given that term in Section 2.4(b).
     “Borrower” has the meaning set forth in the introductory paragraph hereof
and shall include the Borrower’s successors and permitted assigns.

Page 3



--------------------------------------------------------------------------------



 



     “Business Day” means (a) any day other than a Saturday, Sunday or other day
on which banks in Tampa, Florida or San Francisco, California are authorized or
required to close and (b) with reference to a LIBOR Loan, any such day that is
also a day on which dealings in Dollar deposits are carried out in the London
interbank market.
     “Capitalized Lease Obligation” means obligations under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation determined in accordance with GAAP.
     “CIP” means construction-in-progress, together with any related Land held
for development, all as determined in accordance with GAAP.
     “Commitment” means, as to each Lender, such Lender’s obligation to make
Revolving Loans pursuant to Section 2.1, and to issue (in the case of the
Administrative Agent) or participate in (in the case of the other Lenders)
Letters of Credit pursuant to Section 2.2(a) and 2.2(i) respectively, and to
make (in the case of the Administrative Agent) or participate in (in the case of
other Lenders) Swingline Loans pursuant to Section 2.3(e), in an amount up to,
but not exceeding the amount set forth for such Lender on Schedule 1.1(A)
attached hereto as such Lender’s “Commitment Amount” or as set forth in the
applicable Assignment and Acceptance Agreement, or as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 13.6.
     “Compliance Certificate” has the meaning given that term in Section 9.3.
     “Contingent Obligation” as applied to any Person, means any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other payment obligation of another Person if
the primary purpose or intent of the Person incurring such liability, or the
primary effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto. Contingent Obligations shall include (i) any Guaranty of the
Indebtedness of another (other than of such Person for liabilities arising from
reasonable and customary exceptions to Nonrecourse Indebtedness, such as for
fraud, willful misrepresentation, misapplication of funds (including
misappropriation of security deposits and failure to apply rents to operating
expenses or debt service), indemnities relating to environmental matters and
waste of property constituting security for such Nonrecourse Indebtedness,
post-default interest, attorney’s fees and other costs of collection to the
extent not covered by the value of the property constituting security for such
Nonrecourse Indebtedness and other similar exceptions to recourse liability,
none of which liabilities shall be deemed to be Contingent Obligations),
(ii) the obligation to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement, and
(iii) any liability of such Person for the Indebtedness of another through any
agreement to purchase, repurchase or otherwise acquire such obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to maintain the solvency, financial condition or
any balance sheet item or level of income of another. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum amount so guaranteed.

Page 4



--------------------------------------------------------------------------------



 



     “Continue”, “Continuation” and “Continued” each refers to the continuation
of a LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.
     “Convert”, “Conversion” and “Converted” each refers to the conversion of a
Loan of one Type into a Loan of another Type pursuant to Section 2.10.
     “Credit Event” means any of the following: (a) the making (or deemed
making) of any Loan, (b) the Conversion of a Loan, (c) the Continuation of a
LIBOR Loan and (d) the issuance of a Letter of Credit.
     “Credit Rating” means the rating assigned by a Rating Agency to each series
of rated senior unsecured long term indebtedness of the Borrower.
     “Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
     “Defaulting Lender” has the meaning set forth in Section 3.11.
     “Derivatives Contract” means any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
     “Derivatives Termination Value” means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Administrative Agent or any Lender).
     “Designated Lender” means any Person which would qualify as an Eligible
Assignee or a special purpose entity which is an affiliate of, or sponsored by,
a Lender, that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
direct or indirect parent of which issues) commercial paper rated

Page 5



--------------------------------------------------------------------------------



 



at least P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then
equivalent grade) by S&P that, in either case, (a) is organized under the laws
of the United States of America or any state thereof or is a foreign banking
institution authorized to do business in the United States through a domestic
branch or subsidiary, (b) shall have become a party to this Agreement pursuant
to Section 13.6(d) and (c) is not otherwise a Lender, together with its
respective successors and permitted assigns, and, as the context requires,
includes the Swingline Lender; provided, however, that the term “Lender” shall
exclude each Designated Lender when used in reference to any Loan other than a
Bid Rate Loan, the Commitments or terms relating to any Loan other than a Bid
Rate Loan and the Commitments and shall further exclude each Designated Lender
for all other purposes hereunder except that any Designated Lender which funds a
Bid Rate Loan shall, subject to Section 13.6(d), have the rights (including the
rights given to a Lender contained in Sections 13.2 and 13.10) and obligations
of a Lender associated with holding such Bid Rate Loan.
     “Designated Lender Note” means a Bid Rate Note of the Borrower evidencing
the obligation of the Borrower to repay Bid Rate Loans made by a Designated
Lender.
     “Designating Lender” has the meaning given that term in Section 13.6(d).
     “Designation Agreement” means a Designation Agreement between a Lender and
a Designated Lender and accepted by the Administrative Agent, substantially in
the form of Exhibit J or such other form as may be agreed to by such Lender,
such Designated Lender and the Administrative Agent.
     “Development Property” means a Property currently under development that
has not achieved a Leasing Rate of eighty percent (80%) or more or, subject to
the last sentence of this definition, on which the improvements (other than
tenant improvements on unoccupied space) related to the development have not
been completed. The term “Development Property” shall include real property of
the type described in the immediately preceding sentence to be (but not yet)
acquired by the Borrower, any Subsidiary or any Unconsolidated Affiliate upon
completion of construction pursuant to a contract in which the seller of such
real property is required to develop or renovate prior to, and as a condition
precedent to, such acquisition or real property being developed by third parties
with related indebtedness that the Borrower, any Subsidiary or any
Unconsolidated Affiliate has guaranteed or as to which any such Person is
otherwise obligated. A Development Property on which all improvements (other
than tenant improvements on unoccupied space) related to the development of such
Property have been substantially completed for at least twelve (12) months shall
cease to constitute a Development Property notwithstanding the fact that such
Property has not achieved a Leasing Rate of at least eighty percent (80%).
     “Dollars” or “$” means the lawful currency of the United States of America.
     “EBITDA” means, with respect to any Person for any period and without
duplication, the sum of (a) net earnings (loss) of such Person (before minority
interests and preferred distributions) for such period (excluding equity in net
earnings or net loss of Unconsolidated Affiliates) excluding the following
amounts (but only to the extent included in determining net earnings (loss) for
such period): (i) depreciation and amortization expense and other non-cash

Page 6



--------------------------------------------------------------------------------



 



charges of such Person for such period; (i) interest expense of such Person for
such period; (iii) income tax expense of such Person in respect of such period;
(iv) extraordinary and nonrecurring gains and losses of such Person for such
period, including without limitation, gains and losses from the sale of assets,
write-offs and forgiveness of debt; plus (b) such Person’s Ownership Share of
EBITDA (calculated as referred to in the foregoing clause (a)) of each
Unconsolidated Affiliate.
     “Effective Date” means the later of: (a) the Agreement Date; and (b) the
date on which all of the conditions precedent set forth in Section 6.1 shall
have been fulfilled or waived in writing by the Administrative Agent.
     “Eligible Assignee” means any Person that is: (a) an existing Lender; (b) a
commercial bank, trust company, savings and loan association, savings bank,
insurance company, investment bank or pension fund organized under the laws of
the United States of America, any state thereof or the District of Columbia, and
having total assets in excess of $5,000,000,000 ; or (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Co-operation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch, agency or
international banking facility located in the United States of America. If such
Person is not currently a Lender, such Person’s (or in the case of a bank which
is a subsidiary, such bank’s parent’s) senior unsecured long term indebtedness
must be rated BBB or higher by S&P, Baa2 or higher by Moody’s or the equivalent
or higher of either such rating by another Rating Agency.
     “Eligible Encumbered Property” means Property (other than CIP or Eligible
Ground Leases) that secures Indebtedness with a ratio of the unpaid balance of
said Indebtedness to the Pool Value of said Property that is less than or equal
to forty percent (40%) (such calculation to be made upon initial inclusion of
the Property in the Pool and on the last day of each calendar quarter thereafter
for so long as the Property is to be included in the Pool).
     “Eligible Ground Leases” means a ground lease of real property in which
Borrower or a Wholly Owned Subsidiary is ground lessee and which meets all of
the following requirements:
          (a) Such lease has a remaining term (including renewal options
exercisable at lessee’s sole option) of not less than twenty-five (25) years,
and
          (b) Administrative Agent has determined, in its reasonable discretion,
that the ground lease is financeable in that it provides or allows for (either
in the ground lease or in a current valid estoppel letter executed by the ground
lessor), without further consent from the ground lessor, (i) notice and right to
cure to ground lessee’s mortgage lender, (ii) a pledge and mortgage of the
leasehold interest, and (iii) recognition of a foreclosure of the leasehold
interest (including no prohibition on entering into a new lease between ground
lessor and the acquirer at a foreclosure sale by ground lessee’s mortgage
lender).
     “Eligible Pool Asset” means a Property (whether an Eligible Encumbered
Property, Eligible Ground Lease, CIP or otherwise) or Marketable Security which
satisfies at all times, from and after its inclusion as a Pool Asset in
accordance with Section 4.1 and until such asset is

Page 7



--------------------------------------------------------------------------------



 



removed from the Pool in accordance with Section 4.2 or Section 4.3, all of the
following requirements as certified by Borrower to Administrative Agent at such
time as the Eligible Pool Asset is added to the Pool and from time to time
thereafter in accordance with the provisions of this Agreement:
     (a) if such Eligible Pool Asset is Property, such Eligible Pool Asset is
owned in fee simple (or pursuant to an approved leasehold interest, in the case
of Eligible Ground Leases) by the Borrower or a Wholly Owned Subsidiary;
     (b) if such Eligible Pool Asset is a Marketable Security, such Marketable
Security shall consist of either (i) common or preferred shares of companies
domiciled in the United States (i.e., no ADR’s), and listed on the NYSE, NASDAQ
or other recognized United States exchange and quoted on at least a daily basis
on such exchange, or (ii) debt securities rated BBB- / Baa3 or better and issued
by companies domiciled in the United States;
     (c) other than with respect to Eligible Encumbered Property, regardless of
whether such Eligible Pool Asset is owned by the Borrower or a Wholly Owned
Subsidiary, the Borrower has the right directly, or indirectly through a Wholly
Owned Subsidiary, to take the following actions without the need to obtain the
consent of any Person: (i) to create a Lien on such Eligible Pool Asset as
security for Indebtedness of the Borrower or such Wholly Owned Subsidiary, as
applicable and (ii) to sell, transfer or otherwise dispose of such Eligible Pool
Asset, provided, however, that, with respect to not greater than fifty percent
(50%) of the Eligible Pool Assets, the foregoing limitation shall not apply to
Properties subject to binding, fully executed purchase contracts, not in
default, which have, unless otherwise approved by Requisite Lenders, a scheduled
closing date under such contracts not greater than one-hundred eighty (180) days
following the execution date thereof;
     (d) other than with respect to Eligible Encumbered Property, neither such
Eligible Pool Asset, nor if such Eligible Pool Asset is owned by a Wholly Owned
Subsidiary, any of the Borrower’s direct or indirect ownership interest in such
Wholly Owned Subsidiary, is subject to any Lien other than Permitted Liens;
     (e) such Eligible Pool Asset (to the extent a Property) is free of all
structural defects, title defects, environmental conditions or other adverse
matters except for Permitted Liens and defects, conditions or matters
individually or collectively which are not material to the profitable operation
of such Eligible Pool Asset;
     (f) to the extent such Eligible Pool Asset is a Property, Borrower has
obtained an environmental study from a third party consultant that indicates the
property has no material recognized environmental condition which, in Borrower’s
reasonable discretion, impedes its intended use or materially impacts its
salability or financing potential; and
     (g) if such Eligible Pool Asset is owned by a Wholly Owned Subsidiary, such
Wholly Owned Subsidiary has already or will become a Guarantor hereunder prior
to

Page 8



--------------------------------------------------------------------------------



 



such Eligible Pool Asset being treated as an Eligible Pool Asset (to the extent
required by the provisions of Section 8.14 below).
     “Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National
Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.
     “Equity Interest” means, with respect to any Person, any share of capital
stock of (or other ownership or profit interests in) such Person, any warrant,
option or other right for the purchase or other acquisition from such Person of
any share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
     “Equity Issuance” means any issuance or sale by a Person of any Equity
Interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.
     “ERISA Group” means the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.
     “Event of Default” means any of the events specified in Section 11.1,
provided that any requirement for notice or lapse of time or any other condition
has been satisfied.
     “Fair Market Value” means, with respect to any asset, the price which could
be negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction. Except as otherwise provided herein,
Fair Market Value shall be determined by the Board of Directors of the Borrower
(or an authorized committee thereof) acting in good faith conclusively evidenced
by a board resolution thereof delivered to the Administrative Agent or, with
respect to any asset valued at up to $1,000,000, such determination may be made
by the chief financial officer of the Borrower evidenced by an officer’s
certificate delivered to the Administrative Agent.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards to the nearest 1/1,000th of 1%) equal to the weighted average of the
rates on overnight Federal funds

Page 9



--------------------------------------------------------------------------------



 



transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day, and (b) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate quoted to the Administrative Agent by federal
funds dealers selected by the Administrative Agent on such day on such
transaction as determined by the Administrative Agent.
     “Fee Letter” means that certain letter agreement dated ___, 2005 between
the Administrative Agent and the Borrower with respect to certain fees payable
by the Borrower to and for the benefit of Administrative Agent in connection
with this Agreement.
     “Fees” means the fees and commissions provided for or referred to in
Section 3.6 and any other fees payable by the Borrower to the Administrative
Agent or any other Lender hereunder or under any other Loan Document.
     “FIRREA” means the Financial Institution Recovery, Reform and Enforcement
Act of 1989, as amended.
     “Fixed Charges” means, with respect to a Person and for a given period, the
sum of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all scheduled principal payments on Indebtedness made by such
Person during such period (excluding balloon, bullet or similar payments of
principal due upon the stated maturity of Indebtedness) including a
proportionate share of same for all Unconsolidated Affiliates, plus (c) the
aggregate of all dividends paid or accrued by such Person on any Preferred Stock
during such period including a proportionate share of same for all
Unconsolidated Affiliates, plus (d) the Reserve for Replacements for all
Property owned by such Person as of the end of such period.
     “Funds From Operations” means, with respect to a Person and for a given
period, (a) net income (loss) of such Person determined on a consolidated basis
for such period minus (or plus) (b) gains (or losses) from debt restructuring
and sales of property during such period plus (c) depreciation with respect to
such Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination, and which have been consistently applied.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     “Governmental Authority” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental,

Page 10



--------------------------------------------------------------------------------



 



quasi-governmental, judicial, public or statutory instrumentality, authority,
body, agency, bureau or entity (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority) or any arbitrator
with authority to bind a party at law.
     “Gross Asset Value” means, at a given time, the sum (without duplication)
of:
     (a) Operating Property Value at such time, plus
     (b) all cash and cash equivalents (excluding tenant deposits and other cash
and cash equivalents the disposition of which is restricted) of the Borrower and
its Subsidiaries at such time; plus
     (c) Borrower’s and its Subsidiaries’ respective Ownership Shares of all
cash and cash equivalents (excluding tenant deposits and other cash and cash
equivalents the disposition of which is restricted) of each Unconsolidated
Affiliate at such time, plus
     (d) the current book value of all CIP, plus
     (e) the Borrower’s and its Subsidiaries’ respective Ownership Shares of the
current book values of all CIP of each Unconsolidated Affiliate, plus
     (f) the purchase price paid by the Borrower or any Subsidiary (less any
amounts paid to the Borrower or such Subsidiary as a purchase price adjustment
(i.e., the net effective purchase price, after taking into account any net
credits to the stated purchase price), held in escrow, retained as a contingency
reserve, or in connection with other similar arrangements) for any Property
acquired by the Borrower or such Subsidiary during the immediately preceding
fiscal quarter of the Borrower, plus
     (g) the Borrower’s and its Subsidiaries’ respective Ownership Shares of the
purchase price paid by any Unconsolidated Affiliate (less any amounts paid to
such Unconsolidated Affiliate as a purchase price adjustment, held in escrow,
retained as a contingency reserve, or in connection with other similar
arrangements) for any Property acquired by such Unconsolidated Affiliate during
the immediately preceding fiscal quarter of the Borrower, plus
     (h) the contractual purchase price of Properties of the Borrower and its
Subsidiaries and Borrower’s and its Subsidiaries’ Ownership Share of the
contractual purchase price of Properties of the Borrower’s Unconsolidated
Affiliates, subject to purchase obligations, repurchase obligations, forward
commitments and unfunded obligations to the extent such obligations and
commitments are included in determinations of Total Liabilities, plus
     (i) the current book value of Land held for development (including
Borrower’s and its Subsidiaries’ Ownership Share of Land held for development by
Borrower’s Unconsolidated Affiliates, but not including Land included in
subsection (d) or (e) above), plus

Page 11



--------------------------------------------------------------------------------



 



     (j) the current book value (including Borrower’s and its Subsidiaries’
Ownership Share with respect to Borrower’s Unconsolidated Affiliates) of
accounts receivable (deemed collectable in the ordinary course of business and
less than ninety (90) days outstanding) and notes receivable (deemed to be
collectable) net of collection reserves, plus
     (k) the current market value of Marketable Securities owned by Borrower and
its Subsidiaries; provided, however, that if more than five percent (5%) of the
Gross Asset Value is attributable to Marketable Securities, then the value of
such Marketable Securities in excess of five percent (5%) of Gross Asset Value
shall be limited solely to the market value of common or preferred shares of
companies domiciled in the United States (i.e., no ADR’s), and listed on the
NYSE, NASDAQ or other recognized United States exchange and quoted on at least a
daily basis on such exchange, unless such Marketable Securities are debt
securities, in which case such securities shall be valued at the lesser of
(i) the cost or (ii) the market value of such securities, which debt securities
in any event must be rated BBB- / Baa3 or better and issued by companies
domiciled in the United States.
     In limitation of the foregoing, (i) no more than five percent (5%) of the
Gross Asset Value may be attributable to the current book value of land held for
development (not including book value of such land included in CIP), (ii) no
more then five percent (5%) of the Gross Asset Value may be attributable to the
book value of current portions of accounts receivable and notes receivable net
of collection reserves, (iii) no more than ten percent (10%) of the Gross Asset
Value may be attributable to Marketable Securities, and no more than ten percent
(10%) of the Gross Asset Value may be attributable to Persons excluded from the
definition of “Unconsolidated Affiliate” by operation of the proviso therein.
Without limiting Borrower’s continuing obligations under Sections 10.1(g) and
(h), any Gross Asset Value in excess of any limitation set forth therein shall
be excluded.
     “Guarantor” means any Person that is party to the Guaranty as a “Guarantor”
and in any event shall include each Person which is required to execute a
Guaranty pursuant to the provisions of Section 8.14.
     “Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation
means and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a

Page 12



--------------------------------------------------------------------------------



 



Guaranty of any obligation or indemnifying or holding harmless, in any way, such
Person against any part or all of such obligation. As the context requires,
“Guaranty” shall also mean the guaranty executed and delivered pursuant to
Section 6.1 and substantially in the form of Exhibit C.
     “Hazardous Materials” means all or any of the following: (a) substances
that are defined or listed in, or otherwise classified pursuant to, any
applicable Environmental Laws as “hazardous substances”, “hazardous materials”,
“hazardous wastes”, “toxic substances” or any other formulation intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
“TCLP” toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(c) any flammable substances or explosives or any radioactive materials;
(d) asbestos in any form; and (e) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.
     “Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):
          (a) all obligations of such Person in respect of money borrowed;
          (b) all obligations of such Person (other than trade debt incurred in
the ordinary course of business), whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property;
          (c) Capitalized Lease Obligations of such Person;
          (d) all reimbursement obligations of such Person under or in respect
of any letters of credit or acceptances (whether or not the same have been
presented for payment);
          (e) all Off Balance Sheet Liabilities of such Person;
          (f) net obligations under any Derivatives Contract in an amount equal
to the Derivatives Termination Value thereof;
          (g) all Indebtedness of other Persons which (i) such Person has
Guaranteed or is otherwise recourse to such Person or (ii) is secured by a Lien
on any property of such Person; and
          (h) such Person’s Ownership Share of the Indebtedness of any
Unconsolidated Affiliate of such Person that is not with recourse to such
Person.

Page 13



--------------------------------------------------------------------------------



 



     “Indemnity and Contribution Agreement” means the Indemnity and Contribution
Agreement dated substantially concurrently herewith executed amongst Borrower
and each Guarantor.
     “Intellectual Property” has the meaning given that term in Section 7.1(s).
     “Interest Expense” means, with respect to a Person and for any period as
determined in accordance with GAAP, (a) all paid or accrued interest expense
(excluding capitalized interest, but including interest expense attributable to
Capitalized Lease Obligations) of such Person and in any event shall include all
letter of credit fees and all interest expense with respect to any Indebtedness
in respect of which such Person is wholly or partially liable whether pursuant
to any repayment, interest carry, performance Guarantee or otherwise, plus
(b) to the extent not already included in the foregoing clause (a) such Person’s
Ownership Share of all paid or accrued interest expense (excluding capitalized
interest, but including interest expense attributable to Capitalized Lease
Obligations) for such period of Unconsolidated Affiliates of such Person.
     “Interest Period” means, with respect to any LIBOR Loan, each period
commencing on the date such LIBOR Loan is made or the last day of the next
preceding Interest Period for such Loan and ending on the numerically
corresponding day in the first, second, third or sixth calendar month
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (a) if any
Interest Period would otherwise end after the Termination Date, such Interest
Period shall end on the Termination Date; (b) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, if such next succeeding Business Day falls in the
next succeeding calendar month, on the preceding Business Day); and
(c) notwithstanding the immediately preceding clauses (a) and (b), no Interest
Period shall have a duration of less than one month and, if the Interest Period
for any Loan would otherwise be a shorter period, such Loan shall not be
available hereunder for such period.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.
     “Investment” means, with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, whether by
means of (a) the purchase or other acquisition of any Equity Interest in another
Person, (b) a loan, advance or extension of credit to, capital contribution to,
Guaranty of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person. A
commitment or option to make an Investment in any other Person shall constitute
an Investment. Except as expressly provided otherwise, for purposes of
determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

Page 14



--------------------------------------------------------------------------------



 



     “L/C Commitment Amount” equals $20,000,000.
     “L/C Termination Date” means the date which is seven (7) Business Days
prior to the Termination Date.
     “Land” means fully entitled unimproved land.
     “Leasing Rate” means, with respect to any Pool Asset (including CIP) at any
time, the ratio, expressed as a percentage, of (a) the net rentable square
footage of such Property actually leased to tenants paying rent pursuant to
binding leases as to which no material monetary default has occurred and is
continuing to (b) the aggregate net rentable square footage of such Property.
     “Lender” means each financial institution from time to time party hereto as
a “Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” shall exclude each Designated Lender
when used in reference to any Loan other than a Bid Rate Loan, the Commitments
or terms relating to any Loan other than a Bid Rate Loan and the Commitments and
shall further exclude each Designated Lender for all other purposes hereunder
except that any Designated Lender which funds a Bid Rate Loan shall, subject to
Section 13.6(d), have the rights (including the rights given to a Lender
contained in Sections 13.2 and 13.10) and obligations of a Lender associated
with holding such Bid Rate Loan.
     “Lending Office” means, for each Lender and for each Type of Loan, the
office of such Lender specified as such on its signature page hereto or in the
applicable Assignment and Acceptance Agreement, or such other office of such
Lender as such Lender may notify the Administrative Agent in writing from time
to time.
     “Letter of Credit” has the meaning given that term in Section 2.2(a).
     “Letter of Credit Collateral Account” means a special deposit account
accruing interest in favor of Borrower maintained by the Administrative Agent
and under its sole dominion and control.
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
     “Letter of Credit Liabilities” means, without duplication, at any time and
in respect of any Letter of Credit, the sum of (a) the Stated Amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrower at such time due and payable in
respect of all drawings made under such Letter of Credit. For purposes of this
Agreement, a Lender (other than the Lender then acting as Administrative Agent)
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.2(i) in the related Letter of Credit, and
the Lender then acting as Administrative Agent shall be deemed to hold a Letter
of Credit Liability in an amount equal to its retained interest in

Page 15



--------------------------------------------------------------------------------



 



the related Letter of Credit after giving effect to the acquisition by the
Lenders (other than the Lender then acting as Administrative Agent) of their
participation interests under such Section.
     “LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the
average rate of interest per annum at which deposits in immediately available
funds in Dollars are offered to the Lender then acting as Administrative Agent
(at approximately 9:00 a.m., two Business Days prior to the first day of such
Interest Period) by first class banks in the interbank Eurodollar market where
the Eurodollar operations of the Lender then acting as Administrative Agent are
customarily conducted, for delivery on the first day of such Interest Period,
such deposits being for a period of time equal or comparable to such Interest
Period and in an amount equal to or comparable to the principal amount of the
LIBOR Loan to which such Interest Period relates. Each determination of LIBOR by
the Lender then acting as Administrative Agent shall, in absence of demonstrable
error, be conclusive and binding.
     “LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.4.
     “LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.
     “LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.
     “Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to the payment of the general, unsecured
creditors of such Person; (c) the filing of any financing statement under the
UCC or its equivalent in any jurisdiction; and (d) any agreement by such Person
to grant, give or otherwise convey any of the foregoing.
     “Loan” means a Revolving Loan, Swingline Loan or Bid Loan, as applicable.
     “Loan Document” means this Agreement, each Note, each Guaranty, each Letter
of Credit Document, the Fee Letter, the Indemnity and Contribution Agreement and
each other document or instrument now or hereafter executed and delivered by a
Loan Party in connection with, pursuant to or relating to this Agreement.
     “Loan Party” means each of the Borrower and the Guarantors. Schedule 1.1(B)
sets forth the Loan Parties in addition to the Borrower as of the Effective
Date.
     “Marketable Securities” means debt or equity securities that are traded on
a recognized exchange or that have readily (i.e., recent active trading)
verifiable values as determined by Administrative Agent in its sole discretion.

Page 16



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a materially adverse effect on (a) the
business, assets, liabilities, financial condition, or results of operations of
the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower or any other Loan Party to perform its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any of
the Loan Documents, (d) the rights and remedies of the Lenders and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith.
     “Material Contract” means (a) each property management agreement, if any,
not terminable on thirty (30) days’ notice with respect to an Eligible Pool
Asset and (b) any other contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could have a Material
Adverse Effect.
     “Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $3,000,000.
     “Maximum Availability” means, at any time, (a) the Pool Value divided by
1.60, minus (b) all Unsecured Liabilities of the Borrower and its Subsidiaries
(not including the Loans or Letter of Credit Liabilities made or incurred
hereunder) determined on a consolidated basis, minus (c) the amount of
Indebtedness secured by Pool Assets which are Eligible Encumbered Properties.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person.
     “Multiemployer Plan” means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five (5) plan years made contributions, including for
these purposes any Person which ceased to be a member of the ERISA Group during
such 5-year period.
     “Net Operating Income” means, for any Property and for a given period, the
sum (without duplication) of (a) rents and other revenues earned in the ordinary
course from such Property (excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent), including all revenue from expense recoveries and percentage rental
payments, minus (b) all expenses paid or accrued related to the ownership,
operation or maintenance of such Property (other than those expenses normally
covered by a management fee), including but not limited to, taxes, assessments
and the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses minus, to the extent not already covered in subsection (b) above,
(c) the Reserve for Replacements for such Property for such period minus (d) the
greater of (i) the actual property management fee paid during such period with
respect to

Page 17



--------------------------------------------------------------------------------



 



such Property and (ii) an imputed management fee in an amount equal to three
percent (3%) of the gross revenues for such Property for such period, all as
determined in accordance with GAAP.
     “Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash or the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.
     “New Lender” shall have the meaning set forth in Section 2.14(d).
     “Non-Credit Subsidiary” means a Subsidiary or Unconsolidated Affiliate of
Borrower which is neither a Loan Party, nor the owner of a Pool Asset.
     “Non-Guarantor Entity” means: (a) any Subsidiary or Unconsolidated
Affiliate of the Borrower that is not required to become a party to the Guaranty
under Section 8.14(a), and (b) any Preferred Stock Entity or non-Voting Stock
Subsidiary and any Subsidiary or Unconsolidated Affiliate of any Preferred Stock
Entity or non-Voting Stock Subsidiary.
     “Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness
for borrowed money in respect of which recourse for payment (except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other similar exceptions to recourse liability in a form
reasonably acceptable to the Administrative Agent) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.
     “Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.
     “Notice of Borrowing” means a notice substantially in the form of
Exhibit D-1 to be delivered to the Administrative Agent pursuant to
Section 2.1(b) evidencing the Borrower’s request for a borrowing of Revolving
Loans.
     “Notice of Continuation” means a notice substantially in the form of
Exhibit E to be delivered to the Administrative Agent pursuant to Section 2.9
evidencing the Borrower’s request for the Continuation of a LIBOR Loan.
     “Notice of Conversion” means a notice substantially in the form of
Exhibit F to be delivered to the Administrative Agent pursuant to Section 2.10
evidencing the Borrower’s request for the Conversion of a Loan from one Type to
another Type.
     “Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit D-2 to be delivered to the Administrative Agent pursuant to
Section 2.3(b) evidencing the Borrower’s request for a borrowing of Swingline
Loans.
     “Obligations” means, individually and collectively: (a) the aggregate
principal balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower or any of the other Loan Parties owing to the Administrative Agent
or

Page 18



--------------------------------------------------------------------------------



 



any Lender of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents, including, without limitation, the
Fees and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note.
     “Off Balance Sheet Liabilities” means, with respect to any Person, (a) any
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to any accounts or notes receivable sold, transferred or otherwise
disposed of by such Person, (b) any repurchase obligation or liability,
contingent or otherwise, of such Person with respect to property or assets
leased by such Person as lessee and (c) all obligations, contingent or
otherwise, of such Person under any synthetic lease, tax retention operating
lease, off balance sheet loan or similar off balance sheet financing if the
transaction giving rise to such obligation (i) is considered indebtedness for
borrowed money for tax purposes but is classified as an operating lease or (ii)
does not (and is not required pursuant to GAAP to) appear as a liability on the
balance sheet of such Person.
     “Officer’s Certificate” means a certificate signed by a specified officer
of a Person certifying as to the matters set forth therein.
     “Operating Property Value” means, as of a given date, (a) EBITDA of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended
multiplied by four (4) and divided by 8.0%, plus (b) EBITDA from management
activities for the fiscal quarter most recently ended multiplied by four (4) and
divided by 20%. For purposes of determining the component of Operating Property
Value under clause (a) above, the following shall be excluded: (i) EBITDA from
Properties acquired by the Borrower or any Subsidiary during the immediately
preceding fiscal quarter of the Borrower or disposed of by any such Person
during the immediately preceding fiscal quarter of the Borrower, (ii) EBITDA
from management activities, and (iii) if applicable, EBITDA from CIP.
     “Ownership Share” means, with respect to any Subsidiary of a Person (other
than a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4(q), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.
     “Participant” has the meaning given that term in Section 13.6(b).
     “PBGC” means the Pension Benefit Guaranty Corporation and any successor
agency.
     “Permitted Liens” means (a) Liens securing taxes, assessments and other
charges or levies imposed by any Governmental Authority (excluding any Lien
imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred

Page 19



--------------------------------------------------------------------------------



 



in the ordinary course of business, which are not at the time required to be
paid or discharged under Section 8.6; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workmen’s compensation, unemployment
insurance or similar Applicable Laws; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of such property or impair the use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of the Borrower; (e) Liens securing Indebtedness
with respect to Eligible Encumbered Properties; (f) non-consensual Liens of less
than $1,500,000 per Property or $5,000,000 in the aggregate and (g) Liens in
favor of the Administrative Agent for the benefit of the Lenders.
     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five (5) years been maintained, or contributed to, by any Person
which was at such time a member of the ERISA Group for employees of any Person
which was at such time a member of the ERISA Group.
     “Pool” means, collectively at any given time, all the then Pool Assets.
     “Pool Assets” means those Eligible Pool Assets that, pursuant to the terms
of this Agreement, are to be included when calculating the Pool Value. An asset
shall cease to be a Pool Asset if such asset shall cease, at any time, to be an
Eligible Pool Asset.
     “Pool Certificate” means a report, certified by the chief financial officer
or treasurer of the Borrower, substantially in the form of Exhibit B, setting
forth the calculations required to establish the Pool Values of each Pool Asset
as of a specified date and certifying that each Pool Asset remains an Eligible
Pool Asset, all in form and detail satisfactory to the Administrative Agent.
     “Pool Value” means the sum of:
     (a) the Net Operating Income of each Pool Asset (other than a Property
referred to in clause (b) or (c) below) for the fiscal quarter most recently
ended times four (4) and divided by 8.00%, plus
     (b) the acquisition cost of any Pool Asset not owned for the entire prior
fiscal quarter period, plus
     (c) the aggregate book value of any Property which is a Pool Asset
constituting CIP, as of the last day of the fiscal quarter most recently ended,
plus

Page 20



--------------------------------------------------------------------------------



 



     (d) the market value of Marketable Securities (other than debt securities)
based upon the closing price on the last trading date on or prior to the date of
determination, plus
     (e) in the case of Marketable Securities which are debt securities, the
lower of (i) the market value for such debt securities based upon the closing
price on the last trading date on or prior to the date of determination or (ii)
cost.
provided that, the Pool Value shall be adjusted as follows:
     (i) no more than thirty-five percent (35%) of the Pool Value may be
attributable to Eligible Encumbered Properties, non-Retail Properties, Eligible
Ground Leases, Marketable Securities and CIP,
     (ii) no more than twenty percent (20%) of the Pool Value may be
attributable to Eligible Encumbered Properties,
     (iii) no more than fifteen percent (15%) of the Pool Value may be
attributable to the book value of CIP,
     (iv) no more than fifteen percent (15%) of the Pool Value may be
attributable to Eligible Ground Leases,
     (v) no more than ten percent (10%) of the Pool Value may be attributable to
Marketable Securities,
     (vi) no more than ten percent (10%) of the Pool Value may be attributable
to any one Eligible Pool Asset,
     (vii) no more than five percent (5%) of the Pool Value may be attributable
to non-Retail Properties, and
     (viii) the Pool Value shall be adjusted from time to time to delete one or
more Properties such that the weighted average Leasing Rate for the Pool Assets
at all times equals or exceeds eighty percent (80%).
     “Post-Default Rate” means, in respect of any principal of any Loan or any
other Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to four percent (4%) plus the Base Rate as in effect from time to
time.
     “Preferred Stock” means, with respect to any Person, shares of capital
stock of, or other Equity Interests in, such Person which are entitled to
preference or priority over any other capital stock of, or other Equity Interest
in, such Person in respect of the payment of dividends or distribution of assets
upon liquidation or both.
     “Preferred Stock Entity” means any Person (other than a Subsidiary) in whom
the Borrower owns, directly or indirectly, at least ninety-five (95%) of the
Preferred Stock or other

Page 21



--------------------------------------------------------------------------------



 



equity interests which are not Voting Stock and which Preferred Stock or other
equity interests entitle the Borrower to receive the majority of all economic
benefits associated with ownership of all equity interests issued by such
Person.
     “Property” means a parcel (or group of related parcels) of real property
developed (or to be developed). For purposes of this Agreement, Property shall
include all CIP and ground leases.
     “Pro Rata Share” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the Total
Commitment Amount; provided, however, that if at the time of determination the
Commitments have terminated or been reduced to zero, the “Pro Rata Share” of
each Lender shall be the Pro Rata Share of such Lender in effect immediately
prior to such termination or reduction. The Pro Rata Shares of Lenders as of the
Agreement Date are as set forth on Schedule 1.1(A) hereto, and shall be modified
from time to time to reflect any assignments to or by such Lender effected in
accordance with Section 13.6.
     “Rating Agencies” means S&P, Moody’s and any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.
     “Recourse Indebtedness” means Indebtedness that is not Nonrecourse
Indebtedness.
     “Recurring Capital Expenditures” means capital expenditures made in respect
of a Property for maintenance of such Property and replacement of items due to
ordinary wear and tear including, but not limited to, expenditures made for
maintenance or replacement of carpeting, roofing materials, mechanical systems,
electrical systems and other structural systems and expenditures relating to
tenant improvements and leasing commissions. “Recurring Capital Expenditures”
shall not include any of the following (a) improvements to the appearance of
such Property or any other major upgrade or renovation of such Property not
necessary for proper maintenance or marketability of such Property; (b) capital
expenditures for seismic upgrades or (c) capital expenditures for deferred
maintenance for such Property existing at the time such Property was acquired by
the Borrower or a Subsidiary.
     “Redevelopment Property” means a Property (a) on which the existing
building or other improvements are undergoing renovation and redevelopment and
for which any of the following has occurred (i) construction has commenced, or
(ii) the Borrower, any Subsidiary or any Unconsolidated Affiliate, as the case
may be, has entered into a binding construction contract or (iii) the Borrower,
any Subsidiary or any Unconsolidated Affiliate, as the case may be, has entered
into a binding agreement by an anchor tenant to enter into a lease of any such
Property and (b) either (i) that has not achieved a Leasing Rate of eighty
percent (80%) or more or (ii) on which the improvements (other than tenant
improvements on unoccupied space) related to the renovation and redevelopment
have not been completed. The term “Redevelopment Property” shall include
Property of the type described in the immediately preceding sentence to be (but
not yet) acquired by any such Person upon completion of construction pursuant to
a contract in which the seller of such Property is required to renovate prior
to, and as a condition precedent to, such acquisition or Property being
developed by third parties with related indebtedness that the Borrower, any
Subsidiary or any Unconsolidated Affiliate has guaranteed or as to which any
such Person is otherwise obligated. A Redevelopment Property on which all
improvements

Page 22



--------------------------------------------------------------------------------



 



(other than tenant improvements on unoccupied space) related to the development
of such Property have been substantially completed for at least twelve
(12) months shall cease to constitute a Redevelopment Property notwithstanding
the fact that such Property has not achieved a Leasing Rate of at least eighty
percent (80%).
     “Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any written interpretation, directive or
request applying to a class of banks, including such Lender, of or under any
Applicable Law (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful) by any Governmental Authority or
monetary authority charged with the interpretation or administration thereof or
compliance by any Lender with any written request or directive regarding capital
adequacy.
     “Reimbursement Obligation” means the absolute, unconditional and
irrevocable obligation of the Borrower to reimburse the Administrative Agent for
any drawing honored by the Administrative Agent under a Letter of Credit.
     “REIT” means a Person which is properly taxable as a “real estate
investment trust” under the Internal Revenue Code.
     “Requisite Lenders” means, as of any date, Lenders having at least 66-2/3%
of the Total Commitment Amount, or, if the Commitments have been terminated or
reduced to zero, Lenders holding at least 66 2/3% of the principal amount of the
Loans then outstanding and Letter of Credit Liabilities.
     “Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate square footage of all completed
space of such Property times (b) $0.15 times (c) the number of days in such
period divided by (d) 365. If the term Reserve for Replacements is used without
reference to any specific Property, then it shall be determined on an aggregate
basis with respect to all Properties and a proportionate share of all Property
of all Unconsolidated Affiliates.
     “Restricted Payment” means: (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in shares of that class of stock
to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; (c) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any Subordinated Debt; and
(d) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of the
Borrower or any of its Subsidiaries now or hereafter outstanding.
     “Retail Property” means a Property which is used primarily as a retail
shopping center, which shopping center may include (a) the sale of goods or
merchandise for personal or

Page 23



--------------------------------------------------------------------------------



 



household consumption from a fixed location, and (b) ancillary uses such as
office, medical and restaurant uses.
     “Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1(a).
     “Revolving Note” has the meaning given that term in Section 2.11.
     “Secured Indebtedness” means, with respect to any Person, any Indebtedness
of such Person that is secured in any manner by any Lien on any Property and
shall include such Person’s Ownership Share of the Secured Indebtedness of any
of such Person’s Unconsolidated Affiliates.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, together with all rules and regulations issued thereunder.
     “Solvent” means, when used with respect to any Person, that (a) the fair
value and the fair salable value of its assets (excluding any Indebtedness due
from any affiliate of such Person) are each in excess of the fair valuation of
its total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc.
     “Stated Amount” means the amount available to be drawn by a beneficiary
under a Letter of Credit from time to time, as such amount may be increased or
reduced from time to time in accordance with the terms of such Letter of Credit.
     “Subordinated Debt” means Indebtedness for money borrowed of the Borrower
or any of its Subsidiaries that is expressly subordinated in right of payment
and otherwise to the Loans and the other Obligations in a manner satisfactory to
the Administrative Agent in its sole and absolute discretion.
     “Subsidiary” means each Person (a) with respect to which more than fifty
percent (50%) of the stock, capital or income interests are owned, directly or
indirectly, by Borrower or (b) the financial results of which are consolidated
under GAAP in the financial statements of Borrower.
     “Substantial Amount” means, at the time of determination thereof, an amount
in excess of thirty percent (30%) of total consolidated assets (exclusive of
depreciation) at such time of the Borrower and its Subsidiaries determined on a
consolidated basis.
     “Swingline Commitment” means the Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.3 in an amount up to, but not exceeding
the amount set forth in Section 2.3(a).
     “Swingline Lender” means Administrative Agent, in its capacity pursuant to
Section 2.3.

Page 24



--------------------------------------------------------------------------------



 



     “Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.
     “Swingline Note” means a promissory note of the Borrower substantially in
the form of Exhibit G-2, payable to the order of the Swingline Lender in a
principal amount equal to the amount of the Swingline Commitment as originally
in effect and otherwise duly completed.
     “Swingline Termination Date” means the date which is seven (7) Business
Days prior to the Termination Date.
     “Tangible Net Worth” means, for any Person and as of a given date, such
Person’s total consolidated stockholders’ equity plus, in the case of the
Borrower, increases in accumulated depreciation and amortization accrued after
the Agreement Date, minus (to the extent reflected in determining stockholders’
equity of such Person): (a) the amount of any write-up in the book value of any
assets contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired; and (b) the aggregate of
all amounts appearing on the assets side of any such balance sheet for
franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, service marks, trade names, goodwill, treasury stock, experimental
or organizational expenses and other like assets which would be classified as
intangible assets under GAAP, all determined on a consolidated basis.
     “Taxes” has the meaning given that term in Section 3.12.
     “Termination Date” means January 17, 2009, as such date may be extended in
accordance with Section 2.15.
     “Total Budgeted Cost” means, with respect to a Development Property or a
Redevelopment Property, and at any time, the aggregate amount of all costs
budgeted to be paid, incurred or otherwise expended or accrued by the Borrower,
a Subsidiary or an Unconsolidated Affiliate with respect to such Property to
achieve one hundred percent (100%) occupancy, including without limitation, all
amounts budgeted with respect to all of the following: (a) acquisition of land
and any related improvements; (b) a reasonable and appropriate reserve for
construction interest; (c) a reasonable and appropriate operating deficit
reserve; (d) tenant improvements, (e) leasing commissions and (f) other hard and
soft costs associated with the development or redevelopment of such Property.
With respect to any Property to be developed in more than one phase, the Total
Budgeted Cost shall exclude budgeted costs (other than costs relating to
acquisition of land and related improvements) to the extent relating to any
phase for which (i) construction has not yet commenced and (ii) a binding
construction contract has not been entered into by the Borrower, any other
Subsidiary or any Unconsolidated Affiliate, as the case may be.
     “Total Commitment Amount” means, at any time, the then aggregate amount of
the Commitments of all Lenders hereunder. The Total Commitment Amount is
$275,000,000 as of the Effective Date, and is subject to increase in accordance
with Section 2.14.
     “Total Liabilities” means, as to any Person as of a given date, all
liabilities which would, in conformity with GAAP, be properly classified as a
liability on a consolidated balance sheet of

Page 25



--------------------------------------------------------------------------------



 



such Person as of such date (excluding any liability associated with tenant
deposits), together with (without duplication):
     (a) all Indebtedness of such Person (whether or not Nonrecourse
Indebtedness and whether or not secured by a Lien), including without
limitation, Capitalized Lease Obligations;
     (b) all accounts payable and accrued expenses of such Person;
     (c) all purchase and repurchase obligations and forward commitments of such
Person to the extent such obligations or commitments are evidenced by a binding
purchase agreement (forward commitments shall include without limitation
(i) forward equity commitments and (ii) commitments to purchase any Property
under development, redevelopment or renovation);
     (d) all unfunded obligations of such Person;
     (e) all lease obligations of such Person (including ground leases) to the
extent required under GAAP to be classified as a liability on the balance sheet
of such Person;
     (f) all Contingent Obligations of such Person including, without
limitation, all Guarantees of Indebtedness by such Person;
     (g) all liabilities of any Unconsolidated Affiliate of such Person, which
liabilities such Person has Guaranteed or is otherwise obligated on a recourse
basis; and
     (h) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person, including Nonrecourse Indebtedness of such Person.
     For purposes of clauses (c) and (d) of this definition, the amount of Total
Liabilities of a Person at any given time in respect of (x) a contract to
purchase or otherwise acquire unimproved or fully developed Property shall be
equal to either (i) the total purchase price payable by such Person under the
contract if, at such time, the seller of such Property would be entitled to
specifically enforce the contract against such Person, or (ii) the aggregate
amount of due diligence deposits, earnest money payments and other similar
payments made by such Person under the contract which, at such time, would be
subject to forfeiture upon termination of the contract and (y) a contract
relating to the acquisition of Property which the seller is required to develop
or renovate prior to, and as a condition precedent to, such acquisition, shall
equal the maximum amount reasonably estimated to be payable by such Person under
the contract assuming performance by the seller of its obligations under the
contract, which amount shall include, without limitation, any amounts payable
after consummation of such acquisition which may based on certain performance
levels or other related criteria.
     For purposes of this definition, if the assets of a Subsidiary of a Person
consist solely of Equity Interests in one Unconsolidated Affiliate of such
Person and such Person is not otherwise obligated in respect of the Indebtedness
of such Unconsolidated Affiliate, then only such

Page 26



--------------------------------------------------------------------------------



 



Person’s Ownership Share of the Indebtedness of such Unconsolidated Affiliate
shall be included as Total Liabilities of such Person.
     “Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or a Base Rate Loan, or in the case of a Bid Rate Loan only, an
Absolute Rate Loan or a LIBOR Margin Loan.
     “UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
     “Unconsolidated Affiliate” means, with respect to any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person, provided, however, that as of the Effective Date, Unconsolidated
Affiliate shall not include the following: (a) those Persons listed on
Schedule 1.1(C) attached hereto, or (b) Persons who would otherwise be included
as Unconsolidated Affiliates, in which the Investment represents not greater
than fifty percent (50%) of the total ownership of such Person and Borrower has
received Requisite Lender approval with respect to such exclusion. Any exclusion
from “Unconsolidated Affiliate” by operation of either subclause (a) or
(b) preceding shall remain in effect if and so long as such Person remains
unconsolidated with Borrower or a Subsidiary in accordance with GAAP.
     “Unencumbered Net Operating Income” means, for any period, the aggregate
Net Operating Income for such period of (a) all Pool Assets other than Eligible
Encumbered Assets, plus (b) Borrower’s Ownership Share of the aggregate Net
Operating Income with respect to Properties unencumbered by Liens as of the last
day of such period and owned by Subsidiaries or Unconsolidated Affiliates.
     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
     “Unsecured Interest Expense” means Interest Expense on Borrower’s and any
Subsidiary’s Unsecured Liabilities, plus Borrower’s Ownership Share of Interest
Expense on Unsecured Liabilities with respect to Unconsolidated Affiliates.
     “Unsecured Liabilities” means, as to any Person as of a given date, the sum
of the following (without duplication): (a) all liabilities which would, in
conformity with GAAP, be properly classified as a liability on a balance sheet
of such Person as at such date; plus (b) all Indebtedness of such Person; minus
(c) all Secured Indebtedness of such Person.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to

Page 27



--------------------------------------------------------------------------------



 



vote for the election of directors (or persons performing similar functions) of
such Person, even if the right so to vote has been suspended by the happening of
such a contingency.
     “Wells Fargo” means Wells Fargo Bank, National Association, and its
successors and permitted assigns.
     “Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of
which all of the equity securities or other ownership interests (other than, in
the case of a corporation, directors’ qualifying shares) are at the time
directly or indirectly owned or controlled by such Person or one or more other
Subsidiaries of such Person or by such Person and one or more other Subsidiaries
of such Person.
Section 1.2 General; References to San Francisco Time.
     Unless otherwise indicated, all accounting terms, ratios and measurements
shall be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date, and all financial reporting by Borrower shall be on a
consolidated basis. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to San Francisco, California
time. Exhibits D, E, F and K attached hereto may be modified from time to time
by Administrative Agent and Borrower as appropriate to facilitate the borrowings
contemplated thereby.
ARTICLE II CREDIT FACILITY
Section 2.1 Revolving Loans.
     (a) Generally. Subject to the terms and conditions hereof, including
without limitation, Section 2.14, during the period from the Effective Date to
but excluding the Termination Date, each Lender severally and not jointly agrees
to make Revolving Loans to the Borrower in an aggregate principal amount at any
one time outstanding up to, but not to exceed, the lesser of (i) the amount of
such Lender’s Commitment and (ii) such Lender’s Pro Rata Share of the Maximum
Availability. Subject to the terms and conditions of this Agreement, during the
period from the Effective Date to but excluding the Termination Date, the
Borrower may borrow,

Page 28



--------------------------------------------------------------------------------



 



repay and reborrow Revolving Loans hereunder. This Agreement combines and fully
amends and restates the Prior Credit Agreement. The principal amount outstanding
under the Prior Credit Agreement as of the date hereof (after taking into
account any paydowns in accordance with Section 6.1(c)) shall be deemed to be
Loan proceeds disbursed hereunder and under the Notes, with each Lender having
funded a portion of such Loan proceeds in an amount equal to its respective Pro
Rata Share thereof; such initial outstanding advances (together with issued and
undrawn Letters of Credit) are set forth on Schedule 1.1 attached hereto.
Additionally, so long as Borrower remains in compliance with the aggregate
permitted sublimit on Bid Rate Loans set forth in Section 2.4(a), each Bid Rate
Loan outstanding under the Prior Credit Agreement as of the Effective Date shall
remain outstanding hereunder, provided that the Lender with respect to such Bid
Rate Loan (A) will remain a lender under this Agreement and (B) consents in
writing to allowing such Bid Rate Loan to remain outstanding.
     (b) Requesting Revolving Loans. The Borrower shall give the Administrative
Agent notice pursuant to a Notice of Borrowing of each borrowing of Revolving
Loans. Each Notice of Borrowing shall be delivered to the Administrative Agent
before 9:00 a.m. (i) in the case of LIBOR Loans, on the date three (3) Business
Days prior to the proposed date of such borrowing and (ii) in the case of Base
Rate Loans, on the date one (1) Business Day prior to the proposed date of such
borrowing. The Administrative Agent shall transmit by telecopy the Notice of
Borrowing (or the information contained in such Notice of Borrowing) to each
Lender promptly upon receipt by the Administrative Agent. Each Notice of
Borrowing shall be irrevocable once received by Administrative Agent and binding
on the Borrower.
     (c) Disbursements of Revolving Loan Proceeds. No later than 9:00 a.m. on
the date specified in the Notice of Borrowing, each Lender shall make available
for the account of its applicable Lending Office to the Administrative Agent, in
immediately available funds, the proceeds of the Revolving Loan to be made by
such Lender. With respect to Revolving Loans to be made after the Effective
Date, unless the Administrative Agent shall have been notified by any Lender
prior to the specified date of borrowing that such Lender does not intend to
make available to the Administrative Agent the Revolving Loan to be made by such
Lender on such date, the Administrative Agent may assume that such Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
on the date of the requested borrowing as set forth in the Notice of Borrowing
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrower the amount of such
Revolving Loan to be provided by such Lender. Subject to satisfaction of the
applicable conditions set forth in Article VI for such borrowing, the
Administrative Agent shall make the proceeds of such borrowing available to the
Borrower no later than 11:00 a.m. on the date and at the account specified by
the Borrower in such Notice of Borrowing; provided, however, that any direct
disbursements from the Loan which are made by means of wire transfer, shall be
subject to the provisions of subsection (d) below.
     (d) Funds Transfer Disbursements.
     (i) Borrower hereby authorizes Administrative Agent to disburse the
proceeds of the Loan pursuant to the Loan Documents as requested by an
authorized signatory pursuant to a completed Transfer Authorizer Designation in
the form of Exhibit M attached hereto to the account designated thereon.
Borrower agrees to be bound by any

Page 29



--------------------------------------------------------------------------------



 



transfer request: (A) authorized or transmitted by Borrower or, (B) made in
Borrower’s name and accepted by Administrative Agent in good faith and in
compliance with these transfer instructions, even if not properly authorized by
Borrower. Borrower further agrees and acknowledges that Administrative Agent may
rely solely on any bank routing number or identifying bank account number or
name provided by Borrower to effect a wire or funds transfer even if the
information provided by Borrower identifies a different bank or account holder
than named by Borrower. Administrative Agent is not obligated or required in any
way to take any actions to detect errors in information provided by Borrower.
     (ii) If Administrative Agent takes any actions in an attempt to detect
errors in the transmission or content of transfer requests or takes any actions
in an attempt to detect unauthorized funds transfer requests, Borrower agrees
that no matter how many times Administrative Agent takes these actions
Administrative Agent will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between Administrative Agent,
Lenders and Borrower. Borrower agrees to notify Administrative Agent of any
errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after Administrative
Agent’s confirmation to Borrower of such transfer. Administrative Agent will, in
its sole discretion, determine the funds transfer system and the means by which
each transfer will be made.
     (iii) Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (A) violate the terms of this authorization;
(B) require use of a bank unacceptable to Administrative Agent or prohibited by
any Governmental Authority; (C) cause Administrative Agent to violate any
Federal Reserve or other regulatory risk control program or guideline, or
(D) otherwise cause Administrative Agent to violate any applicable law or
regulation.
     (iv) Administrative Agent shall not be liable to Borrower or any other
parties for (A) errors, acts or failures to act of others, including other
entities, banks, communications carriers or clearinghouses, through which
Borrower’s transfers may be made or information received or transmitted, and no
such entity shall be deemed an agent of Administrative Agent, (B) any loss,
liability or delay caused by fires, earthquakes, wars, civil disturbances, power
surges or failures, acts of government, labor disputes, failures in
communications networks, legal constraints or other events beyond Administrative
Agent’s control, or (C) any special, consequential, indirect or punitive
damages, whether or not (1) any claim for these damages is based on tort or
contract or (2) Administrative Agent or Borrower knew or should have known the
likelihood of these damages in any situation. Administrative Agent makes no
representations or warranties other than those expressly made in this Agreement.
Section 2.2 Letters of Credit.
     (a) Letters of Credit. Subject to the terms and conditions of this
Agreement, the Administrative Agent, on behalf of the Lenders, agrees to issue
for the account of the Borrower

Page 30



--------------------------------------------------------------------------------



 



during the period from and including the Effective Date to, but excluding, the
L/C Termination Date one or more standby letters of credit (each a “Letter of
Credit”) up to a maximum aggregate Stated Amount at any one time outstanding not
to exceed the L/C Commitment Amount.
     (b) Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit shall be subject to approval by
the Administrative Agent and the Borrower. Notwithstanding the foregoing, in no
event may (i) the expiration date of any Letter of Credit extend beyond the L/C
Termination Date, (ii) any Letter of Credit have initial duration in excess of
one year, or (iii) any Letter of Credit contain an automatic renewal provision
which (x) would allow such Letter of Credit to be renewed more often than
annually or (y) would allow, after giving effect to all renewal periods, the
expiration date of such Letter of Credit to extend beyond the L/C Termination
Date. The initial Stated Amount of each Letter of Credit shall be at least
$500,000.
     (c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Administrative Agent written notice at least five (5) Business Days prior to the
requested date of issuance of a Letter of Credit, such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
(i) the proposed initial Stated Amount, (ii) the beneficiary, and
(iii) expiration date. The Borrower shall also execute and deliver such
customary applications and agreements for standby letters of credit, and other
forms as requested from time to time by the Administrative Agent. Provided the
Borrower has given the notice prescribed by the first sentence of this
subsection and delivered such application and agreements referred to in the
preceding sentence, subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Article VI, the Administrative Agent shall issue the requested Letter of Credit
on the requested date of issuance for the benefit of the stipulated beneficiary
but in no event prior to the date five (5) Business Days following the date
after which the Administrative Agent has received all of the items required to
be delivered to it under this subsection. Upon the written request of the
Borrower, the Administrative Agent shall deliver to the Borrower a copy of
(i) any Letter of Credit proposed to be issued hereunder prior to the issuance
thereof and (ii) each issued Letter of Credit within a reasonable time after the
date of issuance thereof. To the extent any term of a Letter of Credit Document
is inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.
     (d) Reimbursement Obligations. Upon receipt by the Administrative Agent
from the beneficiary of a Letter of Credit of any demand for payment under such
Letter of Credit, the Administrative Agent shall promptly notify the Borrower of
the amount to be paid by the Administrative Agent as a result of such demand and
the date on which payment is to be made by the Administrative Agent to such
beneficiary in respect of such demand. The Borrower hereby absolutely,
unconditionally and irrevocably agrees to pay and reimburse the Administrative
Agent for the amount of each demand for payment under such Letter of Credit at
or prior to the date on which payment is to be made by the Administrative Agent
to the beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind. Upon receipt by the Administrative Agent of any payment
in respect of any Reimbursement Obligation, the Administrative Agent shall
promptly pay to each Lender that has acquired a

Page 31



--------------------------------------------------------------------------------



 



participation therein under the second sentence of Section 2.2(i) such Lender’s
Pro Rata Share of such payment.
     (e) Manner of Reimbursement. Upon its receipt of a notice referred to in
the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent whether or not the Borrower intends to borrow hereunder to
finance its obligation to reimburse the Administrative Agent for the amount of
the related demand for payment and, if it does, the Borrower shall submit a
timely Notice of Borrowing as provided in Section 2.1(b). If the Borrower fails
to so advise the Administrative Agent, or if the Borrower fails to reimburse the
Administrative Agent for a demand for payment under a Letter of Credit by the
date of such payment, then (i) if the applicable conditions contained in
Article VI would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Lender prompt notice of the amount of the
Revolving Loan to be made available to the Administrative Agent not later than
11:00 a.m. and (ii) if such conditions would not permit the making of Revolving
Loans, the provisions of subsection (j) of this Section shall apply.
     (f) Effect of Letters of Credit on Commitments. Upon the issuance by the
Administrative Agent of any Letter of Credit and until such Letter of Credit
shall have expired or been terminated, the Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Pro Rata Share and (ii) the sum of (A) the
Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.
     (g) Administrative Agent’s Duties Regarding Letters of Credit;
Unconditional Nature of Reimbursement Obligation. In examining documents
presented in connection with drawings under Letters of Credit and making
payments under such Letters of Credit against such documents, the Administrative
Agent shall only be required to use the same standard of care as it uses in
connection with examining documents presented in connection with drawings under
letters of credit in which it has not sold participations and making payments
under such letters of credit. The Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, neither the Administrative Agent nor any of the Lenders shall be
responsible for (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit, or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any Letter of Credit to comply fully
with conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telex, telecopy or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing

Page 32



--------------------------------------------------------------------------------



 



under any Letter of Credit; or (viii) any consequences arising from causes
beyond the control of the Administrative Agent or the Lenders. None of the above
shall affect, impair or prevent the vesting of any of the Administrative Agent’s
rights or powers hereunder. Any action taken or omitted to be taken by the
Administrative Agent under or in connection with any Letter of Credit, if taken
or omitted in the absence of gross negligence or willful misconduct, shall not
create against the Administrative Agent any liability to the Borrower or any
Lender. In this connection, the obligation of the Borrower to reimburse the
Administrative Agent for any drawing made under any Letter of Credit shall be
absolute, unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement or any other applicable Letter of Credit
Document under all circumstances whatsoever, including without limitation, the
following circumstances: (A) any lack of validity or enforceability of any
Letter of Credit Document or any term or provisions therein; (B) any amendment
or waiver of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Administrative Agent, any Lender,
any beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Administrative Agent under the Letter
of Credit against presentation of a draft or certificate which does not strictly
comply with the terms of the Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations.
     (h) Amendments, Etc. The issuance by the Administrative Agent of any
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Administrative Agent), and no such amendment,
supplement or other modification shall be issued unless either (i) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such amended, supplemented
or modified form or (ii) the Requisite Lenders shall have consented thereto. In
connection with any such amendment, supplement or other modification, the
Borrower shall pay the fees, if any, payable under the last sentence of
Section 3.6(e).
     (i) Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by the Administrative Agent of any Letter of Credit each Lender shall
be deemed to have absolutely, irrevocably and unconditionally purchased and
received from the Administrative Agent, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Pro Rata
Share of the liability of the Administrative Agent with respect to such Letter
of Credit and each Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to the Administrative Agent to pay and discharge when
due, such Lender’s Pro Rata Share of the Administrative Agent’s

Page 33



--------------------------------------------------------------------------------



 



liability under such Letter of Credit. In addition, upon the making of each
payment by a Lender to the Administrative Agent in respect of any Letter of
Credit pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of the Administrative
Agent or such Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to the Administrative Agent by the
Borrower in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Lender’s Pro Rata Share in any interest or other
amounts payable by the Borrower in respect of such Reimbursement Obligation
(other than the Fees payable to the Administrative Agent pursuant to the last
sentence of Section 3.6(e)).
     (j) Payment Obligation of Lenders. Each Lender severally agrees to pay to
the Administrative Agent on demand in immediately available funds in Dollars the
amount of such Lender’s Pro Rata Share of each drawing paid by the
Administrative Agent under each Letter of Credit to the extent such amount is
not reimbursed by the Borrower pursuant to Section 2.2(d). Each such Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including without limitation, (i) the failure of
any other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 11.1(e) or Section 11.1(f) or (iv) the termination of the Commitments.
Each such payment to the Administrative Agent shall be made without any offset,
abatement, withholding or deduction whatsoever.
     (k) Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the Administrative Agent shall deliver to each Lender and
the Borrower a notice describing the aggregate amount of all Letters of Credit
outstanding at such time. Upon the request of any Lender from time to time, the
Administrative Agent shall deliver any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding. Other than
as set forth in this subsection, the Administrative Agent shall have no duty to
notify the Lenders regarding the issuance or other matters regarding Letters of
Credit issued hereunder. The failure of the Administrative Agent to perform its
requirements under this subsection shall not relieve any Lender from its
obligations under Section 2.2(j).
Section 2.3 Swingline Loans.
     (a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.14, the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Termination Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, $35,000,000, as such amount
may be reduced from time to time in accordance with the terms hereof. If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.

Page 34



--------------------------------------------------------------------------------



 



     (b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice either telephonically or
pursuant to a Notice of Swingline Borrowing, in the form of Exhibit D-2 attached
hereto, delivered no later than 9:00 a.m. on the proposed date of such
borrowing. Any such telephonic notice shall include all information to be
specified in a written Notice of Swingline Borrowing, and shall be followed
promptly by delivery from Borrower of a completed Notice of Swingline Borrowing.
Not later than 11:00 a.m. on the date of the requested Swingline Loan and
subject to satisfaction of the applicable conditions set forth in Article VI for
such borrowing, the Swingline Lender shall make the proceeds of such Swingline
Loan available to the Borrower in Dollars, in immediately available funds, at
the account specified by the Borrower in the Notice of Swingline Borrowing.
     (c) Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time or at such other rate or rates
as the Borrower and the Swingline Lender may agree from time to time in writing.
All accrued and unpaid interest on Swingline Loans shall be payable on the dates
and in the manner provided in Section 2.5 with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).
     (d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the
minimum amount of $500,000 and integral multiples of $100,000 in excess thereof,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender prior written notice thereof no later
than 2:00 p.m. on the day prior to the date of such prepayment. Voluntary
prepayments of any Swingline Loan shall not be subject to any penalty or premium
(with the exception of any breakage fee associated therewith). The Swingline
Loans shall, in addition to this Agreement, be evidenced by the Swingline Note.
     (e) Repayment and Participations of Swingline Loans.
     (i) The Borrower agrees to repay each Swingline Loan within three
(3) Business Days of demand therefor by the Swingline Lender and, in any event,
within seven (7) Business Days after the date such Swingline Loan was made.
Notwithstanding the foregoing, the Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Swingline Loans
on the Swingline Termination Date (or such earlier date as the Swingline Lender
and the Borrower may agree in writing).
     (ii) If (A), as of 10:00 a.m. on the sixth (6th) Business Day following the
funding of a particular Swingline Loan, Borrower has neither (1) repaid the
Swingline Loan in full, notified the Swingline Lender in writing that Borrower
intends to repay such Swingline Loan in full on the next Business Day, nor
timely delivered a Notice of Borrowing requesting a proposed funding date no
later than the seventh (7th) Business Day after such Swingline funding date,
with respect to a Revolving Loan in a principal amount sufficient to repay such
Swingline Loan in full or (B), as of 11:00 a.m. on the seventh (7th) Business
Day following the funding of a particular Swingline Loan

Page 35



--------------------------------------------------------------------------------



 



Borrower has not repaid such Swingline Loan in full or the conditions precedent
to any requested Revolving Loan the proceeds of which were to have been used (in
whole or in part) to repay such Swingline Loan have not been satisfied, or
(C) at any time prior to the repayment of any Swingline Loan, an Event of
Default shall exist or the Loan shall be accelerated, then, in lieu of demanding
repayment of any outstanding Swingline Loan from the Borrower, the Swingline
Lender may, on behalf of the Borrower (which hereby irrevocably directs the
Swingline Lender to act on its behalf), request a borrowing of Base Rate Loans
from the Lenders in an amount equal to the principal balance of such Swingline
Loan.
     (iii) The limitations contained in Section 3.5(a) shall not apply to any
borrowing of Base Rate Loans made pursuant to this subsection. The Swingline
Lender shall give notice to the Administrative Agent of any such borrowing of
Base Rate Loans not later than 11:00 a.m. at least one Business Day prior to the
proposed date of such borrowing.
     (iv) Each Lender will make available to the Administrative Agent at the
Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Base Rate Loan to be made by such Lender.
The Administrative Agent shall pay the proceeds of such Base Rate Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan.
     (v) If the Lenders are prohibited from making Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the occurrence of any of the Defaults or Events of Default described in Sections
11.1(e) or 11.1(f), each Lender shall purchase from the Swingline Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Pro Rata Share of such Swingline Loan, by directly
purchasing a participation in such Swingline Loan in such amount and paying the
proceeds thereof to the Administrative Agent for the account of the Swingline
Lender in Dollars and in immediately available funds. A Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lender or any other Person
whatsoever, (ii) the occurrence or continuation of a Default or Event of Default
(including without limitation, any of the Defaults or Events of Default
described in Sections 11.1(e) or 11.1(f), or the termination of any Lender’s
Commitment, (iii) the existence (or alleged existence) of an event or condition
which has had or could have a Material Adverse Effect, (iv) any breach of any
Loan Document by the Administrative Agent, any Lender or the Borrower or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing. If such amount is not in fact made available to the Swingline
Lender by any Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof, at the Federal Funds Rate.

Page 36



--------------------------------------------------------------------------------



 



     (vi) If such Lender does not pay such amount forthwith upon the Swingline
Lender’s demand therefor, and until such time as such Lender makes the required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents (other than those provisions requiring the other
Lenders to purchase a participation therein). Further, such Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Loans, and any other amounts due it hereunder, to the Swingline Lender to
fund Swingline Loans in the amount of the participation in Swingline Loans that
such Lender failed to purchase pursuant to this Section until such amount has
been purchased (as a result of such assignment or otherwise).
Section 2.4 Bid Rate Loans.
     (a) Bid Rate Loans. In addition to borrowings of Revolving Loans but
subject to the limitations of Section 2.13, at any time during the period from
the Effective Date to but excluding the Termination Date, the Borrower may, as
set forth in this Section, request the Lenders to make offers to make Bid Rate
Loans to the Borrower in Dollars, in an aggregate principal amount at any one
time outstanding up to, but not exceeding, fifty percent (50%) of the then
Commitments under the Loan (initially, such 50% amount is $137,500,000). The
Lenders may, but shall have no obligation to, make such offers and the Borrower
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section.
     (b) Requests for Bid Rate Loans. When the Borrower in its discretion wishes
to request from the Lenders offers to make Bid Rate Loans, it shall give the
Administrative Agent notice (a “Bid Rate Quote Request”) so as to be received no
later than 9:00 a.m. on (x) the Business Day immediately preceding the date of
borrowing proposed therein, in the case of an Absolute Rate Auction and (y) the
date four (4) Business Days prior to the proposed date of borrowing, in the case
of a LIBOR Auction. The Administrative Agent shall deliver to each Lender a copy
of each Bid Rate Quote Request promptly upon receipt thereof by the
Administrative Agent. The Borrower may request offers to make Bid Rate Loans for
up to three (3) different Interest Periods in each Bid Rate Quote Request (for
which purpose Interest Periods in different lettered clauses of the definition
of the term “Interest Period” shall be deemed to be different Interest Periods
even if they are coterminous); provided that the request for each separate
Interest Period shall be deemed to be separate borrowings (each a “Bid Rate
Borrowing”). Each Bid Rate Quote Request shall be substantially in the form of
Exhibit K-1 and shall specify as to each Bid Rate Borrowing all of the
following:
     (i) the proposed date of such Bid Rate Borrowing, which shall be a Business
Day;
     (ii) the aggregate amount of such Bid Rate Borrowing which shall be in a
minimum amount of $2,000,000 and integral multiples of $500,000 in excess
thereof which shall not cause any of the limits specified in Section 2.13 to be
violated;
     (iii) whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and

Page 37



--------------------------------------------------------------------------------



 



     (iv) the duration of the Interest Period applicable thereto, which shall
not extend beyond the Termination Date.
The Borrower shall not deliver more than one (1) Bid Rate Quote Request during
any three (3) Business Day period, or more than four (4) Bid Rate Quote Requests
during any calendar month.
     (c) Bid Rate Quotes.
     (i) Each Lender may submit to the Administrative Agent one or more Bid Rate
Quotes, each containing an offer to make a Bid Rate Loan in response to any Bid
Rate Quote Request; provided that, if the Borrower’s request under
Section 2.4(b) specified more than one Interest Period, such Lender may make a
single submission containing only one Bid Rate Quote for each such Interest
Period. Each Bid Rate Quote must be submitted to the Administrative Agent not
later than 7:30 a.m. (x) on the proposed date of borrowing, in the case of an
Absolute Rate Auction and (y) on the date three Business Days prior to the
proposed date of borrowing, in the case of a LIBOR Auction, and in either case
the Administrative Agent shall disregard any Bid Rate Quote received after such
time; provided that the Lender then acting as the Administrative Agent may
submit a Bid Rate Quote only if it notifies the Borrower of the terms of the
offer contained therein not later than thirty (30) minutes prior to the latest
time by which the Lenders must submit applicable Bid Rate Quotes. Subject to
Articles VI and XI, any Bid Rate Quote so made shall be irrevocable. Such Bid
Rate Loans may be funded by a Lender’s Designated Lender (if any) as provided in
Section 13.6(d); provided, such Lender shall not be required to specify in its
Bid Rate Quote whether such Bid Rate Loan will be funded by such Designated
Lender.
     (ii) Each Bid Rate Quote made by a Lender shall be substantially in the
form of Exhibit K-2 and shall specify:
     (A) the proposed date of borrowing and the Interest Period therefor;
     (B) the principal amount of the Bid Rate Loan for which each such offer is
being made; provided that the aggregate principal amount of all Bid Rate Loans
for which a Lender submits Bid Rate Quotes (x) may be greater or less than the
Commitment of such Lender but (y) shall not exceed the principal amount of the
Bid Rate Borrowing for a particular Interest Period for which offers were
requested;
     (C) in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/1,000th of 1%) offered for each
such Absolute Rate Loan (the “Absolute Rate”);
     (D) in the case of a LIBOR Auction, the margin above or below applicable
LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as
a percentage (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) to
be added to (or subtracted from) the applicable LIBOR;

Page 38



--------------------------------------------------------------------------------



 



     (E) the identity of the quoting Lender; and
     (F) any Bid Rate Quote shall be in a minimum amount of $2,000,000 and
integral multiples of $500,000 in excess thereof.
No Bid Rate Quote shall contain qualifying, conditional or similar language or
propose terms other than or in addition to those set forth in the applicable Bid
Rate Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.
     (d) Notification by Administrative Agent. The Administrative Agent shall,
as promptly as practicable after the Bid Rate Quotes are submitted (but in any
event not later than 8:30 a.m. (x) on the proposed date of borrowing, in the
case of an Absolute Rate Margin and (y) on the date three Business Days prior to
the proposed date of borrowing, in the case of a LIBOR Auction), notify the
Borrower of the terms (i) of any Bid Rate Quote submitted by a Lender that is in
accordance with Section 2.4(c) and (ii) of any Bid Rate Quote that amends,
modifies or is otherwise inconsistent with a previous Bid Rate Quote submitted
by such Lender with respect to the same Bid Rate Quote Request. Any such
subsequent Bid Rate Quote shall be disregarded by the Administrative Agent
unless such subsequent Bid Rate Quote is submitted solely to correct a manifest
error in such former Bid Rate Quote. The Administrative Agent’s notice to the
Borrower shall specify (A) the aggregate principal amount of the Bid Rate
Borrowing for which offers have been received and (B) the principal amounts and
Absolute Rates or LIBOR Margins, as applicable, so offered by each Lender.
     (e) Acceptance by Borrower.
     (i) Not later than 9:30 a.m. (x) on the proposed date of borrowing, in the
case of an Absolute Rate Margin and (y) on the date three Business Days prior to
the proposed date of borrowing, in the case of LIBOR Auction, the Borrower shall
notify the Administrative Agent of its acceptance or nonacceptance of the offers
so notified to it pursuant to Section 2.4(d) which notice shall be in the form
of Exhibit K-3. In the case of acceptance, such notice shall specify the
aggregate principal amount of offers for each Interest Period that are accepted.
The failure of the Borrower to give such notice by such time shall constitute
nonacceptance of the relevant Bid Rate Quote. The Borrower may accept any Bid
Rate Quote in whole or in part; provided, that:
     (A) the aggregate principal amount of each Bid Rate Borrowing may not
exceed the applicable amount set forth in the related Bid Rate Quote Request;
     (B) the aggregate principal amount of each Bid Rate Borrowing shall comply
with the provisions of Section 2.4(b)(ii) but shall not cause the limits
specified in Section 2.13 to be violated;
     (C) acceptance of offers may be made only in ascending order of Absolute
Rates or LIBOR Margins, as applicable, in each case beginning with the lowest
rate so offered;

Page 39



--------------------------------------------------------------------------------



 



     (D) any acceptance in part by the Borrower shall be in a minimum amount of
$2,000,000 and integral multiples of $500,000 in excess thereof; and
     (E) the Borrower may not accept any offer that fails to comply with Section
2.4(c) or otherwise fails to comply with the requirements of this Agreement.
     (ii) If offers are made by two or more Lenders with the same Absolute Rates
or LIBOR Margins, as applicable, for a greater aggregate principal amount than
the amount in respect of which offers are accepted for the related Interest
Period, the principal amount of Bid Rate Loans in respect of which such offers
are accepted shall be allocated by the Administrative Agent among such Lenders
in proportion to the aggregate principal amount of such offers without regard to
the provisions of subsection (e)(i)(D) above. Determinations by the
Administrative Agent of the amounts of Bid Rate Loans shall be conclusive in the
absence of manifest error.
     (f) Obligation to Make Bid Rate Loans. The Administrative Agent shall
promptly (and in any event not later than (x) 10:00 a.m. on the proposed date of
borrowing of Absolute Rate Loans and (y) on the date three Business Days prior
to the proposed date of borrowing of LIBOR Margin Loans) notify each Lender that
submitted a Bid Rate Quote as to whose Bid Rate Quote has been accepted and the
amount and rate thereof. A Lender who is notified that it has been selected to
make a Bid Rate Loan may designate its Designated Lender (if any) to fund such
Bid Rate Loan on its behalf, as described in Section 13.6(d). Any Designated
Lender which funds a Bid Rate Loan shall on and after the time of such funding
become the obligee under such Bid Rate Loan and be entitled to receive payment
thereof when due. No Lender shall be relieved of its obligation to fund a Bid
Rate Loan, and no Designated Lender shall assume such obligation, prior to the
time the applicable Bid Rate Loan is funded. Any Lender whose offer to make any
Bid Rate Loan has been accepted shall, not later than 11:00 a.m. on the date
specified for the making of such Loan, make the amount of such Loan available to
the Administrative Agent at its Principal Office in immediately available funds,
for the account of the Borrower. The Administrative Agent shall, subject to the
terms and conditions of this Agreement, make the amount so received available to
the Borrower not later than 12:00 noon on such date by depositing the same, in
immediately available funds, in an account of the Borrower designated by the
Borrower.
     (g) No Effect on Commitment. Except for the purpose and to the extent
expressly stated in Section 2.14, the amount of any Bid Rate Loan made by any
Lender shall not constitute a utilization of such Lender’s Commitment.
Section 2.5 Rates and Payment of Interest on Loans.
     (a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

Page 40



--------------------------------------------------------------------------------



 



     (i) during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time);
     (ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such
Loan for the Interest Period therefor, plus the Applicable Margin for LIBOR
Loans;
     (iii) during such periods as such Loan is a Swingline Loan, at the Base
Rate (as in effect from time to time) or such other rate as Borrower and
Swingline Lender may agree from time to time in writing for such Swingline Loan;
and
     (iv) during such periods as such Loan is a Bid Rate Loan, (A) at the
Absolute Rate (as in effect from time to time), in the case of each such Bid
Rate Loan which is an Absolute Rate Loan, and (B) at LIBOR for such Bid Rate
Loan for the Interest Period therefor, plus the applicable LIBOR Margin, in the
case of each such Bid Rate Loan which is a LIBOR Margin Loan.
Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Administrative Agent for the account of each
Lender interest at the Post-Default Rate on the outstanding principal amount of
any Loan made by such Lender, on all Reimbursement Obligations and on any other
amount payable by the Borrower hereunder or under the Notes held by such Lender
to or for the account of such Lender (including without limitation, accrued but
unpaid interest to the extent permitted under Applicable Law).
     (b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.
Section 2.6 Number of Interest Periods.
     There may be no more than eight (8) different Interest Periods outstanding
at the same time, whether in the context of a LIBOR Loan which is a Revolving
Loan or a LIBOR Loan which is a Bid Rate Loan.
Section 2.7 Repayment of Loans.
     The Borrower shall repay the entire outstanding principal amount of, and
all accrued but unpaid interest on, the Revolving Loans on the Termination Date
and the Bid Rate Loans on their respective applicable due dates.
Section 2.8 Prepayments.
     (a) Optional. Subject to Sections 3.5 and 5.4, the Borrower may prepay any
Loan at any time without premium or penalty. The Borrower shall give the
Administrative Agent at least

Page 41



--------------------------------------------------------------------------------



 



three (3) Business Days prior written notice of the prepayment of any LIBOR Loan
and at least one (1) Business Day prior written notice of the prepayment of any
Base Rate Loan, and Administrative Agent shall promptly notify Lenders
thereafter.
     (b) Mandatory.
     (i) Commitment Overadvance. If at any time the aggregate principal amount
of all outstanding Loans, together with the aggregate amount of all Letter of
Credit Liabilities, exceeds the Total Commitment Amount, the Borrower shall
immediately upon demand pay to the Administrative Agent for the ratable benefit
of the Lenders, the amount of such excess.
     (ii) Pool Overadvance. If at any time the aggregate principal amount of all
outstanding Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the Maximum Availability, the Borrower shall within five
(5) days of the Borrower obtaining knowledge of the occurrence of any such
excess, deliver to the Administrative Agent for prompt distribution to each
Lender a written plan acceptable to all of the Lenders to eliminate such excess.
If such excess is not eliminated within fifteen (15) days of the Borrower
obtaining knowledge of the occurrence thereof, then the entire outstanding
principal balance of all Loans, together with all accrued interest thereon, and
an amount equal to all Letter of Credit Liabilities for deposit into the Letter
of Credit Collateral Account, shall be immediately due and payable in full.
     (iii) Bid Loan Overadvance. If at any time the aggregate principal amount
of all outstanding Bid Rate Borrowings exceeds fifty percent (50%) of the then
Commitments under the Loan, the Borrower shall immediately upon demand pay to
the Administrative Agent for the account of the applicable Lenders, the amount
of such excess.
All payments under this subsection (b) shall be applied to pay all amounts of
excess principal outstanding on the applicable Loans and any applicable
Reimbursement Obligations in accordance with Section 3.2, and the remainder, if
any, shall be deposited into the Letter of Credit Collateral Account for
application to any Reimbursement Obligations as and when due.
Section 2.9 Continuation.
     So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 9:00 a.m. on the
third Business Day prior to the date of any such Continuation. Such notice by
the Borrower of a Continuation shall be by telephone or telecopy, confirmed
immediately in writing if by telephone, in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loan and
portion thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all

Page 42



--------------------------------------------------------------------------------



 



limitations on Loans outstanding hereunder. Each Notice of Continuation shall be
irrevocable by and binding on the Borrower once given. Promptly after receipt of
a Notice of Continuation, the Administrative Agent shall notify each Lender by
telex or telecopy, or other similar form of transmission of the proposed
Continuation. If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor,
Convert into a Base Rate Loan notwithstanding failure of the Borrower to comply
with Section 2.10.
Section 2.10 Conversion.
     So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent, Convert all or a portion of a Loan of one Type into a Loan
of another Type. Any Conversion of a LIBOR Loan into a Base Rate Loan shall be
made on, and only on, the last day of an Interest Period for such LIBOR Loan
and, upon Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower shall
pay accrued interest to the date of Conversion on the principal amount so
Converted. Each such Notice of Conversion shall be given not later than 9:00
a.m. on the Business Day prior to the date of any proposed Conversion into Base
Rate Loans and on the third Business Day prior to the date of any proposed
Conversion into LIBOR Loans. Promptly after receipt of a Notice of Conversion,
the Administrative Agent shall notify each Lender by telex or telecopy, or other
similar form of transmission of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telephone
(confirmed immediately in writing) or telecopy in the form of a Notice of
Conversion specifying (a) the requested date of such Conversion, (b) the Type of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.
Section 2.11 Notes.
     The Revolving Loans made by each Lender shall, in addition to this
Agreement, also be evidenced by a promissory note of the Borrower substantially
in the form of Exhibit G-1 (each a “Revolving Note”), payable to the order of
such Lender in a principal amount equal to the amount of its Commitment as
originally in effect and otherwise duly completed. The Bid Rate Loans made by
any Lender to the Borrower shall, in addition to this Agreement, also be
evidenced by a Bid Rate Note payable to the order of such Lender substantially
in the form of Exhibit G-3. The Swingline Loans made by the Swingline Lender to
the Borrower shall, in addition to this Agreement, also be evidenced by a
Swingline Note payable to the order of the Swingline Lender substantially in the
form of Exhibit G-2.
Section 2.12 Expiration or Termination Date of Letters of Credit Past
Termination Date.
     If on the date the Commitments are terminated (whether voluntarily, by
reason of the occurrence of an Event of Default or otherwise), there are any
Letters of Credit outstanding hereunder, the Borrower shall, on such date, pay
to the Administrative Agent an amount of money equal to the Stated Amount of
such Letter(s) of Credit for deposit into the Letter of Credit Collateral
Account. If a drawing pursuant to any such Letter of Credit occurs on or prior
to the

Page 43



--------------------------------------------------------------------------------



 



expiration date of such Letter of Credit, the Borrower authorizes the
Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to make payment to the beneficiary with respect to such
drawing or the payee with respect to such presentment. If no drawing occurs on
or prior to the expiration date of such Letter of Credit, the Administrative
Agent shall pay to the Borrower (or to whomever else may be legally entitled
thereto) the monies deposited in the Letter of Credit Collateral Account
(together with any accrued interest thereon) with respect to such outstanding
Letter of Credit on or before the date thirty (30) days after the expiration
date of such Letter of Credit.
Section 2.13 Amount Limitations.
     Notwithstanding any other term of this Agreement or any other Loan
Document, (a) no Lender shall be required to make any Loan, and the
Administrative Agent shall not be required to issue any Letter of Credit or make
any Swingline Loan if, immediately after the making of such Loan (including
Swingline Loans) or issuance of such Letter of Credit the aggregate principal
amount of all outstanding Loans (including Swingline Loans), together with the
aggregate amount of all Letter of Credit Liabilities, would exceed either
(i) the Total Commitment Amount or (ii) the Maximum Availability and (b) the
aggregate principal amount of all outstanding Bid Rate Loans shall not exceed
fifty percent (50%) of the then Commitments under the Loan.
Section 2.14 Optional Increase to the Commitment.
     (a) Provided that no Event of Default or Default then exists, Borrower may,
in accordance with the provisions of this Section 2.14 and on no more than three
(3) occasions prior to January 17, 2008, request in writing that the then Total
Commitment Amount be increased up to $400,000,000, provided, however, that no
such request shall be for an increase amount less than $20,000,000. Any request
under this Section shall be submitted by Borrower to the Lenders through
Administrative Agent not less than thirty (30) days prior to the proposed
increase, specify the proposed effective date and amount of such increase and be
accompanied by (i) an Officer’s Certificate of Borrower stating that no Event of
Default or Default exists as of the date of the request or will result from the
requested increase, (ii) a written consent to the increase in the amount of the
Commitments executed by each Guarantor and (iii) the satisfaction of all
conditions precedent specified in Article VI. Borrower may also specify any fees
offered to those Lenders which agree to an increase in the amount of their
respective Pro Rata Shares of the Total Commitment Amount (which fees may be
variable based upon the amount which any such Lender is willing to assume as an
increase to the amount of its Pro Rata Share of the increased Commitments). The
consent of the Lenders, as such, shall not be required for an increase in the
amount of the Total Commitment Amount pursuant to this Section 2.14; provided
that the increase of any specific Lender’s Commitment pursuant to this
Section 2.14 (or any other section hereof) shall be subject to such Lender’s
written consent.
     (b) Each Lender may approve or reject a request for an increase in the
amount of its Pro Rata Share of the Total Commitment Amount in its sole and
absolute discretion and, absent an affirmative written response within fifteen
(15) days after receipt of such request, shall be deemed to have rejected the
request. The rejection of such a request by any number of Lenders shall not
affect Borrower’s right to increase the Total Commitment Amount pursuant to this

Page 44



--------------------------------------------------------------------------------



 



Section as a result of, and with respect to the Pro Rata Shares of, those
Lenders that approve such increase and such additional Lenders that join this
Agreement in accordance with subsection (e) of this Section 2.14.
Notwithstanding any other provision hereof, no Lender which rejects a request
for an increase in the Total Commitment Amount shall be (i) subject to removal
as a Lender, (ii) obligated to lend any amount greater than its original Pro
Rata Share of the original Total Commitment Amount, or (iii) deemed to be in
default in any respect hereunder.
     (c) In responding to a request under this Section, each Lender which is
willing to increase the amount of its Pro Rata Share of the increased Total
Commitment Amount shall specify the amount of the proposed increase which it is
willing to assume. Each consenting Lender shall be entitled to participate
ratably (based on its Pro Rata Share of the Commitment before such increase) in
any resulting increase in the Commitment, subject to the right of Administrative
Agent to adjust allocations of the increased Commitment so as to result in the
amounts of the Pro Rata Shares of the Lenders being in integral multiples of
$1,000,000.
     (d) If the aggregate principal amount offered to be assumed by the
consenting Lenders is less than the amount requested, Borrower in its sole
discretion may (i) reject the proposed increase in its entirety, (ii) accept the
offered amounts or (iii) designate new lenders who qualify as Eligible Assignees
under Section 13.6 and which are reasonably acceptable to Administrative Agent
as additional Lenders hereunder in accordance with clause (e) of this Section
(each, a “New Lender”), which New Lenders may assume the amount of the increase
in the Commitment that has not been assumed by the consenting Lenders.
     (e) Each New Lender designated by Borrower and reasonably acceptable to
Administrative Agent shall become an additional party hereto as a New Lender
concurrently with the effectiveness of the proposed increase in the Commitment
upon its execution of an instrument of joinder to this Agreement which is in
form and substance acceptable to Administrative Agent and which, in any event,
contains the representations, warranties, indemnities and other protections
afforded to Administrative Agent and the other Lenders which would be granted or
made by an eligible assignee under Section 13.6 by means of the execution of an
Assignment and Acceptance Agreement.
     (f) Subject to the foregoing, any increase to the Commitment requested
under this Section shall be effective as of the date proposed by Borrower and
shall be in the principal amount equal to (i) the amount which consenting
Lenders are willing to assume as increases to the amount of their respective Pro
Rata Shares plus (ii) the amount offered by any New Lenders. Upon the
effectiveness of any such increase, Borrower shall execute replacement Notes to
each affected Lender and new Notes to each New Lender, and the Pro Rata Share of
each Lender will be adjusted, higher or lower as needed, to give effect to the
increase in the Commitment and set forth in a new Schedule 1.1(A) issued by
Administrative Agent. On or prior to such effective date and as applicable,
certain of the Lenders shall purchase, and certain of the Lenders shall sell, to
one another, the percentage interest in the Commitment as necessary in order to
reallocate the principal balance under the Notes among the Lenders to correspond
to the Pro Rata Shares of the Lenders set forth in the new Schedule 1.1(A)
referred to above, and Borrower shall be obligated to pay any breakage costs
associated therewith.

Page 45



--------------------------------------------------------------------------------



 



Section 2.15 Extension of the Termination Date.
     The Borrower in its sole discretion may request that the Administrative
Agent and the Lenders extend the current Termination Date by one year by
executing and delivering to the Administrative Agent at least ninety (90) days
prior to the current Termination Date, a written request for such extension. The
Administrative Agent shall forward to each Lender a copy of any such request
delivered to the Administrative Agent promptly upon receipt thereof. Subject to
satisfaction of the following conditions, the Termination Date shall be extended
for one year: (a) immediately prior to such extension and immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing, (b) the Borrower shall have paid the Fees payable under
Section 3.6(b) upon exercise of the extension option set forth in this Section
2.15, and (c) all representations and warranties made or deemed made by any Loan
Party in any Loan Document to which any such Loan Party is a party are true and
correct on the effective date of such extension (except for representations or
warranties which expressly relate solely to an earlier date).
ARTICLE III PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1 Payments.
     Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Administrative Agent,
not later than 11:00 a.m. on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). The Borrower shall, at the time
of making each payment under this Agreement or any Note, specify to the
Administrative Agent the amounts payable by the Borrower hereunder to which such
payment is to be applied. Each payment received by the Administrative Agent for
the account of a Lender under this Agreement or any Note of such Lender shall be
paid to such Lender, by wire transfer of immediately available funds in
accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. If the Administrative Agent fails to
pay such amount to a Lender within one Business Day of receipt thereof by the
Administrative Agent, the Administrative Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.
Section 3.2 Pro Rata Treatment.
     Except to the extent otherwise provided herein: (a) each borrowing from
Lenders under Section 2.1 shall be made from the Lenders, each payment of the
fees under Sections 3.6(b), 3.6(d) and the first sentence of 3.6(e) shall be
made for the ratable benefit of the Lenders, and each termination or reduction
of the amount of the Commitments pursuant to this Agreement shall be applied to
the respective Commitments of the Lenders, pro rata according to the amounts

Page 46



--------------------------------------------------------------------------------



 



of their respective Commitments; (b) each payment or prepayment of principal of
Revolving Loans by the Borrower shall be made for the account of each Lender pro
rata in accordance with the respective unpaid principal amounts of the Revolving
Loans held by them, provided that if immediately prior to giving effect to any
such payment in respect of any Revolving Loans the outstanding principal amount
of the Revolving Loans shall not be held by the Lenders pro rata in accordance
with their respective Commitments in effect at the time such Loans were made,
then such payment shall be applied to the Revolving Loans in such manner as
shall result, as nearly as is practicable, in the outstanding principal amount
of the Revolving Loans being held by the Lenders pro rata in accordance with
their respective Commitments; (c) each payment of interest on Revolving Loans by
the Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the Conversion and Continuation of Revolving Loans of a
particular Type (other than Conversions provided for by Section 5.5) shall be
made pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of making of Loans) or their respective Loans (in the
case of Conversions or Continuations of Loans) and the then current Interest
Period for each Lender’s portion of each Revolving Loan of such Type shall be
coterminous; (e) each payment or prepayment of principal and/or interest of Bid
Rate Loans by the Borrower pursuant to Section 2.8(b) shall be made for account
of each Lender then owed Bid Rate Loans pro rata in accordance with the
respective unpaid principal amounts of the Bid Rate Loans then owing to each
such Lender; (f) the Lenders’ participation in, and payment obligations in
respect of, Swingline Loans under Section 2.3, shall be in accordance with their
respective Pro Rata Shares; and (g) the Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.2 and with respect
to the funds held in the Letter of Credit Collateral Account, shall be pro rata
in accordance with their respective Commitments. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Lender shall
have acquired a participating interest in any such Swingline Loan pursuant to
Section 2.3).
Section 3.3 Sharing of Payments, Setoff, Etc.
     The Borrower agrees that, in addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
the Administrative Agent, each Lender and each Participant is hereby authorized
by the Borrower, at any time or from time to time so long as but only so long as
an Event of Default exists to set off and to appropriate and to apply any and
all deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender or any affiliate of the Administrative Agent or such Lender, to or for
the credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 11.2, and although such obligations shall be
contingent or unmatured. The foregoing rights may be exercised without prior
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived (provided that Administrative Agent shall give after-the-fact
notice to Borrower), but in the case of a Lender or a Participant shall be
subject to receipt of the prior written consent of the Administrative Agent
exercised in its sole discretion. If a Lender shall obtain payment of any
principal of, or interest on, any Loan made by it to Borrower under this
Agreement or shall obtain payment on any other Obligation owing

Page 47



--------------------------------------------------------------------------------



 



by the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien or counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2 or Section 11.4, as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
pay such amounts to the other Lenders and make such other adjustments from time
to time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) pro rata in
accordance with the requirements of Section 3.2 or Section 11.4, as applicable.
To such end, all the Lenders shall make appropriate adjustments among themselves
(by the resale of participations sold or otherwise) if such payment is rescinded
or must otherwise be restored. The Borrower agrees that any Lender so purchasing
a participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with the respect to such participation as fully
as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.
Section 3.4 Several Obligations.
     No Lender shall be responsible for the failure of any other Lender to make
a Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5 Minimum Amounts.
     (a) Borrowings. Each borrowing of Base Rate Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof. Each borrowing of and Continuation of, and each Conversion of Base Rate
Loans into, LIBOR Loans shall be in an aggregate minimum amount of $1,000,000
and integral multiples of $100,000 in excess of that amount.
     (b) Prepayments. Each voluntary prepayment of Revolving Loans shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof.
Section 3.6 Fees.
     (a) Loan Fee. The Borrower agrees to pay to the Administrative Agent on or
prior to the Effective Date a loan fee as set forth in the Fee Letter, which
loan fee Administrative Agent shall share with the other Lenders in accordance
with Administrative Agent’s separate agreements with such Lenders.

Page 48



--------------------------------------------------------------------------------



 



     (b) Extension Fee. If, pursuant to Section 2.15, the Borrower exercises its
right to extend the Termination Date, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender an extension fee equal to
one hundred seventy-five thousandths of one percent (0.175%) of the amount of
each Lender’s Commitment. Such fees shall be paid to the Administrative Agent
upon, and as a condition to, Borrower’s exercise of such extension.
     (c) Bid Rate Loan Fees. The Borrower agrees to pay to the Administrative
Agent such fees for services rendered by the Administrative Agent in connection
with the Bid Rate Loans as are set forth in the Fee Letter or as shall be
separately agreed upon between the Borrower and the Administrative Agent.
     (d) Facility Fees. During the period from the Effective Date to but
excluding the Termination Date, the Borrower agrees to pay to the Administrative
Agent for the ratable benefit of the Lenders a facility fee per annum equal to
the percentage of the Total Commitment Amount set forth in the table below
corresponding to the applicable Level at which the “Applicable Margin” is
determined in accordance with the definition thereof, as of the applicable date
of determination:

      Level   Facility Fee
1
  0.125%
2
  0.15%
3
  0.15%
4
  0.175%
5
  0.225%

Such fees shall be computed and payable quarterly in arrears on the first day of
each January, April, July and October during the term of this Agreement and on
the Termination Date.
     (e) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the ratable benefit of the Lenders a letter of credit fee in respect
of each outstanding Letter of Credit at a rate per annum equal to the greater of
(i) the Applicable Margin for LIBOR Loans from time to time in effect multiplied
by the Stated Amount of such Letter of Credit or (ii) $1,000. Such letter of
credit fee shall be payable quarterly in arrears (for the respective number of
days outstanding) on the first day of each January, April, July and October
during the term of such Letter of Credit, provided that the full amount of such
fee shall be immediately due and payable upon any early termination of a Letter
of Credit. The Borrower shall pay directly to the Administrative Agent a
fronting fee for its account with respect to each Letter of Credit issued,
together with from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged by the Administrative Agent from
time to time in like circumstances with respect to the issuance of each Letter
of Credit, drawings, amendments and other transactions relating thereto.
     (f) Administrative and Other Fees. The Borrower agrees to pay the
administrative, arrangement and other fees of the Administrative Agent as set
forth in the Fee Letter or as may otherwise be agreed to in writing between the
Borrower and the Administrative Agent from time to time.

Page 49



--------------------------------------------------------------------------------



 



Section 3.7 Computations.
     Unless otherwise expressly set forth herein, any accrued interest on any
Loan, any Fees or other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.
Section 3.8 Usury.
     In no event shall the amount of interest due or payable on the Loans or
other Obligations exceed the maximum rate of interest allowed by Applicable Law
and, if any such payment is paid by the Borrower or received by any Lender, then
such excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith. It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.
Section 3.9 Agreement Regarding Interest and Charges.
     The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.5(a)(i) through (iv).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, letter of credit fees,
default charges, funding or “breakage” charges, increased cost charges,
attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.
Section 3.10 Statements of Account.
     The Administrative Agent shall, within fifteen (15) days after the end of
each calendar month, account to the Borrower monthly with a written statement of
Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon Borrower absent manifest
error. The Administrative Agent will account to the Borrower on changes in
Letters of Credit in accordance with Section 2.2(k). The failure of the
Administrative Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.
Section 3.11 Defaulting Lenders.
     If for any reason any Lender (a “Defaulting Lender”) shall fail or refuse
to perform any of its obligations under this Agreement or any other Loan
Document to which it is a party within the time period specified for performance
of such obligation or, if no time period is specified, if

Page 50



--------------------------------------------------------------------------------



 



such failure or refusal continues for a period of two Business Days after notice
from the Administrative Agent, then, in addition to the rights and remedies that
may be available to the Administrative Agent or the Borrower under this
Agreement or Applicable Law, such Defaulting Lender’s right to participate in
the administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Administrative Agent or to be taken into
account in the calculation of the Requisite Lenders, shall be suspended during
the pendency of such failure or refusal. If a Lender is a Defaulting Lender
because it has failed to make timely payment to the Administrative Agent of any
amount required to be paid to the Administrative Agent hereunder (without giving
effect to any notice or cure periods), in addition to other rights and remedies
which the Administrative Agent or the Borrower may have under the immediately
preceding provisions or otherwise, the Administrative Agent shall be entitled
(i) to collect interest from such Defaulting Lender on such delinquent payment
for the period from the date on which the payment was due until the date on
which the payment is made at the Federal Funds Rate, (ii) to withhold or setoff
and to apply in satisfaction of the defaulted payment and any related interest,
any amounts otherwise payable to such Defaulting Lender under this Agreement or
any other Loan Document and (iii) to bring an action or suit against such
Defaulting Lender in a court of competent jurisdiction to recover the defaulted
amount and any related interest. Any amounts received by the Administrative
Agent in respect of a Defaulting Lender’s Loans shall not be paid to such
Defaulting Lender and shall be held uninvested by the Administrative Agent and
paid to such Defaulting Lender upon the Defaulting Lender’s curing of its
default.
Section 3.12 Taxes.
     (a) Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent or a Lender
(which for purposes of the exclusions in clauses (i)-(iv) of this
Section 3.12(a), includes any Participant) and the jurisdiction imposing such
taxes (other than a connection arising solely by virtue of the activities of the
Administrative Agent or such Lender pursuant to or in respect of this Agreement
or any other Loan Document), (iii) any taxes imposed on or measured by any
Lender’s assets, net income, receipts or branch profits and (iv) any taxes
arising after the Agreement Date solely as a result of or attributable to a
Lender changing its designated Lending Office after the date such Lender becomes
a party hereto or transferring any interest in any Loan to the extent such
Lender would not have been liable for such taxes (such non-excluded items being
collectively called “Taxes”). If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:
     (i) pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;

Page 51



--------------------------------------------------------------------------------



 



     (ii) promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and
     (iii) pay to the Administrative Agent for its account or the account of the
applicable Lender, as the case may be, such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Administrative
Agent or such Lender will equal the full amount that the Administrative Agent or
such Lender would have received had no such withholding or deduction been
required.
     (b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the respective Lender, as the case may
be, the required receipts or other required documentary evidence, the Borrower
shall indemnify the Administrative Agent and the Lenders for any incremental
Taxes, interest or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure. For purposes of this Section, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.
     (c) Tax Forms. Prior to the date that any Lender or Participant organized
under the laws of a jurisdiction outside the United States of America becomes a
party hereto, such Person shall deliver to the Borrower and the Administrative
Agent such certificates, documents or other evidence, as required by the
Internal Revenue Code or Treasury Regulations issued pursuant thereto (including
Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate
successor forms), properly completed, currently effective and duly executed by
such Lender or Participant establishing that payments to it hereunder and under
the Notes are (i) not subject to United States Federal backup withholding tax
and (ii) not subject to United States Federal withholding tax under the Code.
Each such Lender or Participant shall (x) deliver further copies of such forms
or other appropriate certifications on or before the date that any such forms
expire or become obsolete or after the occurrence of any event requiring a
change in the most recent form delivered to the Borrower and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof as may be reasonably requested by the Borrower or the Administrative
Agent. The Borrower shall not be required to pay any amount pursuant to last
sentence of subsection (a) above to any Lender or Participant that is organized
under the laws of a jurisdiction outside of the United States of America or the
Administrative Agent, if it is organized under the laws of a jurisdiction
outside of the United States of America, if such Lender, Participant or the
Administrative Agent, as applicable, fails to comply with the requirements of
this subsection. If any such Lender or Participant fails to deliver the above
forms or other documentation, then the Administrative Agent may withhold from
such payment to such Lender such amounts as are required by the Internal Revenue
Code. If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including all
fees and disbursements of any law firm or other external counsel and the
allocated cost of internal legal services and all disbursements of internal
counsel) of the Administrative Agent. The obligation of the Lenders

Page 52



--------------------------------------------------------------------------------



 



and Participants under this Section shall survive the termination of the
Commitments, repayment of all Obligations and the resignation or replacement of
the Administrative Agent.
ARTICLE IV POOL ASSETS
Section 4.1 Inclusion of Pool Assets.
     (a) Existing Pool Assets. Subject to compliance with the terms and
conditions of Section 6.1(a), as of the Effective Date, the parties hereto
acknowledge and agree that the Properties listed on Schedule 4.1 are the Pool
Assets.
     (b) Additional Pool Assets. After the Effective Date, if Borrower intends
to designate an Eligible Pool Asset to be included as a Pool Asset from time to
time, it will notify the Administrative Agent of such intention, which notice
will include, with respect to such Eligible Pool Asset, (i) a Pool Certificate
setting forth the information required to be contained therein and which
includes such new Eligible Pool Asset as a Pool Asset, (ii) such other
information as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request in connection with the evaluation
of such Eligible Pool Asset. Subject to the terms and conditions of this
Agreement, upon the Administrative Agent’s receipt of such certificate and such
other information, such Eligible Pool Asset shall be included as a Pool Asset.
Any Property or other asset that does not satisfy the requirements of an
Eligible Pool Asset shall be included as a Pool Asset only upon the written
approval of the Requisite Lenders. If a Property that is to become a Pool Asset
is owned (or is being acquired) by a Subsidiary of the Borrower that is not yet
a party to the Guaranty then, to the extent required pursuant to Section 8.14,
such Property shall not become a Pool Asset unless and until an Accession
Agreement executed by such Subsidiary and all other items required to be
delivered under Section 8.14, have all been delivered to the Administrative
Agent.
Section 4.2 Termination of Designation as Pool Asset.
     If Borrower at any time intends to withdraw or otherwise affirmatively
causes to be ineligible any Eligible Pool Asset from inclusion as a Pool Asset,
it shall (a) notify the Administrative Agent of its intention, and (b) deliver
to the Administrative Agent a Pool Certificate setting forth the calculations
establishing that Borrower will be in compliance with Section 2.13 with giving
effect to such withdrawal (and any concurrent addition of Eligible Pool Assets
as Pool Assets), which calculations shall be in such detail, and otherwise in
such form and substance, as Administrative Agent reasonably requires. Effective
automatically upon receipt of such notice and certificate by Administrative
Agent (or upon any later date stated in such notice), such Eligible Pool Asset
shall no longer constitute a Pool Asset. Additionally, any Property or other
asset previously included as a Pool Asset but which is not included in a Pool
Certificate subsequently submitted pursuant to this Agreement shall no longer be
included as a Pool Asset (effective as of the date of receipt by the
Administrative Agent of such Pool Certificate and until such time, if ever, as
Borrower re-designates such Property or asset as a Pool Asset in accordance with
Section 4.1(b)) so long as no Default or Event of Default exists or would exist
immediately after such Property or asset is no longer included as a Pool Asset.

Page 53



--------------------------------------------------------------------------------



 



Section 4.3 Ineligibility of a Property as Pool Asset.
     If a Property or other asset at any time ceases to be an Eligible Pool
Asset, such Property or asset shall automatically no longer constitute a Pool
Asset, and Borrower shall immediately (a) notify the Administrative Agent, and
(b) deliver to the Administrative Agent a Pool Certificate setting forth the
calculations establishing that Borrower will be in compliance with Section 2.13
with giving effect to the termination of such Property or other asset as a Pool
Asset, which calculations shall be in such detail, and otherwise in such form
and substance, as Administrative Agent reasonably requires.
ARTICLE V YIELD PROTECTION, ETC.
Section 5.1 Additional Costs; Capital Adequacy.
     (a) Additional Costs. The Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may reasonably determine to be necessary to compensate such Lender for any costs
incurred by such Lender that it reasonably determines are attributable to its
making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its Loans or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such Loans or its Commitment (other than taxes imposed on or
measured by the overall net income of such Lender or of its Lending Office for
any of such Loans by the jurisdiction in which such Lender has its principal
office or such Lending Office); or (ii) imposes or modifies any reserve, special
deposit or similar requirements (including without limitation, Regulation D of
the Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined) relating to any extensions of credit or other assets
of, or any deposits with or other liabilities of, or other credit extended by,
or any other acquisition of funds by such Lender (or its parent corporation), or
any commitment of such Lender (including, without limitation, the Commitment of
such Lender hereunder); or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).
     (b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the

Page 54



--------------------------------------------------------------------------------



 



Borrower (with a copy to the Administrative Agent), the obligation of such
Lender to make or Continue, or to Convert any other Type of Loans into, LIBOR
Loans hereunder shall be suspended until such Regulatory Change ceases to be in
effect (in which case the provisions of Section 5.5 shall apply).
     (c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Administrative Agent of issuing (or any
Lender of purchasing participations in) or maintaining its obligation hereunder
to issue (or purchase participations in) any Letter of Credit or reduce any
amount receivable by the Administrative Agent or any Lender hereunder in respect
of any Letter of Credit, then, upon demand by the Administrative Agent or such
Lender, the Borrower shall pay immediately to the Administrative Agent for its
account or the account of such Lender, as applicable, from time to time as
specified by the Administrative Agent or a Lender, such additional amounts as
shall be sufficient to compensate the Administrative Agent or such Lender for
such increased costs or reductions in amount.
     (d) Notification and Determination of Additional Costs. Each of the
Administrative Agent and each Lender, as the case may be, shall promptly notify
the Borrower of any event occurring after the Agreement Date entitling the
Administrative Agent or such Lender to compensation under any of the preceding
subsections of this Section as promptly as practicable; provided, however, the
failure of the Administrative Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder. The Administrative
Agent or such Lender agrees to furnish to the Borrower (and in the case of a
Lender to the Administrative Agent, as well) a certificate setting forth the
basis and amount of each request by the Administrative Agent or such Lender for
compensation under this Section. Determinations by the Administrative Agent or
any Lender of the effect of any Regulatory Change shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.
Section 5.2 Suspension of LIBOR Loans.
     Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
     (a) the Administrative Agent reasonably determines (which determination
shall be conclusive, absent manifest error) that quotations of interest rates
for the relevant deposits referred to in the definition of LIBOR are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR, or
     (b) the Administrative Agent reasonably determines (which determination
shall be conclusive, absent manifest error) that the relevant rates of interest
referred to in the definition of LIBOR upon the basis of which the rate of
interest for LIBOR Loans for such Interest Period is

Page 55



--------------------------------------------------------------------------------



 



to be determined are not likely to adequately cover the cost to any Lender of
making or maintaining LIBOR Loans for such Interest Period; or
     (c) any Lender that has outstanding a Bid Rate Quote with respect to a
LIBOR Margin Loan reasonably determines (which determination shall be
conclusive, absent manifest error) that LIBOR will not adequately and fairly
reflect the cost to such Lender of making or maintaining such LIBOR Margin Loan,
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either repay such Loan or Convert such Loan into a Base Rate Loan and (ii) in
the case of clause (c) above, no Lender that has outstanding a Bid Rate Quote
with respect to a LIBOR Margin Loan shall be under any obligation to make such
Loan.
Section 5.3 Illegality.
     Notwithstanding any other provision of this Agreement, if it becomes
unlawful for any Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Administrative Agent) and such Lender’s obligation to make or
Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5 shall be applicable).
Section 5.4 Compensation.
     The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
reasonably determines is attributable to:
     (a) any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan or Bid Rate Loan, made by such Lender for
any reason (including, without limitation, acceleration) on a date other than
the last day of the Interest Period for such Loan; or
     (b) any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article VI to be satisfied) to borrow a LIBOR Loan or Bid Rate Loan from such
Lender on the date for such borrowing, or to Convert a Base Rate Loan into a
LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.
Not in limitation of the foregoing, such compensation shall include, without
limitation; (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was

Page 56



--------------------------------------------------------------------------------



 



repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date and (ii) in the case of a Bid
Rate Loan, the sum of such losses and expenses as the Lender or Designated
Lender who made such Bid Rate Loan may reasonably incur by reason of such
prepayment, including without limitation any losses or expenses incurred in
obtaining, liquidating or employing deposits from third parties. Upon Borrower’s
request (made through the Administrative Agent), any Lender seeking compensation
under this Section shall provide the Borrower with a statement setting forth the
basis for requesting such compensation and the method for determining the amount
thereof. Any such statement shall be conclusive absent manifest error.
Section 5.5 Treatment of Affected Loans.
     If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to Section
5.1(b), 5.2 or 5.3, then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by Section
5.1(b) or 5.3, on such earlier date as such Lender may specify to the Borrower
with a copy to the Administrative Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 5.1, 5.2 or
5.3 that gave rise to such Conversion no longer exist:
     (a) to the extent that such Lender’s LIBOR Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
     (b) all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 5.1 or 5.3 that gave rise to
the Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.
Section 5.6 Change of Lending Office.
     Each Lender agrees that it will use commercially reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate an alternate Lending Office with respect to any of its Loans affected
by the matters or circumstances described in Sections 3.12, 5.1 or 5.3 to reduce
the liability of the Borrower or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender

Page 57



--------------------------------------------------------------------------------



 



in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 5.7 Assumptions Concerning Funding of LIBOR Loans.
     Calculation of all amounts payable to a Lender under this Article V shall
be made as though such Lender had actually funded LIBOR Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Loans in an amount equal to the amount of the LIBOR
Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article V.
ARTICLE VI CONDITIONS PRECEDENT
Section 6.1 Initial Conditions Precedent.
     The obligation of the Lenders to effect or permit the occurrence of the
first Credit Event hereunder, whether as the making of a Loan or the issuance of
a Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:
     (a) The Administrative Agent shall have received each of the following, in
form and substance reasonably satisfactory to the Administrative Agent:
     (i) counterparts of this Agreement executed by each of the parties hereto;
     (ii) (A) Revolving Notes executed by Borrower, payable to each Lender,
(B) Bid Rate Notes executed by Borrower, each in the full amount of the
potential Bid Rate Borrowing and one payable to each Lender, and (C) a Swingline
Note executed by Borrower and payable to the Swingline Lender, each complying
with the terms of Section 2.11;
     (iii) the Guaranty executed by each of the Guarantors initially to be a
party thereto;
     (iv) an opinion of counsel to the Borrower and such other Loan Parties as
Administrative Agent shall request, addressed to the Administrative Agent and
the Lenders substantially in the form set forth in Exhibit H;
     (v) the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of (A) the Borrower, certified as of a recent
date by the Secretary of State of the State of organization of such Person, and
(B), each of the other Loan Parties, certified as of a recent date (and with
reference to documents filed and certified by the applicable state Secretary of
State) by the Secretary or Assistant Secretary (or other individual performing
similar functions) of such Person;

Page 58



--------------------------------------------------------------------------------



 



     (vi) a certificate of good standing (or certificate of similar meaning)
with respect to the Borrower and each of the other Loan Parties issued as of a
recent date by the Secretary of State of the state of formation of each such
Person and, within thirty (30) days following the Effective Date, certificates
of qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Person owns a Pool Asset;
     (vii) a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of the Borrower and
each of the other Loan Parties with respect to each of the officers of such
Person authorized to execute and deliver the Loan Documents to which such Person
is a party, and in the case of the Borrower, authorized to execute and deliver
on behalf of the Borrower Notices of Borrowing, Notices of Conversion, Notices
of Continuation and requests for Letters of Credit;
     (viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower of (x) the by-laws of
Borrower and (y) all corporate or other necessary action taken by Borrower to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party;
     (ix) a Pool Certificate calculated for the Borrower’s fiscal quarter ending
September 30, 2005;
     (x) a Compliance Certificate calculated for the Borrower’s fiscal quarter
ending September 30, 2005;
     (xi) evidence satisfactory to the Administrative Agent that the Fees then
due and payable under Section 3.6, together with all other fees, expenses and
reimbursement amounts due and payable to the Administrative Agent and any of the
Lenders, including without limitation, the fees and expenses of counsel to the
Administrative Agent, have been paid;
     (xii) a fully executed and satisfactory Solvency Certificate for each
Guarantor and provided by the Chief Financial Officer of Borrower in the form
attached as Exhibit L hereto;
     (xiii) a certificate from Borrower (A) certifying that all Persons required
by Section 8.14 to become Guarantors hereunder have executed a Guaranty and
become parties to the Indemnity and Contribution Agreement, and (B) listing the
Subsidiaries and Unconsolidated Affiliates which are not becoming Guarantors
hereunder by operation of the proviso in Section 8.14(a), which listing shall
include a certification to Administrative Agent and Lenders (along with a
statement as to the reasons why) that such Persons are not required to become a
Guarantors; and
     (xiv) such other documents and instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably request.
     (b) In the good faith judgment of the Administrative Agent:

Page 59



--------------------------------------------------------------------------------



 



     (i) There shall not have occurred or become known to the Administrative
Agent or any of the Lenders any event, condition, situation or status since the
date of the information contained in the financial and business projections,
budgets, pro forma data and forecasts concerning the Borrower and its
Subsidiaries delivered to the Administrative Agent and the Lenders prior to the
Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;
     (ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party; and
     (iii) The Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or will make
contemporaneously with the making of the first Loan or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which, or the failure to
make, give or receive which, would not reasonably be likely to (1) have a
Material Adverse Effect, or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party.
     (c) Borrowers shall have paid to Administrative Agent, for the benefit of
Lenders, all interest and other fees due under the Prior Credit Agreement,
prorated to the effective date of this Agreement and, subject to the provisions
of Section 2.1(a) with respect to the repayment of outstanding Bid Rate Loans,
any repayment of Loan principal required to remain in compliance with the
reduced Total Commitment Amount effectuated by the Agreement.
     (d) Lenders, as applicable, shall have completed whatever balancing
transfers amongst themselves as are necessary in order to result in each Lender
having the outstanding balances referenced on Schedule 1.1(A) attached hereto.
Section 6.2 Conditions Precedent to All Loans and Letters of Credit.
     The obligations of (i) Lenders to make any Loans, and (ii) the
Administrative Agent to issue Letters of Credit or make any Swingline Loan, are
each subject to the further condition precedent that: (a) no Default or Event of
Default shall exist as of the date of the making of such Loan or date of
issuance of such Letter of Credit or would exist immediately after giving effect
thereto; (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects on and as of the
date of the making of such Loan or date of issuance of such Letter of Credit
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier

Page 60



--------------------------------------------------------------------------------



 



date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder and (c) in the case
of the borrowing of Revolving Loans, the Administrative Agent shall have
received a timely Notice of Borrowing, provided, however, that no Notice of
Borrowing will be required for any Loan proceeds attributable to the outstanding
principal balance under the Prior Credit Agreement as of the date hereof; all
such outstanding principal balance shall be deemed to be Loan proceeds disbursed
under this Agreement pursuant to the provisions contained herein. Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence (both as of the date of the giving of notice relating
to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time such
Loan is made or such Letter of Credit is issued that all conditions to the
making of such Loan or issuing of such Letter of Credit contained in this
Article VI have been satisfied.
Section 6.3 Conditions as Covenants.
     If the Lenders permit the making of any Loans, or the Administrative Agent
issues a Letter of Credit, prior to the satisfaction of all conditions precedent
set forth in Sections 6.1 and 6.2, the Borrower shall nevertheless cause such
condition or conditions to be satisfied within five (5) Business Days after the
date of the making of such Loans or the issuance of such Letter of Credit.
Unless set forth in writing to the contrary, the making of its initial Loan by a
Lender shall constitute a confirmation by such Lender to the Administrative
Agent and the other Lenders that insofar as such Lender is concerned the
Borrower has satisfied the conditions precedent for initial Loans set forth in
Sections 6.1 and 6.2.
ARTICLE VII REPRESENTATIONS AND WARRANTIES
Section 7.1 Representations and Warranties.
     In order to induce the Administrative Agent and each Lender to enter into
this Agreement and to make Loans and, in the case of the Administrative Agent,
to issue Letters of Credit and make Swingline Loans, and, in the case of the
Lenders, to acquire participations in Letters of Credit and Swingline Loans, the
Borrower represents and warrants to the Administrative Agent and each Lender as
follows, provided, however, that with respect to Non-Credit Subsidiaries only,
the following representations and warranties are made only to the extent that a
failure of any such representation or warranty by such Non-Credit Subsidiaries
could reasonably be expected to have, in each instance or in the aggregate, a
Material Adverse Effect:
     (a) Organization; Power; Qualification. Each of the Loan Parties is a
corporation, partnership or other legal entity, duly organized, validly existing
and in good standing under the jurisdiction of its incorporation or
organization, has the corporate or similar power and authority to own or lease
its respective properties and to carry on its respective business as now being
and hereafter proposed to be conducted and is duly qualified and is in good
standing as a foreign corporation, partnership or other legal entity, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or

Page 61



--------------------------------------------------------------------------------



 



authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.
     (b) Ownership Structure. Part I of Schedule 7.1(b) is, as of the Effective
Date, a complete and correct list of all Subsidiaries of the Borrower setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Person, (ii) each Person holding any Equity Interest in such Person, (iii) the
nature of the Equity Interests held by each such Person and (iv) the percentage
of ownership of such Person represented by such Equity Interests (provided that
non-material errors in such schedule shall not constitute a Default hereunder so
long as all parties which are required to become Guarantors hereunder have in
fact become Guarantors hereunder, notwithstanding such errors). Except as
disclosed in such Schedule, as of the Effective Date (A) either the Borrower or
one of the other Loan Parties owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Subsidiary shown to be held by it on such Schedule, (B) all of
the issued and outstanding capital stock of each such Subsidiary organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Subsidiary. Part II of Schedule 7.1(b) correctly sets forth, as of the
Effective Date, all Unconsolidated Affiliates of the Borrower, including the
correct legal name of such Unconsolidated Affiliates, the type of legal entity
which each such Unconsolidated Affiliate is, and all ownership interests in such
Unconsolidated Affiliates held directly or indirectly by the Borrower.
     (c) Authorization of Agreement, Notes, Loan Documents and Borrowings. Each
Loan Party has the corporate or similar right and power, and has taken all
necessary action to authorize it, to borrow and obtain other extensions of
credit hereunder (in the case of the Borrower) and to execute, deliver and
perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby, as the case may be. This Agreement, the Notes and each of the other
Loan Documents to which the Borrower or any other Loan Party is a party have
been duly executed and delivered by the duly authorized officers of such Person
and each is a legal, valid and binding obligation of such Person enforceable
against such Person in accordance with its respective terms, except as the same
may be limited by bankruptcy, insolvency, and other laws affecting the rights of
creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein may be limited by
equitable principles generally.
     (d) Compliance of Agreement, Etc. with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which the Borrower
or any other Loan Party is a party in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to the Borrower or any other Loan Party; (ii) conflict with or result
in a breach of the articles of incorporation or the bylaws of the Borrower or
the organizational documents of any other Loan Party, or conflict with or result
in a breach of any

Page 62



--------------------------------------------------------------------------------



 



term or condition that would constitute a default under any Material Contract;
or (iii) result in or require the creation or imposition of any Lien (other than
a Permitted Lien) upon or with respect to any Eligible Pool Asset now owned or
hereafter acquired by the Borrower or any other Loan Party other than in favor
of the Administrative Agent for the benefit of the Lenders.
     (e) Compliance with Law; Governmental Approvals. The Borrower, each other
Loan Party and each other Subsidiary is in compliance with each Governmental
Approval and all other Applicable Laws relating to it except for non-compliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.
     (f) List of Properties and Marketable Securities. Schedule 7.1(f) is, as of
the Effective Date, a complete and correct listing of all Properties and
Marketable Securities of the Borrower, the other Loan Parties and the other
Subsidiaries, setting forth, (i) for each such Property, the current leasing
status of such Property and whether such Property is a Development Property or
Redevelopment Property and, if such Property is a Development Property or
Redevelopment Property, the status of completion of such Property, and (i) for
each such Marketable Security, as applicable, the investment type; the name of
applicable company/investment, the number and type of shares held, the exchange
on which it is traded, and the last quoted value. Each of the Borrower and the
other Loan Parties and all other Subsidiaries has good, marketable and legal
title to, or a valid leasehold interest in, its respective Properties.
     (g) Existing Indebtedness. Schedule 7.1(g) is, as of the Effective Date, a
complete and correct listing of all Indebtedness of each of the Loan Parties and
the other Subsidiaries which is secured by any Lien (other than Permitted
Liens), together with a description of all of the property subject to such Lien,
and all Guarantees of Indebtedness provided by each of the Loan Parties and the
other Subsidiaries. As of the Agreement Date, each of the Loan Parties has
performed and is in compliance with all of the material terms of its respective
Indebtedness and all instruments and agreements relating thereto, and no default
or event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute a default or event of default, exists
with respect to any such Indebtedness.
     (h) Material Contracts; Eligible Ground Leases. Schedule 7.1(h) is, as of
the Effective Date, a true, correct and complete listing of all Material
Contracts (other than those Material Contracts which are loan documents with
respect to Secured Indebtedness). Each of the Borrower, the other Loan Parties
and the other Subsidiaries that are parties to any Material Contract has
performed and is in compliance with all of the terms of such Material Contract,
and no default or event of default, or event or condition which with the giving
of notice, the lapse of time, or both, would constitute a default or event of
default, exists with respect to any such Material Contract. As of the Agreement
Date, Borrower has provided Administrative Agent with true, correct and complete
copies of each Eligible Ground Lease.
     (i) Litigation. Except as set forth on Schedule 7.1(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of the Borrower,
are there any actions, suits or proceedings threatened) against or in any other
way relating adversely to or affecting the Borrower, any other Loan Party, any
other Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority

Page 63



--------------------------------------------------------------------------------



 



which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect, and there are no strikes, slow downs, work stoppages or walkouts
or other labor disputes in progress or threatened relating to the Borrower or
any other Loan Party.
     (j) Taxes. All material federal, state and other tax returns of the
Borrower, each other Loan Party and each other Subsidiary required by Applicable
Law, which, to the knowledge of Borrower, are to be filed have been duly filed,
and all federal, state and other taxes, assessments and other governmental
charges or levies upon the Borrower, each other Loan Party and each other
Subsidiary and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment or non-filing which
is at the time permitted under Section 8.6. As of the Agreement Date, none of
the United States income tax returns of the Borrower, any other Loan Party or
any other Subsidiary is under audit.
     (k) Financial Statements. The Borrower has furnished to each Lender copies
of (i) the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal years ending December 31, 2004,
December 31, 2003 and December 31, 2002, as restated, as applicable, and the
related consolidated statements of operations, comprehensive income (only to the
extent regularly prepared by or on behalf of the Borrower), stockholders’ equity
and cash flow for the fiscal years ending on such dates, with the opinion
thereon of Deloitte & Touche LLP, and (ii) the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries for the fiscal quarter
ending September 30, 2005, and the related consolidated statements of
operations, comprehensive income (only to the extent regularly prepared by or on
behalf of the Borrower), stockholders’ equity and cash flow of the Borrower and
its consolidated Subsidiaries for the three fiscal quarter period ended on such
date. Such balance sheets and statements (including in each case related
schedules and notes) present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Borrower and its consolidated Subsidiaries as at their respective dates and
the results of operations and the cash flow for such periods (subject, as to
interim statements, to changes resulting from normal year-end audit
adjustments). Neither the Borrower nor any of its Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities for taxes,
unusual or long-term commitments or unrealized or forward anticipated losses
from any unfavorable commitments, except as referred to or reflected or provided
for in said financial statements.
     (l) No Material Adverse Change; Solvency. Except as set forth in the
financial statements referred to in subsection (k) above, since December 31,
2004, there has been no material adverse change in the consolidated financial
condition, results of operations, business or prospects of the Borrower and its
consolidated Subsidiaries taken as a whole. Each of the Borrower and the other
Loan Parties is Solvent.
     (m) ERISA. Each member of the ERISA Group has fulfilled its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Plan. No member of the ERISA Group has (i) sought a waiver of
the minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan, (ii) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any

Page 64



--------------------------------------------------------------------------------



 



Plan or Benefit Arrangement, which has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Internal Revenue Code or (iii) incurred any liability under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.
     (n) Absence of Defaults. None of the Borrower, the other Loan Parties or
the other Subsidiaries has violated any material provision of its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by the Borrower, any other Loan
Party or any other Subsidiary under any agreement (other than this Agreement) or
judgment, decree or order to which any such Person is a party or by which any
such Person or any of its respective properties may be bound where such default
or event of default could, individually or in the aggregate, have a Material
Adverse Effect.
     (o) Environmental Laws. In the ordinary course of business and from time to
time each of the Loan Parties and the other Subsidiaries conducts reviews of the
effect of Environmental Laws on its respective business, operations and
properties, including without limitation, its respective Properties, in the
course of which such Loan Party or such other Subsidiary identifies and
evaluates associated liabilities and costs (including, without limitation,
determining whether any capital or operating expenditures are required for
clean-up or closure of properties presently or previously owned, determining
whether any capital or operating expenditures are required to achieve or
maintain compliance in all material respects with Environmental Laws or required
as a condition of any Governmental Approval, any contract, or any related
constraints on operating activities, determining whether any costs or
liabilities exist in connection with off-site disposal of wastes or Hazardous
Materials, and determining whether any actual or potential liabilities to third
parties, including employees, and any related costs and expenses exist). Each of
the Loan Parties and the other Subsidiaries is in compliance with all applicable
Environmental Laws and has obtained all Governmental Approvals which are
required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals, where with respect to each of the
foregoing the failure to obtain or to comply with could be reasonably expected
to have a Material Adverse Effect. Except for any of the following matters that
could not be reasonably expected to have a Material Adverse Effect, no Loan
Party is aware of, nor has it received notice of, any past or present events,
conditions, circumstances, activities, practices, incidents, actions, or plans
which, with respect to any Loan Party or any other Subsidiary, may unreasonably
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common-law or legal liability, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material; and there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Borrower’s knowledge after due inquiry, threatened, against any Loan Party
or any other Subsidiary relating in any way to Environmental Laws which, if
determined adversely to such Loan Party or such other Subsidiary, could be
reasonably expected to have a Material Adverse Effect.

Page 65



--------------------------------------------------------------------------------



 



     (p) Investment Company; Public Utility Holding Company. No Loan Party is
(i) an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, (ii) a
“holding company” or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or (iii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.
     (q) Margin Stock. No Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.
     (r) Affiliate Transactions. Except as permitted by Section 10.8, none of
the Borrower, any other Loan Party nor any other Subsidiary is a party to or
bound by any agreement or arrangement (whether oral or written) with any
Affiliate.
     (s) Intellectual Property. Each of the Loan Parties owns or has the right
to use, under valid license agreements or otherwise, all patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trade secret, trade name, copyright, or other proprietary
right of any other Person. All such Intellectual Property is fully protected
and/or duly and properly registered, filed or issued in the appropriate office
and jurisdictions for such registrations, filing or issuances. No material claim
has been asserted by any Person with respect to the use of any such Intellectual
Property, or challenging or questioning the validity or effectiveness of any
such Intellectual Property.
     (t) Business. As of the Agreement Date, the Borrower and its Subsidiaries
are engaged in the business of acquiring, renovating, developing and managing
income producing Properties (consisting primarily of Retail Properties),
together with related business activities and investments incidental thereto.
     (u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to any Loan Party or any other Subsidiaries
ancillary to the transactions contemplated hereby.
     (v) Accuracy and Completeness of Information. All written information,
reports and other papers and data furnished to the Administrative Agent or any
Lender by, on behalf of, or at the direction of, the Borrower, any other Loan
Party or any other Subsidiary were, at the time of their respective dates or
certification, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly, in accordance
with GAAP consistently applied throughout the periods involved (subject, as to
interim statements, to changes resulting from

Page 66



--------------------------------------------------------------------------------



 



normal year-end audit adjustments and the exclusion of notes), the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods. No fact is known to the Borrower which has had, or
may in the future have (so far as the Borrower can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 7.1(k) or in such information, reports or other papers or
data or otherwise disclosed in writing to the Administrative Agent and the
Lenders prior to the Effective Date. The documents furnished or written
statements made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution, or pursuant to, of this Agreement or any
of the other Loan Documents, taken as a whole, do not contain, as of the time of
their respective dates or certification, any untrue statement of a fact material
to the creditworthiness of the Borrower, any other Loan Party or any other
Subsidiary or omitted when furnished or made to state a material fact necessary
in order to make the statements contained therein not misleading.
     (w) Not Plan Assets; No Prohibited Transactions. None of the assets of any
Loan Party or any other Subsidiary constitutes “plan assets” within the meaning
of ERISA, the Internal Revenue Code and the respective regulations promulgated
thereunder, of any ERISA Plan. The execution, delivery and performance of the
Loan Documents by the Loan Parties, and the borrowing, other credit extensions
and repayment of amounts thereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.
     (x) Pool Assets. Each of the Pool Assets (i) qualifies as an Eligible Pool
Asset, (ii) is not subject to a Lien other than a Permitted Lien, and
(iii) other than as specifically noted on Schedule 7.1(x) attached hereto, is
owned by a Borrower or a Guarantor.
Section 7.2 Survival of Representations and Warranties, Etc.
     All statements contained in any certificate required pursuant to this
Agreement or any other Loan Document and delivered by or on behalf of the
Borrower to the Administrative Agent or any Lender (including, but not limited
to, any such statement made in or in connection with any amendment thereto or
any statement contained in any such certificate or attached financial statement)
shall constitute representations and warranties made by the Borrower under this
Agreement. All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date and at and as of the date of the occurrence of each Credit
Event, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances specifically permitted hereunder.
All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.
ARTICLE VIII AFFIRMATIVE COVENANTS
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 13.7, all of the Lenders) shall otherwise
consent in the manner provided for in Section 13.7, the Borrower shall comply
with the following covenants, provided, however,

Page 67



--------------------------------------------------------------------------------



 



that with respect to Non-Credit Subsidiaries only, the following covenants are
made only to the extent that a failure of any such covenant by such Non-Credit
Subsidiaries could reasonably be expected to have, in each instance or in the
aggregate, a Material Adverse Effect:
Section 8.1 Preservation of Existence and Similar Matters.
     Except as otherwise permitted under Section 10.4, the Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, preserve and
maintain its respective existence, rights, franchises, licenses and privileges
in the jurisdiction of its incorporation or formation and qualify and remain
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.
Section 8.2 Compliance with Applicable Law and Material Contracts.
     The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party.
Section 8.3 Maintenance of Property.
     In addition to the requirements of any of the other Loan Documents, the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, (a) keep all of its material Properties in good working order and condition,
ordinary wear and tear excepted, and (b) from time to time make or cause to be
made all needed and appropriate repairs, renewals, replacements and additions to
such properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.
Section 8.4 Conduct of Business.
     The Borrower shall, and shall cause the other Loan Parties and each other
Subsidiary to, carry on its respective businesses as described in Section 7.1(t)
and not enter into any line of business not otherwise engaged in by such Person
as of the Agreement Date.
Section 8.5 Insurance.
     The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
similar businesses or as may be required by Applicable Law. Such insurance
shall, in any event, include replacement cost fire and extended coverage, public
liability, property damage, workers’ compensation and flood insurance (if
required under Applicable Law). The Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

Page 68



--------------------------------------------------------------------------------



 



Section 8.6 Payment of Taxes and Claims.
     The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of non-consensual Liens of less than $1,500,000 per Property or
$5,000,000 in the aggregate, or any other tax, assessment, charge, levy or claim
which is being contested in good faith by appropriate proceedings which operate
to suspend the collection thereof and for which adequate reserves have been
established on the books of such Person in accordance with GAAP.
Section 8.7 Books and Records; Inspections.
     The Borrower will, and will cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities. The Borrower will, and will cause each other Loan
Party and each other Subsidiary to, permit representatives of the Administrative
Agent or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the Borrower’s
presence if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and so
long as no Event of Default exists, with reasonable prior notice. The Borrower
shall be obligated to reimburse the Administrative Agent and the Lenders for
their costs and expenses incurred in connection with the exercise of their
rights under this Section only if such exercise occurs while a Default or Event
of Default exists.
Section 8.8 Use of Proceeds.
     The Borrower shall use the proceeds of Loans for general corporate purposes
of the Borrower and its Subsidiaries, including, without limitation, (a) the
payment of dividends and fees and expenses in connection with the Loans, (b) the
payment of pre-development and development costs incurred in connection with
Properties owned by the Borrower or any Subsidiary; (c) to finance acquisitions
of Properties (through the purchase of assets or companies) not otherwise
restricted by this Agreement; and (d) to finance capital expenditures and the
repayment of Indebtedness of the Borrower and its Subsidiaries. The Borrower
shall only use Letters of Credit for the same purposes for which it may use the
proceeds of Loans. The Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, use any part of such proceeds to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.

Page 69



--------------------------------------------------------------------------------



 



Section 8.9 Environmental Matters.
     The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary and their respective Properties to, comply with all Environmental
Laws the failure with which to comply could reasonably be expected to have a
Material Adverse Effect. If the Borrower, any other Loan Party or any other
Subsidiary shall (a) receive notice that any violation of any Environmental Law
may have been committed or is about to be committed by such Person or with
respect to such Person’s Property, (b) receive notice that any administrative or
judicial complaint or order has been filed or is about to be filed against any
such Person or with respect to such Person’s Property alleging violations of any
Environmental Law or requiring any such Person to take any action in connection
with the release of Hazardous Materials or (c) receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for costs associated with a response to or cleanup of a
release of Hazardous Materials or any damages caused thereby, and such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Administrative Agent
with a copy of such notice within ten (10) days after the receipt thereof by the
Borrower or any of the Subsidiaries. The Borrower and the Subsidiaries shall
promptly take all actions necessary to prevent the imposition of any Liens on
any of their respective properties arising out of or related to any
Environmental Laws.
Section 8.10 Further Assurances.
     At the Borrower’s cost and expense and upon request of the Administrative
Agent, the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.
Section 8.11 Material Contracts.
     The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, perform and comply with any and all material representations,
warranties, covenants and agreements expressed as binding upon any such Person
under any Material Contract. The Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, do or knowingly permit to be done
anything to impair materially the value of any of the Material Contracts,
provided that nothing in this Agreement shall prohibit any Loan Party or
Subsidiary from prepaying any Indebtedness.
Section 8.12 REIT Status.
     The Borrower shall maintain its status as a REIT.

Page 70



--------------------------------------------------------------------------------



 



Section 8.13 Exchange Listing.
     The Borrower shall maintain at least one class of common stock of the
Borrower having trading privileges on the New York Stock Exchange or the
American Stock Exchange or which is subject to price quotations on The NASDAQ
Stock Market’s National Market System.
Section 8.14 Guarantors.
     (a) Generally. Borrower shall cause any Subsidiary and Unconsolidated
Affiliate that is not already a Guarantor and to which any of the following
conditions apply (each a “New Guarantor”) to execute and deliver to
Administrative Agent an Accession Agreement, together with the other items
required to be delivered under the subsection (b) below:
     (i) such Person (other than the Borrower) owns a Pool Asset; or
     (ii) such Subsidiary or Unconsolidated Affiliate Guarantees, or otherwise
becomes obligated in respect of, any Indebtedness of Borrower, any
Unconsolidated Affiliate or any Subsidiary.
     provided, however, no Subsidiary or Unconsolidated Affiliate shall be
required to become a Guarantor if such Subsidiary or Unconsolidated Affiliate
cannot become a party to the Guaranty without violating (A) express provisions
of Indebtedness incurred by such Subsidiary, or (B) in the case of Subsidiary
obligated under any Secured Indebtedness, express provisions of the Subsidiary’s
or Unconsolidated Affiliates organizational documents. Any such Accession
Agreement and the other items required under subsection (b) below must be
delivered to the Administrative Agent no later than ten (10) Business Days
following the date on which any of the above conditions first applies to a New
Guarantor. With respect to clauses (A) and (B) preceding, Borrower shall deliver
to Administrative Agent promptly upon request copies of such indebtedness or
organizational documentation or such other items as Administrative Agent may
reasonably request to confirm the possibility of such violation. For the
avoidance of doubt, no Property owned by a Person obligated to become a New
Guarantor shall be deemed an Eligible Pool Asset nor included among the Pool
Assets unless and until such Person shall have executed and delivered to the
Administrative Agent an Accession Agreement in accordance with the terms hereof.
     (b) Required Deliveries. Each Accession Agreement delivered by a New
Guarantor under the immediately preceding subsection (a) shall be accompanied by
all of the following items, each in form and substance satisfactory to the
Administrative Agent:
     (i) the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
such New Guarantor certified as of a recent date (and with reference to
documents filed and certified by the applicable state Secretary of State) by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of such New Guarantor;
     (ii) a Certificate of Good Standing or certificate of similar meaning with
respect to such New Guarantor issued as of a recent date by the Secretary of
State of the state of organization of such New Guarantor and certificates of
qualification to transact

Page 71



--------------------------------------------------------------------------------



 



business or other comparable certificates issued by each Secretary of State (and
any state department of taxation, as applicable) of each state in which such New
Guarantor owns a Pool Asset, if any;
     (iii) a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of such New
Guarantor with respect to each of the officers of such New Guarantor authorized
to execute and deliver the Loan Documents to which such New Guarantor is a
party;
     (iv) copies certified by the Secretary or Assistant Secretary of such New
Guarantor (or other individual performing similar functions) of all corporate,
partnership, member or other necessary action taken by such New Guarantor to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, upon Administrative Agent’s request, the by-laws of such New
Guarantor, if a corporation, the operating agreement, if a limited liability
company, the partnership agreement, if a limited or general partnership, or
other comparable document in the case of any other form of legal entity;
     (v) an opinion of counsel to the Borrower and such New Guarantor, addressed
to the Administrative Agent and Lenders, and regarding, among other things, the
authority of such New Guarantor to execute, deliver and perform the Guaranty,
and such other matters as the Administrative Agent or its counsel may request;
and
     (vi) such other documents and instruments as the Administrative Agent may
reasonably request.
     (c) Release of Guarantor. Borrower may request in writing that
Administrative Agent release, and upon receipt of such request Administrative
Agent shall release, a Guarantor from the Guaranty so long as: (i) such
Guarantor owns no Pool Asset, nor any direct or indirect equity interest in any
Subsidiary that does own a Pool Asset; (ii) such Guarantor is not otherwise
required to be a party to the Guaranty under this Section 8.14; and (iii) no
Default or Event of Default shall then be in existence or would occur as a
result of such release.
     (d) Required Reporting. Concurrently with each delivery by Borrower of a
Compliance Certificate as and when required by Section 9.3, Borrower shall
include therewith a complete listing of all Subsidiaries which are Non-Guarantor
Entities by operation of the proviso in Section 8.14(a), along with a notation
for each such Subsidiary as to the applicable exception (set forth in the final
paragraph of subsection (a) above) which permits such Subsidiary to remain a
Non-Guarantor Entity. For the avoidance of doubt, no Property owned by a Person
obligated to become a New Guarantor shall be deemed an Eligible Pool Asset nor
included among the Pool Assets unless and until such Person shall have executed
and delivered to the Administrative Agent an Accession Agreement in accordance
with the terms of the Credit Agreement.
ARTICLE IX INFORMATION
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 13.7, all of the Lenders) shall otherwise
consent in the manner set forth in

Page 72



--------------------------------------------------------------------------------



 



Section 13.7, the Borrower shall furnish to Administrative Agent on behalf of
the Lenders (with multiple copies, one for each Lender) at its Lending Office:
Section 9.1 Quarterly Financial Statements.
     If not publicly available free of charge from the Securities and Exchange
Commission on the internet at http://www.sec.gov within forty-five (45) days
after the close of each fiscal quarter of Borrower, or if an extension has been
granted by the Securities and Exchange Commission for the filing by the Borrower
of its quarterly report on Form 10-Q, then by the earlier of the date such Form
10-Q is actually filed and the last day of such extended time period, but in no
event later than sixty (60) days after the end of such quarterly period for
which such Form 10-Q is to be filed, the unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of operations, comprehensive income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such period, setting forth in each case in comparative form the figures as of
the end of and for the corresponding periods of the previous fiscal year, all of
which shall be certified by the chief financial officer of the Borrower, in his
or her opinion, to present fairly, in accordance with GAAP, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period (subject to normal year-end audit
adjustments).
Section 9.2 Year-End Statements.
     If not publicly available free of charge from the Securities and Exchange
Commission on the internet at http://www.sec.gov within ninety (90) days after
the end of each fiscal year of the Borrower, or if an extension has been granted
by the Securities and Exchange Commission for the filing by the Borrower of its
quarterly report on Form 10-K, then by the earlier of the date such Form 10-K is
actually filed and the last day of such extended time period, but in no event
later than one hundred twenty (120) days after the end of such fiscal year for
which such Form 10-K is to be filed, the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year and the
related audited consolidated statements of operations, comprehensive income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be certified by (a) the
chief financial officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP, the financial position of the Borrower and its
Subsidiaries as at the date thereof and the result of operations for such period
and (b) Ernst & Young LLP or any other independent certified public accountants
of recognized national standing acceptable to the Requisite Lenders, whose
certificate shall be unqualified and in scope and substance satisfactory to the
Requisite Lenders and who shall have authorized the Borrower to deliver such
financial statements and certification thereof to the Administrative Agent and
the Lenders pursuant to this Agreement.
Section 9.3 Compliance Certificate.
     On or prior to the time the financial statements are required to be
provided pursuant to the immediately preceding Sections 9.1 and 9.2, a
certificate substantially in the form of Exhibit I (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer of

Page 73



--------------------------------------------------------------------------------



 



the Borrower (a) setting forth as of the end of such quarterly accounting period
or fiscal year, as the case may be, the calculations required to establish
whether the Borrower was in compliance with the covenants contained in
Section 10.1; and (b) stating that no Default or Event of Default exists, or, if
such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and, whether it is continuing and the steps being taken
by the Borrower with respect to such event, condition or failure.
Section 9.4 Other Information.
     (a) As soon as available and in any event within fifty (50) days after the
end of each fiscal quarter of the Borrower or as otherwise required pursuant to
Article IV, a Pool Certificate setting forth the information to be contained
therein, including without limitation, a calculation of Maximum Availability, as
of the last day of such fiscal quarter and actual quarterly and year-to-date Net
Operating Income and leasing/occupancy status reports and certifying that each
Property in the Pool remains an Eligible Pool Asset, as of the last day of such
fiscal quarter and that the aggregate outstanding principal amount of all
outstanding Loans, together with the aggregate amount of all Letter of Credit
Liabilities, are less than or equal to the Maximum Availability at such time.
     (b) Promptly upon receipt thereof, copies of all reports, if any, submitted
to the Borrower or its Board of Directors by its independent public accountants
including, without limitation, any management report unless such report is
prepared for the Borrower’s internal use only;
     (c) Within ten (10) Business Days of request, unless such report is
publicly available, free of charge from the Securities and Exchange Commission
on the internet at http://www.sec.gov, copies of all registration statements
(excluding the exhibits thereto and any registration statements on Form S-8 or
its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and
all other periodic reports which the Borrower, any Subsidiary or any other Loan
Party shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange, provided that Borrower shall provide Administrative Agent with written
notice of any such filing (other than regularly filed 10-Ks or 10-Qs) within ten
(10) Business Days following such filing;
     (d) Promptly upon the issuance thereof copies of all press releases issued
by the Borrower, any Subsidiary or any other Loan Party;
     (e) No later than seventy-five (75) days after the end of each fiscal year
of the Borrower ending prior to the Termination Date, projected operating
statements of the Borrower and its Subsidiaries on a consolidated basis for each
quarter of the next succeeding two (2) fiscal years, all itemized in reasonable
detail. The foregoing shall be accompanied by pro forma calculations, together
with detailed assumptions, required to establish whether or not the Borrower,
and when appropriate its consolidated Subsidiaries, will be in compliance with
the covenants contained in Section 10.1 and at the end of each fiscal quarter of
the next succeeding two (2) fiscal years;

Page 74



--------------------------------------------------------------------------------



 



     (f) No later than thirty (30) days following Administrative Agent’s request
(which 30-day period shall expire in no event earlier than forty-five (45) days
after the end of each fiscal year of the Borrower), a property budget for each
Pool Asset for the coming fiscal year of the Borrower;
     (g) If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the controller of the
Borrower setting forth details as to such occurrence and action, if any, which
the Borrower or applicable member of the ERISA Group is required or proposes to
take;
     (h) To the extent the Borrower or any Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, the Borrower or any Subsidiary or any of
their respective properties, assets or businesses which, if determined or
resolved adversely to such Person, would reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Borrower or any of its Subsidiaries are
being audited;
     (i) A copy of any amendment to the articles of incorporation, bylaws,
partnership agreement or other similar organizational documents of the Borrower
or any other Loan Party within five (5) Business Days of the effectiveness
thereof;
     (j) Prompt notice (i) if any of Chaim Katzman, Doron Valero or Howard
Sipzner ceases for any reason to be principally involved in the senior
management of the Borrower and (ii) of any change in the business, assets,
liabilities, financial condition or results of operations of the Borrower, any
Subsidiary or any other Loan Party which has had or could have Material Adverse
Effect;
     (k) Prompt notice of the occurrence of any Default or Event of Default or
any event which constitutes or which with the passage of time, the giving of
notice, or both, would

Page 75



--------------------------------------------------------------------------------



 



constitute a default or event of default by the Borrower, any Subsidiary or any
other Loan Party under any Material Contract to which any such Person is a party
or by which any such Person or any of its respective properties may be bound;
     (l) Promptly upon entering into any Material Contract after the Agreement
Date, notice of such Material Contract (along with a brief description of its
terms) and, upon Administrative Agent’s request (provided dissemination is not
prohibited by confidentiality provisions), a copy of such Material Contract to
Administrative Agent;
     (m) Prompt notice of (i) any order, judgment or decree in excess of
$1,500,000 having been entered against the Borrower, any Subsidiary or any other
Loan Party or any of their respective properties or assets, (ii) the institution
of, or threat of, any material action, suit, proceeding, governmental
investigation or arbitration against or affecting Borrower not listed on
Schedule 7.1(i) hereto, or (iii) any material development in any action, suit,
proceeding, governmental investigation or arbitration already disclosed, which,
in the case of matters referenced in subsections (ii) and (iii), has, or is
reasonably likely to have, a Material Adverse Effect, together with such other
information as may be reasonably available to Borrower to enable Administrative
Agent, the Lenders and their counsel to evaluate such matters;
     (n) Prompt notice of (i) any written notification of an alleged violation
by the Borrower or any other Loan Party of any law or regulation, the violation
of which could result in a Material Adverse Effect, or (ii) any inquiry shall
have been received by the Borrower or any other Loan Party from any Governmental
Authority which could result in a Material Adverse Effect;
     (o) Without limiting Borrower’s obligations to remain in compliance with
the covenants of Article X below, promptly upon the request of the
Administrative Agent, and in any event not less frequently than once per
calendar quarter concurrently with Borrower’s delivery of a Compliance
Certificate, evidence of the Borrower’s calculation of the Ownership Share with
respect to a Subsidiary or an Unconsolidated Affiliate with respect to which
there has been a change in Borrower’s calculation of the Ownership Share with
respect to such Subsidiary or Unconsolidated Affiliate, such evidence to be in
form and detail satisfactory to the Administrative Agent;
     (p) From time to time and promptly upon each request, such data,
certificates, reports, schedules of major tenants, statements, opinions of
counsel, documents or further information regarding any Property or the
business, assets, liabilities, financial condition, results of operations or
business prospects of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request; and
     (q) Promptly upon request, copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each of the Loan
Parties (other than Borrower, for which the following information shall be
provided prior to the Effective Date) of (x) the by-laws of such Person, if a
corporation, the operating agreement, if a limited liability company, the
partnership agreement, if a limited or general partnership, or other comparable
document in the case of any other form of legal entity and (y) all corporate,
partnership, member or other

Page 76



--------------------------------------------------------------------------------



 



necessary action taken by such Person to authorize the execution, delivery and
performance of the Loan Documents to which it is a party.
ARTICLE X NEGATIVE COVENANTS
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 13.7, all of the Lenders) shall otherwise
consent in the manner set forth in Section 13.7, the Borrower shall comply with
the following covenants (which, to the extent tested with respect to a specific
fiscal quarter, shall be tested as of the last Business Day of such fiscal
quarter):
Section 10.1 Financial Covenants.
     (a) Minimum Tangible Net Worth. The Borrower shall not permit its Tangible
Net Worth determined on a consolidated basis at the end of any fiscal quarter to
be less than (i) $717,647,000 plus (ii) ninety percent (90%) of the Net Proceeds
of all Equity Issuances effected at any time after the Effective Date by the
Borrower or any of its Subsidiaries to any Person other than the Borrower or any
of its Subsidiaries.
     (b) Ratio of Total Liabilities to Gross Asset Value. The Borrower shall not
permit the ratio of (i) Total Liabilities of the Borrower and its Subsidiaries
determined on a consolidated basis to (ii) Gross Asset Value of the Borrower and
its Subsidiaries determined on a consolidated basis, to exceed 0.60 to 1.00 at
any time.
     (c) Ratio of Secured Indebtedness to Gross Asset Value. The Borrower shall
not permit the ratio of (i) Secured Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis to (ii) Gross Asset Value to
exceed 0.40 to 1.00 at any time.
     (d) Ratio of EBITDA to Interest Expense. The Borrower shall not permit the
ratio of (i) EBITDA of the Borrower and its Subsidiaries determined on a
consolidated basis for the fiscal quarter most recently ended to (ii) Interest
Expense of the Borrower and its Subsidiaries determined on a consolidated basis
for such period, to be less than 1.90 to 1.00 for such period.
     (e) Ratio of EBITDA to Fixed Charges. The Borrower shall not permit the
ratio of (i) EBITDA of the Borrower and its Subsidiaries determined on a
consolidated basis for the fiscal quarter most recently ended to (ii) Fixed
Charges of the Borrower and its Subsidiaries determined on a consolidated basis
for such period, to be less than 1.65 to 1.00 for such period.
     (f) Ratio of Unencumbered Net Operating Income to Unsecured Interest
Expense. The Borrower shall not permit the ratio of (i) Unencumbered Net
Operating Income of the Borrower and its Subsidiaries determined on a
consolidated basis for the fiscal quarter most recently ending to (ii) Unsecured
Interest Expense of the Borrower and its Subsidiaries determined on a
consolidated basis for such period, to be less than 2.00 to 1.00.
     (g) Permitted Investments. The Borrower shall not, and shall not permit any
Subsidiary to, make an Investment in or otherwise own, the following items which
would cause the aggregate value of such holdings of such Persons to exceed the
following percentages of the Borrower’s Gross Asset Value:

Page 77



--------------------------------------------------------------------------------



 



     (i) unimproved and undeveloped raw land (which shall not include any such
land acquired less than eighteen (18) months previously and which is to become a
Development Property within eighteen (18) months of its acquisition), such that
the aggregate book value of all such land exceeds ten percent (10%) of the
Borrower’s Gross Asset Value;
     (ii) (A) common stock, Preferred Stock, other capital stock, beneficial
interest in trust, membership interest in limited liability companies and other
Equity Interests in Persons (other than consolidated Subsidiaries and
Unconsolidated Affiliates) and/or (B) Marketable Securities of Borrower, such
that the aggregate book value of such interests exceeds ten percent (10%) of the
Borrower’s Gross Asset Value;
     (iii) Investments in Unconsolidated Affiliates, such that the aggregate
value of such Investments in Unconsolidated Affiliates, exceeds ten percent
(10%) of the Borrower’s Gross Asset Value. For purposes of this clause (iii),
the “value” of any such Investment in an Unconsolidated Affiliate shall equal
(1) with respect to any of such Unconsolidated Affiliate’s CIP, the Borrower’s
Ownership Share of such CIP as of the date of determination and (2) with respect
to any of such Unconsolidated Affiliate’s Properties which have been completed,
the Borrower’s Ownership Share of the Operating Property Value for each Property
of such Unconsolidated Affiliate;
     (iv) Mortgages in favor of the Borrower or any Subsidiary of the Borrower,
such that the aggregate book value of Indebtedness secured by such Mortgages
exceeds five percent (5%) of the Borrower’s Gross Asset Value; and
     (v) the aggregate amount of the Total Budgeted Costs for Development
Properties plus Major Redevelopment Properties in which the Borrower either has
a direct or indirect ownership interest shall not exceed fifteen percent (15%)
of the Borrower’s Gross Asset Value. If a Development Property or Redevelopment
Property is owned by an Unconsolidated Affiliate of Borrower or any Subsidiary,
then the greater of (1) the product of (A) the Borrower’s or such Subsidiary’s
Ownership Share in such Unconsolidated Affiliate and (B) the amount of the Total
Budgeted Costs for such Development Property or Redevelopment Property or
(2) the recourse obligations of the Borrower or such Subsidiary (including,
without limitation, as a general partner of such Unconsolidated Affiliate)
relating to the Indebtedness of such Unconsolidated Affiliate, shall be used in
calculating such investment limitation.
provided, further, that, in addition to the foregoing limitations, the aggregate
value of the Investments and other items subject to the limitations in the
preceding clauses (i) through (v) shall not exceed twenty percent (20%) of the
Borrower’s Gross Asset Value.
     (h) Total Assets of Non-Wholly Owned Subsidiaries. Borrower shall not
permit aggregate Gross Asset Value, determined with respect to all Subsidiaries
that are not Wholly Owned Subsidiaries to exceed fifteen percent (15%) of the
Gross Asset Value.
     (i) Dividends and Other Restricted Payments. The Borrower and its
Subsidiaries (other than Wholly Owned Subsidiaries) shall not, directly or
indirectly declare or make, or incur

Page 78



--------------------------------------------------------------------------------



 



any liability to make, any Restricted Payments, except that: (i) the Borrower
may make cash distributions to its shareholders in an aggregate amount not to
exceed ninety-five percent (95%) of Funds From Operations as of the end of each
fiscal quarter for the four fiscal quarter period then ending; provided however,
that Borrower in all events shall be entitled to make distributions to its
shareholders in such amounts and at such times as shall be necessary or
appropriate to enable the Borrower to avoid liability for any tax pursuant to
Section 857(b) or Section 4981 of the Internal Revenue Code (including cash
distributions) of capital gains resulting from gains from asset sales to the
extent necessary to avoid payment of taxes on such asset sales; (ii)
Subsidiaries may make Restricted Payments to the Borrower or any other
Subsidiary; (iii) Subsidiaries may make Restricted Payments to the extent such
Restricted Payments are required by the terms of the governing documents (i.e.,
entity documents or joint venture agreements) of such Subsidiaries; and (iv) Dim
Vastgoed (if it becomes a Subsidiary) may make Restricted Payments to the extent
consistent with its past corporate practice. Notwithstanding the foregoing, but
subject to the following sentence, if a Default or Event of Default exists, the
Borrower may only declare or make cash distributions to its shareholders in an
aggregate amount not to exceed the minimum amount necessary for the Borrower to
remain in compliance with Section 8.12. If an Event of Default specified in
subsection (a), (e) or (f) of Section 11.1 shall have occurred and be
continuing, or if as a result of the occurrence of any other Event of Default
the Obligations have been accelerated, the Borrower shall not, and shall not
permit any Subsidiary to, make any Restricted Payments to any Person whatsoever
other than to the Borrower or any Subsidiary.
     (j) Asset Value of Non-Guarantor Entities. At no time shall the aggregate
Asset Value of the Non-Guarantor Entities obligated in respect of any Recourse
Indebtedness exceed ten percent (10%) of the Gross Asset Value.
Section 10.2 Negative Pledge.
     The Borrower shall not, and shall not permit any other Loan Party to,
create, assume or suffer to exist any Lien on any Pool Asset or on any direct or
indirect ownership interest in any Pool Asset, except for Permitted Liens.
Section 10.3 Restrictions on Intercompany Transfers.
     The Borrower shall not, and shall not permit any other Loan Party to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Loan Party to:
(i) pay dividends or make any other distribution on any of such Loan Party’s
capital stock or other Equity Interests owned by a Loan Party; (ii) pay any
Indebtedness owed to a Loan Party; (iii) make loans or advances to a Loan Party;
or (iv) transfer any of its property or assets to a Loan Party.
Section 10.4 Merger, Consolidation, Sales of Assets and Other Arrangements.
     The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); (c) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or substantially all of
its

Page 79



--------------------------------------------------------------------------------



 



business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, whether now owned or hereafter acquired; or (d) acquire a
Substantial Amount of the assets of, or make an Investment of a Substantial
Amount in, any other Person; provided, however, that:
     (i) any Subsidiary may merge with a Loan Party so long as the survivor is a
Loan Party;
     (ii) any Subsidiary may sell, transfer or dispose of its assets to a Loan
Party;
     (iii) any Subsidiary that is not (and is not required to be) a Loan Party
may convey, sell, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its business or assets,
or the capital stock of or other Equity Interests in any of its Subsidiaries,
and immediately thereafter liquidate, provided that immediately prior to any
such conveyance, sale, transfer, disposition or liquidation and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence;
     (iv) any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) assets of, or make an Investment
in, any other Person so long as the amount of such acquisition or Investment
does not equal or exceed a Substantial Amount and (B) sell, lease or otherwise
transfer, whether by one or a series of transactions, assets (including capital
stock or other securities of Subsidiaries) which do not equal or exceed a
Substantial Amount to any other Person and, in the event that the assets
referenced in either subsection (A) or (B) above do in fact equal or exceed a
Substantial Amount, the applicable Loan Party or other Subsidiary may proceed
with such acquisition or transfer, so long as, in each case, (1) the Borrower
shall have given the Administrative Agent and the Lenders at least thirty
(30) days prior written notice of such consolidation, merger, acquisition,
Investment, sale, lease or other transfer; (2) immediately prior thereto, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence; (3) in the case of a consolidation or
merger involving the Borrower or any other Loan Party, such Person shall be the
survivor thereof and (4) at the time the Borrower gives notice pursuant to
clause (1) of this subsection, the Borrower shall have delivered to the
Administrative Agent and the Lenders a Compliance Certificate, calculated on a
pro forma basis, evidencing the continued compliance by the Loan Parties with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial covenants contained in Section 10.1,
after giving effect to such consolidation, merger, acquisition, Investment,
sale, lease or other transfer; and
     (v) the Borrower and the other Loan Parties may lease and sublease its
respective assets, as lessor or sublessor (as the case may be), in the ordinary
course of their business.
Further, no Loan Party, nor any other Subsidiary, shall enter into any
sale-leaseback transactions or other transaction by which such Person shall
remain liable as lessee (or the economic equivalent thereof) of any real or
personal property that it has sold or leased to another Person.

Page 80



--------------------------------------------------------------------------------



 



Section 10.5 Plans.
     The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, permit any of its respective assets to become or be deemed
to be “plan assets” within the meaning of ERISA, the Internal Revenue Code and
the respective regulations promulgated thereunder.
Section 10.6 Fiscal Year.
     The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.
Section 10.7 Modifications of Organizational Documents and Material Contracts.
     The Borrower shall not, and shall not permit any other Loan Party to,
amend, supplement, restate or otherwise modify its articles of incorporation,
by-laws or other organizational documents without the prior written consent of
the Requisite Lenders unless such amendment, supplement, restatement or other
modification (a) is in the case of the Borrower, to increase the amount of
Equity Interests authorized to be issued by the Borrower, or to authorize the
issuance of a class of Preferred Stock by the Borrower, (b) is required under or
as a result of the Internal Revenue Code or other Applicable Law, (c) is
required to maintain the Borrower’s status as a REIT or (d) could not reasonably
be expected to have a Material Adverse Effect (and in all events, Borrower, in
accordance with Section 9.4(i), shall provide Administrative Agent with fully
executed and filed, if applicable, copies of any of the foregoing). The Borrower
shall not permit Subsidiary that is not a Loan Party to amend, supplement,
restate or otherwise modify its articles of incorporation, by-laws or other
organizational documents if such amendment, supplement, restatement or other
modification could reasonably be expected to have a Material Adverse Effect. The
Borrower shall not enter into, and shall not permit any Subsidiary or other Loan
Party to enter into, any amendment, termination or modification to any Material
Contract that could reasonably be expected to have a Material Adverse Effect or
default in the performance of any obligations of the Borrower or any Subsidiary
in any Material Contract.
Section 10.8 Transactions with Affiliates.
     The Borrower shall not, and shall not permit any other Loan Party to,
permit to exist or enter into, any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of the Borrower or with any director, officer or employee of any Loan
Party, except (i) transactions in the course of and pursuant to the reasonable
requirements of the business of the Borrower and upon fair and reasonable terms
that are no less favorable to the Borrower than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate, and
(ii) those transactions listed on Schedule 10.8 attached hereto. In limitation
of the foregoing, neither Borrower nor any other Loan Parties or Subsidiaries
shall (a) make loans or advances to any director, officer or employee of any
Loan Party or (b) guaranty loans or advances to any director, officer or
employee of any Loan Party, in either case or cumulatively in excess of
$10,000,000 in the aggregate. The Borrower and each Subsidiary may, however,
guaranty Indebtedness of other Loan Parties.

Page 81



--------------------------------------------------------------------------------



 



ARTICLE XI DEFAULT
Section 11.1 Events of Default.
     Each of the following shall constitute an Event of Default, whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority:
     (a) Default in Payment. The Borrower or any other Loan Party shall fail to
pay (i) any amount due on the Termination Date, (ii) any principal when due
(whether upon demand, at maturity, by reason of acceleration or otherwise), or
(iii) any other amount due (whether upon demand, at maturity, by reason of
acceleration or otherwise) under this Agreement or any other Loan Document
within three (3) Business Days of the same being due.
     (b) Default in Performance.
     (i) The Borrower shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Sections 9.1, 9.2, 9.3 or Article X.; or
     (ii) The Borrower or any other Loan Party shall fail to perform or observe
any term, covenant, condition or agreement contained in this Agreement or any
other Loan Document to which it is a party and not otherwise mentioned in this
Section and such failure shall continue for a period of thirty (30) calendar
days after the earlier of (x) the date upon which any Loan Party obtains
knowledge of such failure or (y) the date upon which the Borrower has received
written notice of such failure from the Administrative Agent;
     (c) Misrepresentations. Any representation or warranty made or deemed made
by or on behalf of the Borrower or any other Loan Party in this Agreement, in
any other Loan Document, or in any required certificate delivered by or on
behalf of the Borrower or any other Loan Party, or any amendment hereto or
thereto, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made or deemed made.
     (d) Indebtedness Cross-Default.
     (i) The Borrower, any other Loan Party, or any other Subsidiary shall fail
to pay when due and payable the principal of, or interest on, (x) any Recourse
Indebtedness (other than the Loans) having an aggregate outstanding principal
amount of $5,000,000 or more, or (y) any Nonrecourse Indebtedness having an
aggregate outstanding principal amount of $35,000,000 or more, and in any such
case such failure shall continue beyond any applicable notice and cure periods;
or
     (ii) The maturity of any (x) any Recourse Indebtedness (other than the
Loans) of the Borrower, any other Loan Party or any other Subsidiary having an
aggregate outstanding principal amount of $5,000,000 or more, or (y) any
Nonrecourse Indebtedness of the Borrower, any other Loan Party or any other
Subsidiary having an aggregate outstanding principal amount of $35,000,000 or
more shall have (1) been

Page 82



--------------------------------------------------------------------------------



 



accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Indebtedness or (2) been required to be prepaid or repurchased prior to the
stated maturity thereof; or
     (iii) Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or both, would permit any
holder or holders of (x) any Recourse Indebtedness (other than the Loans) of the
Borrower, any other Loan Party or any other Subsidiary having an aggregate
outstanding principal amount of $5,000,000 or more, or (y) any Nonrecourse
Indebtedness of the Borrower, any other Loan Party or any other Subsidiary
having an aggregate outstanding principal amount of $35,000,000 or more, any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of such Indebtedness or require any such Indebtedness
to be prepaid or repurchased prior to its stated maturity. Notwithstanding the
foregoing, the provisions of this subclause (iii) shall not apply to the
Indebtedness listed on Schedule 11.1(d) solely as a result of known non-monetary
defaults previously disclosed in Borrower’s publicly filed 2005 financial
statements, unless and until the applicable holder(s) (or any trustee or agent
acting on behalf of such holder(s)) of such Indebtedness accelerate the maturity
of such Indebtedness or require any such Indebtedness to be prepaid or
repurchased prior to its stated maturity as a result of such known defaults.
     (e) Voluntary Bankruptcy Proceeding. The Borrower or any other Loan Party
or any Person who has granted to the Administrative Agent a Lien under any
Security Document shall: (i) commence a voluntary case under the Bankruptcy Code
of 1978, as amended or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) be unable to or admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.
     (f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower or any other Loan Party or any Person who has
granted to the Administrative Agent a Lien under any Security Document in any
court of competent jurisdiction seeking: (i) relief under the Bankruptcy Code of
1978, as amended or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of sixty (60) consecutive calendar days, or an order granting the relief

Page 83



--------------------------------------------------------------------------------



 



requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.
     (g) Revocation of Loan Documents. The Borrower or any other Loan Party
shall (or shall attempt to) disavow, revoke or terminate any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document.
     (h) Judgment. A judgment or order for the payment of money shall be entered
against the Borrower or any other Loan Party, by any court or other tribunal and
(i) such judgment or order shall continue for a period of thirty (30) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) exceeds, individually or together with
all other such judgments or orders entered against the Loan Parties, $1,500,000
or (B) such judgment or order could reasonably be expected to have a Material
Adverse Effect.
     (i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower or any other Loan Party,
which exceeds, individually or together with all other such warrants, writs,
executions and processes, $1,500,000 in amount and such warrant, writ, execution
or process shall not be paid, discharged, vacated, stayed or bonded for a period
of thirty (30) days; provided, however, that if a bond has been issued in favor
of the claimant or other Person obtaining such warrant, writ, execution or
process, the issuer of such bond shall execute a waiver or subordination
agreement in form and substance satisfactory to the Administrative Agent
pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of any Loan Party.
     (j) ERISA. Any member of the ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of $1,000,000 which it shall have become
liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $1,000,000.
     (k) Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents;

Page 84



--------------------------------------------------------------------------------



 



     (l) Change of Control/Change in Management.
     (i) (A) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) other than Chaim Katzman and/or his Affiliates, successors, estate
beneficiaries or assigns, is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time ), directly or indirectly, of greater than forty percent
(40%) of the total voting power of the then outstanding voting stock of the
Borrower or (B) during any period of twelve (12) consecutive months ending after
the Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Borrower (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason (other than death or mental or physical
disability) to constitute a majority of the Board of Directors of the Borrower
then in office; or
     (ii) If more than one of Chaim Katzman, Doron Valero and Howard Sipzner
cease for any reason to be principally involved in the senior management of the
Borrower, and (in the case of vacancies caused by resignation, death or
incapacity) Borrower shall have failed to replace the resulting vacancies in
senior management with individuals reasonably acceptable to the Requisite
Lenders within a period of one-hundred eighty (180) days.
     (m) Damage; Strike; Casualty. Any material damage to, or loss or
destruction of, any Pool Asset, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than thirty (30) consecutive days beyond the
coverage period of any applicable business interruption insurance, the cessation
or substantial curtailment of revenue producing activities of the Borrower or
its Subsidiaries taken as a whole and only if any such event or circumstance
could reasonably be expected to have a Material Adverse Effect.
Section 11.2 Remedies Upon Event of Default.
     Upon the occurrence of an Event of Default the following provisions shall
apply:
     (a) Acceleration; Termination of Facilities.
     (i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f), (A)(i) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (ii) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default and (iii) all of the other Obligations of
the Borrower, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement,

Page 85



--------------------------------------------------------------------------------



 



the Notes or any of the other Loan Documents shall become immediately and
automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower and (B) the Commitments and the obligation of the Lenders to make Loans
hereunder, and the obligation of the Administrative Agent to issue Letters of
Credit hereunder, shall immediately and automatically terminate.
     (ii) Optional. If any other Event of Default shall exist, the
Administrative Agent shall, at the direction of the Requisite Lenders:
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (2) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default and (3) all of the other Obligations, including, but not limited to, the
other amounts owed to the Lenders and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (B) terminate the Commitments and the
obligation of the Lenders to make Loans hereunder and the obligation of the
Administrative Agent to issue Letters of Credit hereunder.
     (iii) Rescission of Acceleration by Requisite Lenders. If at any time after
acceleration of the maturity of the Loans and the other Obligations, the
Borrower shall pay all arrears of interest and all payments on account of
principal of the Obligations which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied
     (b) Loan Documents. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise any and
all of its rights under any and all of the other Loan Documents.
     (c) Applicable Law. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.

Page 86



--------------------------------------------------------------------------------



 



Section 11.3 Marshaling; Payments Set Aside.
     Neither the Administrative Agent nor any Lender shall be under any
obligation to marshal any assets in favor of any Loan Party or any other party
or against or in payment of any or all of the Obligations. To the extent that
any Loan Party makes a payment or payments to the Administrative Agent and/or
any Lender, or the Administrative Agent and/or any Lender enforce their security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
Section 11.4 Allocation of Proceeds.
     If an Event of Default exists and maturity of any of the Obligations has
been accelerated, all payments received by the Administrative Agent under any of
the Loan Documents, in respect of any principal of or interest on the
Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:
     (a) amounts due to the Administrative Agent and the Lenders in respect of
Fees and expenses due under Section 13.2;
     (b) payments of interest on Loans, to be applied for the ratable benefit of
the Lenders;
     (c) payments of principal of Loans, to be applied for the ratable benefit
of the Lenders;
     (d) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 12.7 and 13.10;
     (e) payments of all other amounts due under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders; and
     (f) any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.
Section 11.5 Letter of Credit Collateral Account.
     (a) As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities, the Borrower hereby pledges and grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Letter of Credit Collateral Account established pursuant
to the requirements of Section 2.12, and the balances from time to time in the
Letter of Credit Collateral Account (including the investments and reinvestments
therein provided for below). The balances from time to time in the Letter of
Credit Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Administrative Agent

Page 87



--------------------------------------------------------------------------------



 



as provided herein. Anything in this Agreement to the contrary notwithstanding,
funds held in the Letter of Credit Collateral Account shall be subject to
withdrawal only as provided in this Section and in Section 2.12.
     (b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such cash equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent, provided, that all earnings on
such investments will be credited to and retained in the Letter of Credit
Collateral Account for the account of Borrower. The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.
     (c) If an Event of Default exists, the Administrative Agent shall, if
instructed by the Requisite Lenders in their discretion at any time and from
time to time, elect to liquidate any such investments and reinvestments
referenced in subsection (b) above and credit the proceeds thereof to the Letter
of Credit Collateral Account and apply or cause to be applied such proceeds and
any other balances in the Letter of Credit Collateral Account to the payment of
any of the Letter of Credit Liabilities due and payable.
     (d) So long as no Default or Event of Default exists, the Administrative
Agent shall, from time to time, at the request of the Borrower, deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such of the balances in the Letter of Credit Collateral Account as
exceed the aggregate amount of Letter of Credit Liabilities at such time. When
all of the Obligations shall have been indefeasibly paid in full and no Letters
of Credit remain outstanding, the Administrative Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account.
     (e) The Borrower shall pay to the Administrative Agent from time to time
such fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.
Section 11.6 Performance by Administrative Agent.
     If the Borrower shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, the Administrative Agent may perform or
attempt to perform such covenant, duty or agreement on behalf of the Borrower
after the expiration of any cure or grace periods set forth herein. In such
event, the Borrower shall, at the request of the Administrative Agent, promptly
reimburse the Administrative Agent the duly documented, out-of-pocket costs of
third parties engaged by the Administrative Agent in such performance or
attempted performance to the Administrative Agent. Notwithstanding the
foregoing, neither the

Page 88



--------------------------------------------------------------------------------



 



Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower under this
Agreement or any other Loan Document.
Section 11.7 Rights Cumulative.
     The rights and remedies of the Administrative Agent and the Lenders under
this Agreement and each of the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law. In exercising their respective rights and remedies the
Administrative Agent and the Lenders may be selective and no failure or delay by
the Administrative Agent or any of the Lenders in exercising any right shall
operate as a waiver of it, nor shall any single or partial exercise of any power
or right preclude its other or further exercise or the exercise of any other
power or right.
ARTICLE XII THE AGENT
Section 12.1 Authorization and Action.
     Each Lender hereby appoints and authorizes the Administrative Agent to take
such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Administrative
Agent”, “Agent”, “agent” and similar terms in the Loan Documents with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead, use of such terms is merely a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. Except as otherwise specifically provided in
this Agreement, at the request of a Lender, the Administrative Agent will
forward to such Lender copies or, where appropriate, originals of the documents
delivered to the Administrative Agent pursuant to this Agreement or the other
Loan Documents. The Administrative Agent shall deliver to each Lender, promptly
upon receipt thereof by the Administrative Agent, one original of each Note made
payable to the order of such Lender and copies of each of the financial
statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article IX; provided such delivered documents
shall not be deemed to include any documents obtained by the Administrative
Agent from the internet pursuant to Sections 9.1, 9.2 or 9.4.(b). The
Administrative Agent will also furnish to any Lender, upon the request of such
Lender, a copy of any certificate or notice furnished to the Administrative
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,

Page 89



--------------------------------------------------------------------------------



 



pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent shall exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have directed
the Administrative Agent otherwise. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.
Section 12.2 Administrative Agent’s Reliance, Etc.
     Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it with
reasonable care and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts. Neither the Administrative Agent nor any of its
directors, officers, agents, employees or counsel: (a) makes any warranty or
representation to any Lender or any other Person and shall be responsible to any
Lender or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons or inspect the property,
books or records of the Borrower or any other Person; (c) shall be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any Collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders in any such Collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by

Page 90



--------------------------------------------------------------------------------



 



acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties. The
Administrative Agent may execute any of its duties under the Loan Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects with reasonable care in the absence of gross negligence or willful
misconduct.
Section 12.3 Notice of Defaults.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of a Default or Event of Default unless the Administrative Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default or event of default.” If any
Lender (excluding the Lender which is also serving as the Administrative Agent)
becomes aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent with a copy to Borrower such a “notice of default or event
of default.” Further, if the Administrative Agent receives such a “notice of
default”, the Administrative Agent shall give prompt notice thereof to the
Lenders with a copy to Borrower.
Section 12.4 Wells Fargo as Lender.
     Wells Fargo, as a “Lender”, shall have the same rights and powers under
this Agreement and any other Loan Document as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders. Further, the Administrative Agent and
any affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement and otherwise without having to
account for the same to the other Lenders. The Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.
Section 12.5 Approvals of Lenders.
     All communications from the Administrative Agent to any Lender requesting
such Lender’s determination, consent, approval or disapproval (a) shall be given
in the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrower in respect

Page 91



--------------------------------------------------------------------------------



 



of the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Each
Lender shall reply promptly, but in any event within ten (10) Business Days of
receipt of such communication (or such lesser period as may be required under
the Loan Documents for the Administrative Agent to respond). Unless a Lender
shall give written notice to the Administrative Agent that it specifically
objects to the recommendation or determination of the Administrative Agent
(together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.
Section 12.6 Lender Credit Decision, Etc.
     Each Lender expressly acknowledges and agrees that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
counsel, attorneys-in-fact or other affiliates has made any representations or
warranties as to the financial condition, operations, creditworthiness, solvency
or other information concerning the business or affairs of the Borrower, any
other Loan Party, any Subsidiary or any other Person to such Lender and that no
act by the Administrative Agent hereinafter taken, including any review of the
affairs of the Borrower, shall be deemed to constitute any such representation
or warranty by the Administrative Agent to any Lender. Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent, or any of their
respective officers, directors, employees and agents, and based on the financial
statements of the Borrower, the Subsidiaries or any other Affiliate thereof, and
inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the Loan Parties, the Subsidiaries and other Persons,
its review of the Loan Documents, the legal opinions required to be delivered to
it hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transaction contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent under this Agreement or any of the other
Loan Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or other Affiliates. Each Lender
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to such Lender.

Page 92



--------------------------------------------------------------------------------



 



Section 12.7 Indemnification of Administrative Agent.
     Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Administrative Agent (in its capacity as Administrative
Agent but not as a “Lender”) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct or if the
Administrative Agent fails to follow the written direction of the Requisite
Lenders unless such failure is pursuant to the advice of counsel of which the
Lenders have received notice. Without limiting the generality of the foregoing,
each Lender agrees to reimburse the Administrative Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees of the counsel(s) of the Administrative Agent’s own choosing)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower. Such
out-of-pocket expenses (including reasonable counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement.
Section 12.8 Successor Administrative Agent.
     The Administrative Agent may resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. In the event (a) of Administrative Agent’s gross negligence or willful
misconduct or (b) Administrative Agent, at any time, ceases to maintain a Pro
Rata Share equal to or greater than the Pro Rata Share of each other Lender, the
Administrative Agent may be removed as Administrative Agent under the Loan
Documents at any time by Requisite Lenders (other than the Administrative Agent
as a “Lender”) upon thirty (30) day’s prior notice. Upon any such resignation or
removal, the Requisite Lenders (which, in the case of the removal of the
Administrative Agent as provided in the immediately preceding sentence, shall be
determined without regard to the Commitment of the Lender then acting as
Administrative Agent) shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Default or Event of Default exists,

Page 93



--------------------------------------------------------------------------------



 



be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender as a successor Administrative Agent). If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
thirty (30) days after the resigning Administrative Agent’s giving of notice of
resignation or the Lenders’ removal of the resigning Administrative Agent, then
the resigning or removed Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a Lender, if any Lender
shall be willing to serve, and otherwise shall be an Eligible Assignee. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under the Loan Documents.
After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XII shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents.
Section 12.9 Titled Agents.
     Each of the Syndication Agents, Documentation Agents and Managing Agents
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, the Borrower or any other Loan
Party and the use of such titles does not impose on the Titled Agents any duties
or obligations greater than those of any other Lender or entitle the Titled
Agents to any rights other than those to which any other Lender is entitled.
ARTICLE XIII MISCELLANEOUS
Section 13.1 Notices.
     Unless otherwise provided herein, communications provided for hereunder
shall be in writing and shall be mailed, sent by overnight delivery, telecopied
or delivered as follows:

Page 94



--------------------------------------------------------------------------------



 



     If to the Borrower:
Equity One, Inc.
1600 N.E. Miami Gardens Drive
North Miami Beach, Florida 33179
Attention: Howard M. Sipzner, CFO
Facsimile :(305) 957-1214
Telephone Number:(305) 947-1664
     With a copy to:
Equity One, Inc.
1600 N.E. Miami Gardens Drive
North Miami Beach, Florida 33179
Attention: Arthur L. Gallagher, Esq.
Facsimile :(305) 957-1214
Telephone Number:(305) 947-1664
     If to the Administrative Agent or a Lender:
To the address or telecopy number, as applicable, of the Administrative Agent or
such Lender, as the case may be, set forth on its signature page hereto or, in
the case of a Lender, in the applicable Assignment and Acceptance Agreement,
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed or sent by overnight delivery, when received; (ii) if telecopied, when
transmitted; or (iii) if hand delivered, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the
Administrative Agent or any Lender under Article II. shall be effective only
when actually received. Neither the Administrative Agent nor any Lender shall
incur any liability to the Borrower (nor shall the Administrative Agent incur
any liability to the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder. The failure of any
Person designated to receive only a copy of any notice shall not render
ineffective notice otherwise properly given to the Person to receive such
notice.
Section 13.2 Expenses.
     The Borrower agrees (a) to reimburse the Administrative Agent the duly
documented out-of-pocket costs of third parties engaged by Administrative Agent
in connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expense and reasonable travel expenses related to closing), and
the consummation of the transactions contemplated thereby, including the
reasonable fees and duly documented disbursements of counsel to the
Administrative Agent and all reasonable and duly documented costs and expenses
of the Administrative Agent in

Page 95



--------------------------------------------------------------------------------



 



connection with the review of Properties for inclusion in calculations of the
Pool and the Administrative Agent’s other activities under Article IV, (b) to
pay or reimburse the Administrative Agent and the Lenders for all their costs
and expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and duly
documented disbursements of their respective counsel and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Administrative Agent and the Lenders from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any failure to
pay or delay in paying, documentary, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay the reasonable fees and duly documented
disbursements of counsel to the Administrative Agent and any Lender incurred in
connection with the representation of the Administrative Agent or such Lender in
any matter relating to or arising out of any bankruptcy or other proceeding of
the type described in Sections 11.1(e) or 11.1(f), including, without limitation
(i) any motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtor-in-possession financing
or any plan of reorganization of the Borrower or any other Loan Party, whether
proposed by the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding.
Section 13.3 Stamp, Intangible and Recording Taxes.
     The Borrower will pay any and all stamp, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents or the
perfection of any rights or Liens thereunder.
Section 13.4 Electronic Document Deliveries.
     Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that (A) the foregoing shall not apply to
notices to any Lender pursuant to Article II and (B) the Lender has not notified
the Administrative Agent or Borrower that it cannot or does not want to receive
electronic communications. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which the Administrative Agent or Borrower posts such documents or the

Page 96



--------------------------------------------------------------------------------



 



documents become available on a commercial website and the Administrative Agent
or Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 9:00 a.m. on the opening of business on the next
business day for the recipient. Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide paper copies of the
certificate required by Section 9.3 to the Administrative Agent and shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Except for the certificates required by Section 9.3, the Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.
Section 13.5 Litigation; Jurisdiction; Other Matters; Waivers.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER
LOAN DOCUMENT OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN OR BY REASON OF
ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE.
     (b) EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR,
AT THE OPTION OF THE ADMINISTRATIVE AGENT, ANY STATE COURT LOCATED IN NEW YORK
COUNTY, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND
LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HERE FROM OR THEREFROM. THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS. THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES
THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE
MADE BY REGISTERED OR

Page 97



--------------------------------------------------------------------------------



 



CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR
HEREIN. TO THE EXTENT PERMITTED BY LAW, SHOULD THE BORROWER FAIL TO APPEAR OR
ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THIRTY DAYS
AFTER THE MAILING THEREOF, THE BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER
AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH
SUMMONS, COMPLAINT, PROCESS OR PAPERS.
     (c) EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME.
     (d) THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR
THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
     (e) THE BORROWER AGREES THAT ALL OF ITS PAYMENT OBLIGATIONS HEREUNDER SHALL
BE ABSOLUTE AND UNCONDITIONAL, AND, FOR THE PURPOSES OF AND WITH RESPECT TO
MAKING PAYMENTS HEREUNDER, THE BORROWER HEREBY WAIVES ANY RIGHT TO ASSERT ANY
SETOFF, COUNTERCLAIM OR CROSS-CLAIM.
     (f) THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND
WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE
THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE
OTHER LOAN DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND
THE TERMINATION OF THIS AGREEMENT.
Section 13.6 Successors and Assigns.
     (a) Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement without the prior written consent of all the
Lenders (and any such assignment or transfer to which all of the Lenders have
not consented shall be void).
     (b) Participations. Any Lender may at any time grant to an affiliate of
such Lender, or one or more banks or other financial institutions (each a
“Participant” ) participating interests in its Commitment or the Obligations
owing to such Lender, provided, however, any such participating interest must be
for a constant and not a varying percentage interest. Except as otherwise
provided in Section 3.3, no Participant shall have any rights or benefits under
this Agreement or any other Loan Document. In the event of any such grant by a
Lender of a

Page 98



--------------------------------------------------------------------------------



 



participating interest to a Participant, such Lender shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement pursuant to which any Lender may grant such a participating
interest shall provide that such Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrower hereunder including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement; provided however, such Lender may agree with
the Participant that it will not, without the consent of the Participant, agree
to (i) increase such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender, or
(iii) reduce the rate at which interest is payable thereon. An assignment or
other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b).
     (c) Assignments. Any Lender may with the prior written consent of the
Administrative Agent and the Borrower (which consent in each case, shall not be
unreasonably withheld) at any time assign to one or more Eligible Assignees
(each an “Assignee”) all or a portion of its rights and obligations under this
Agreement and the Notes; provided, however, (i) no such consent by the Borrower
shall be required (x) if a Default or Event of Default shall exist or (y) in the
case of an assignment to another Lender or an affiliate of such Lender or
another Lender; (ii) no such consent by the Administrative Agent shall be
required in the case of an assignment to an affiliate of such Lender,
(iii) without limiting each Lender’s right to assign all of its Commitment, any
partial assignment shall be in an amount at least equal to $10,000,000 and after
giving effect to such assignment the assigning Lender retains a Commitment, or
if the Commitments have been terminated, holds Notes having an aggregate
outstanding principal balance, of at least $7,500,000, and (iv) each such
assignment shall be effected by means of an Assignment and Acceptance Agreement.
From and after the Assignment Effective Date (as such term is defined in the
Assignment and Acceptance Agreement), such Assignee shall be deemed to be a
Lender party to this Agreement and shall have all the rights and obligations of
a Lender with a Commitment as set forth in such Assignment and Acceptance
Agreement, and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required. Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangement so the new Notes are issued to the
Assignee and such transferor Lender, as appropriate. In connection with any such
assignment, the transferor Lender shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500.
Anything in this Section to the contrary notwithstanding, no Lender may assign
or participate any interest in any Loan held by it hereunder to the Borrower, or
any of its respective affiliates or Subsidiaries.
     (d) Designated Lenders. Any Lender (each, a “Designating Lender”) may at
any time designate one Designated Lender to fund Bid Rate Loans on behalf of
such Designating Lender subject to the terms of this subsection (d) and the
provisions in the immediately preceding subsections (b) and (c) shall not apply
to such designation. No Lender may designate more than one Designated Lender at
any point in time. The parties to each such designation shall execute and
deliver to the Administrative Agent for its acceptance a Designation Agreement.
Upon such receipt of an appropriately completed Designation Agreement executed
by a

Page 99



--------------------------------------------------------------------------------



 



Designating Lender and a designee representing that it is a Designated Lender,
the Administrative Agent will accept such Designation Agreement and give prompt
notice thereof to the Borrower, whereupon, (i) the Borrower shall execute and
deliver to the Designating Lender a Designated Lender Note payable to the order
of the Designated Lender, (ii) from and after the effective date specified in
the Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.4 after the Borrower has accepted a Bid Rate Loan
(or portion thereof) of the Designating Lender, and (iii) the Designated Lender
shall not be required to make payments with respect to any obligations in this
Agreement except to the extent of excess cash flow of such Designated Lender
which is not otherwise required to repay obligations of such Designated Lender
which are then due and payable; provided, however, that regardless of such
designation and assumption by the Designated Lender, the Designating Lender
shall be and remain obligated to the Borrower, the Administrative Agent and the
Lenders for each and every of the obligations of the Designating Lender and its
related Designated Lender with respect to this Agreement, including, without
limitation, any indemnification obligations under Section 12.7 and any sums
otherwise payable to the Borrower by the Designated Lender. Each Designating
Lender shall serve as the agent of the Designated Lender and shall on behalf of,
and to the exclusion of, the Designated Lender: (i) receive any and all payments
made for the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents. Any such notice, communication,
vote, approval, waiver, consent or amendment shall be signed by the Designating
Lender as agent for the Designated Lender and shall not be signed by the
Designated Lender on its own behalf and shall be binding on the Designated
Lender to the same extent as if signed by the Designated Lender on its own
behalf. The Borrower, the Administrative Agent and the Lenders may rely thereon
without any requirement that the Designated Lender sign or acknowledge the same.
No Designated Lender may assign or transfer all or any portion of its interest
hereunder or under any other Loan Document, other than assignments to the
Designating Lender which originally designated such Designated Lender. The
Borrower, the Lenders and the Administrative Agent each hereby agrees that it
will not institute against any Designated Lender or join any other Person in
instituting against any Designated Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any federal or state
bankruptcy or similar law, until the later to occur of (x) one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Designated Lender and (y) the Termination Date. In connection with any such
designation the Designating Lender shall pay to the Administrative Agent an
administrative fee for processing such designation in the amount of $3,500.
     (e) Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of this Section 13.6,
and without the need to comply with any of the formal or procedural requirements
of this Section 13.6, any Lender may at any time and from time to time, pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge of assignment
shall release such Lender from its obligation thereunder. To facilitate any such
pledge or assignment, Administrative Agent shall, at the request of such Lender,
enter into a letter agreement with the Federal Reserve Bank in, or substantially
in, the form of the exhibit to Appendix C to the Federal Reserve Bank of New
York Operating Circular No 10, as amended

Page 100



--------------------------------------------------------------------------------



 



from time to time. No such pledge or assignment shall release the assigning
Lender from its obligations hereunder.
     (f) Information to Assignee, Etc. A Lender may furnish any information
concerning the Borrower, any Subsidiary or any other Loan Party in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants); provided that the
information concerning Borrower, any other Loan Party or Subsidiary shall be
subject to Section 13.9.
Section 13.7 Amendments.
     (a) Generally. Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or in any
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between the Borrower and the Administrative Agent) may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document (other than any fee letter solely
between the Borrower and the Administrative Agent) may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. In limitation of the foregoing, (A) any modification or amendment
of the financial covenant set forth in Section 10.1(b), or waiver or any Default
or Event of Default with respect to such Section 10.1(b), or (B) modification or
amendment of the definitions of the terms “Gross Asset Value”, “Indebtedness” or
“Total Liabilities” (or the definitions used in such definition or the
percentages or rates used in the calculation thereof), shall require the consent
of Requisite Lenders (which Requisite Lenders must include Wells Fargo, so long
as Wells Fargo remains a party hereto):
     (b) Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver
or consent shall, unless in writing, and signed by all of the Lenders (or the
Administrative Agent at the written direction of the Lenders), do any of the
following:
     (i) increase the Commitments of the Lenders (excluding any increase as a
result of an assignment of Commitments permitted under Section 13.6) or subject
the Lenders to any additional obligations, except for any increases contemplated
under Section 2.14;
     (ii) reduce the principal of, or interest rates that have accrued or that
will be charged on the outstanding principal amount of, any Loans or other
Obligations;
     (iii) reduce the amount of any Fees payable to the Lenders hereunder, other
than Fees payable to Administrative Agent pursuant to the Fee Letter;
     (iv) postpone any date fixed for any payment of principal of, or interest
on, any Loans or for the payment of Fees (other than Fees to Administrative
Agent pursuant

Page 101



--------------------------------------------------------------------------------



 



to the Fee Letter) or any other Obligations, or extend the expiration date of
any Letter of Credit beyond the Termination Date;
     (v) change the Pro Rata Shares (excluding any change as a result of an
assignment of Commitments permitted under Section 13.6 or an increase of
Commitments effected pursuant to Section 2.14);
     (vi) amend this Section 13.7 or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section 13.7;
     (vii) modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
     (viii) release any Guarantor from its obligations under the Guaranty except
as contemplated under Section 8.14;
     (ix) modify the definitions of the terms “Maximum Availability” or “Pool
Value” (or the definitions used in such definition or the percentages or rates
used in the calculation thereof), or modifying the provisions of Sections
2.1(a)(i), 2.8(b)(ii) or 2.13 which utilize such terms;
     (x) waive a Default or Event of Default under Section 11.1(a) or Section
11.1(l)(i); or
     (xi) amend, or waive the Borrower’s compliance with, Section 2.8(b)(ii).
     (c) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver
or consent unless in writing and signed by the Administrative Agent, in addition
to the Lenders required hereinabove to take such action, shall affect the rights
or duties of the Administrative Agent under this Agreement or any of the other
Loan Documents. Any amendment, waiver or consent relating to Section 2.3 or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon and any amendment, waiver or consent shall be effective only
in the specific instance and for the specific purpose set forth therein. No
course of dealing or delay or omission on the part of the Administrative Agent
or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Any Event of Default occurring hereunder shall
continue to exist until such time as such Event of Default is waived in writing
in accordance with the terms of this Section, notwithstanding any attempted cure
or other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

Page 102



--------------------------------------------------------------------------------



 



Section 13.8 Nonliability of Administrative Agent and Lenders.
     The relationship between the Borrower, on the one hand, and the Lenders and
the Administrative Agent, on the other hand, shall be solely that of borrower
and lender. Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower and no provision in this Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.
Section 13.9 Confidentiality.
     Except as otherwise provided by Applicable Law, the Administrative Agent
and each Lender shall utilize all non-public information obtained pursuant to
the requirements of this Agreement which has been identified as confidential or
proprietary by the Borrower in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to any of
their respective affiliates (provided any such affiliate shall agree to keep
such information confidential in accordance with the terms of this
Section 13.9); (b) as reasonably requested by any bona fide Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) as required or requested by any Governmental Authority or
self-regulatory body or representative thereof or pursuant to legal process or
in connection with any legal proceedings; (d) to the Administrative Agent’s or
such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) if an
Event of Default exists, to any other Person, but solely in connection with the
exercise by the Administrative Agent or the Lenders of their rights hereunder or
under any of the other Loan Documents; and (f) to the extent such information
(x) becomes publicly available other than as a result of a breach of this
Section 13.9 or (y) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or any
Affiliate.
Section 13.10 Indemnification.
     (a) The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, any affiliate of the Administrative Agent and
each of the Lenders and their respective directors, officers, shareholders,
agents, employees and counsel (each referred to herein as an “Indemnified
Party”) from and against any and all losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses of every kind and nature
(including, without limitation, amounts paid in settlement, court costs and the
reasonable and duly documented fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any suit, cause of action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
(the foregoing referred to herein

Page 103



--------------------------------------------------------------------------------



 



as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent’s or
any Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Administrative Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the
Administrative Agent and the Lenders are material creditors of the Borrower and
are alleged to influence directly or indirectly the business decisions or
affairs of the Borrower and the Subsidiaries or their financial condition;
(viii) the exercise of any right or remedy the Administrative Agent or the
Lenders may have under this Agreement or the other Loan Documents including, but
not limited to, the foreclosure upon, or seizure of, any collateral or the
exercise of any other rights of a secured party; (ix) any violation or
non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified party in connection with matters described in this
clause (a) that constitute gross negligence or willful misconduct.
     (b) The Borrower’s indemnification obligations under this Section shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.
     (c) This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.
     (d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be reimbursed by the Borrower at
the request of such Indemnified Party notwithstanding any claim or assertion by
the Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

Page 104



--------------------------------------------------------------------------------



 



     (e) An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all costs and expenses incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that (i) if the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).
     (f) If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
Section 13.11 Termination; Survival.
     At such time as (a) all of the Commitments have been terminated, (b) none
of the Lenders is obligated any longer under this Agreement to make any Loans
and (c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of Sections 3.12, 5.1, 5.4, 12.7, 13.2 and 13.10
and any other provision of this Agreement and the other Loan Documents, and the
provisions of Section 13.5, shall continue in full force and effect and shall
protect the Administrative Agent and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.
Section 13.12 Severability of Provisions.
     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 13.13 GOVERNING LAW.
     THIS AGREEMENT WAS EXECUTED AND DELIVERED IN NEW YORK CITY, AND SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Page 105



--------------------------------------------------------------------------------



 



Section 13.14 Counterparts.
     This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
Section 13.15 Obligations with Respect to Loan Parties.
     The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.
Section 13.16 Independence of Covenants.
     All covenants hereunder shall be given in any jurisdiction independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 13.17 Limitation of Liability.
     Neither the Administrative Agent nor any Lender, nor any affiliate,
officer, director, employee, attorney, or agent of the Administrative Agent or
any Lender shall have any liability with respect to, and the Borrower hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
the Borrower in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents. The Borrower
hereby waives, releases, and agrees not to sue the Administrative Agent or any
Lender or any of the Administrative Agent’s or any Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.
Section 13.18 USA Patriot Act Notice. Compliance.
     The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently,
Administrative Agent, on behalf of itself and Lenders, may from time-to-time
request, and Borrower shall provide to Administrative Agent, Borrower’s name,
address, tax identification number and/or such other identification information
as shall be necessary for Lender to comply with federal law. An “account” for
this purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

Page 106



--------------------------------------------------------------------------------



 



Section 13.19 Entire Agreement.
     This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.
Section 13.20 Construction.
     The Administrative Agent, the Borrower and each Lender acknowledge that
each of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.
[Signatures on Following Pages]

Page 107



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be executed by their authorized officers all as of the day, month and year first
above written.

                  BORROWER:  
 
                EQUITY ONE, INC.,     a Maryland corporation
 
           
 
  By:   /s/ Howard M. Sipzner    
 
           
 
      Howard M. Sipzner             Executive Vice President and Chief Financial
Officer

[Signatures Continued on Next Page]

Page 108



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement dated as of
January 17, 2006 with Equity One, Inc.]

                      WELLS FARGO BANK, NATIONAL ASSOCIATION,     as
Administrative Agent and as a Lender
 
                    By   /s/ Edwin S. Poole III              
 
      Name:   Edwin S. Poole III    
 
      Title:   Vice President    
 
                    Commitment Amount:
 
                    $33,000,000
 
                    Lending Office (all Types of Loans):
 
                        Wells Fargo Bank, N.A.             Real Estate Group    
        Suite 1450             401 East Jackson Street             Tampa,
Florida 33602    
 
                        Attention: Edwin S. Poole, III    
 
                Senior Relationship Manager    
 
                        Tel: (813) 202-7205             Fax: (813) 202-7201    
 
                        With a copy to:    
 
                        Wells Fargo Bank, N.A.             Real Estate Group    
        420 Montgomery Street, 6th Floor             San Francisco, CA 94163    
        Attention: Chief Credit Officer             Fax: (415) 781-8324    

Page 109



--------------------------------------------------------------------------------



 



                      WACHOVIA BANK,     as Co-Syndication Agent and as a Lender
 
                    By   /s/ Cynthia A. Bean              
 
      Name:   Cynthia A. Bean    
 
      Title:   Vice President    
 
                    Commitment Amount:
 
                    $24,000,000
 
                    Lending Office (all Types of Loans):
 
                        301 S. College St.             NC - 0172            
Charlotte, NC 28288    
 
                        Attention: Cynthia Bean    
 
                        Tel: (704) 383 7534             Fax: (704) 383 6205    

Page 110



--------------------------------------------------------------------------------



 



                      SUNTRUST BANK,     as Co-Syndication Agent and as a Lender
 
                    By   /s/ Nancy B. Richards              
 
      Name:   Nancy B. Richards    
 
      Title:   Senior Vice President    
 
                    Commitment Amount:
 
                    $24,000,000
 
                    Lending Office (all Types of Loans):
 
                        SunTrust Bank             8330 Boone Boulevard, 8th
Floor         Vienna, Virginia 22182    
 
                        Attention: Nancy Richards             Tel:
(703) 442-1557             Fax: (703) 442-1570    

Page 111



--------------------------------------------------------------------------------



 



                      PNC BANK,     as Co-Documentation Agent and as a Lender
 
                    By   /s/ Tracy Kochanowski              
 
      Name:   Tracy Kochanowski    
 
      Title:   Vice President    
 
                    Commitment Amount:
 
                    $21,000,000
 
                    Lending Office (all Types of Loans):
 
                        One PNC Plaza, 249 Fifth Avenue             Mailstop;
P1-POPP-19-2             Pittsburgh, PA 15222    
 
                        Attention: Wayne Robertson    
 
                        Tel: 412.762.8452             Fax: 412.762.6500    

Page 112



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, N.A.     as Co-Documentation Agent
and as a Lender
 
                    By   /s/ Marc E. Costntino              
 
      Name: Marc E. Costntino
 
      Title:   Vice President
 
                    Commitment Amount:
 
                    $20,000,000
 
                    Lending Office (all Types of Loans):
 
                             
 
                             
 
                             
 
                             

                 
 
      Attention:                      
 
               
 
      Tel:                      
 
      Fax:                      

Page 113



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A.,     as Managing Agent and as a
Lender
 
                    By   /s/ Lisa Marti Stevens              
 
      Name:   Lisa Marti Stevens    
 
      Title:   Senior Vice President    
 
                    Commitment Amount:
 
                    $17,000,000
 
                    Lending Office (all Types of Loans):
 
                        Bank of America, N.A.             401 E. Las Olas Blvd.,
8th Floor         Ft. Lauderdale, Fl 33301    
 
                        Attention: Nancy J. Blackwood    
 
                        Tel: (954) 765-2627             Fax: (954) 765-2164    

Page 114



--------------------------------------------------------------------------------



 



                      BANK OF MONTREAL,     as Managing Agent and as a Lender
 
                    By   /s/ David L. Mistic              
 
      Name: David L. Mistic
 
      Title:   Vice President
 
                    Commitment Amount:
 
                    $17,000,000
 
                    Lending Office (all Types of Loans):
 
                             
 
                             
 
                             
 
                             
 
               

                 
 
      Attention:                      
 
               
 
      Tel:                      
 
      Fax:                      

Page 115



--------------------------------------------------------------------------------



 



                      BRANCH BANKING & TRUST COMPANY,     as Managing Agent and
as a Lender
 
                    By:   /s/ Guy Guenthner              
 
      Name:   Guy Guenthner    
 
      Title:   Senior Vice President    
 
                    Commitment Amount:
 
                    $17,000,000
 
                    Lending Office (all Types of Loans):
 
                        Branch Banking & Trust Company             6550 N.
Federal Highway, Suite 500             Ft. Lauderdale, FL 33308    
 
                        Attn: D. Guy Guenthner             Senior Vice President
   
 
                        Tel: (954) 776-3319             Fax: (954) 491-7650    

Page 116



--------------------------------------------------------------------------------



 



                      DEUTSCHE BANK TRUST COMPANY AMERICAS,     as a Lender
 
                    By   /s/ Steven Lapham              
 
      Name:   Steven Lapham    
 
      Title:   Managing Director    
 
               
 
  By   /s/ Brenda Casey              
 
      Name:   Brenda Casey    
 
      Title:   Vice President    
 
                    Commitment Amount:
 
                    $15,000,000
 
                    Credit/Business Matters:
 
                        Deutsche Bank Trust Company Activities         200
Crescent Court, Suite 550             Dallas, Texas 75201             Attention:
Scott Speer    
 
                        Tel: 214-740-7903             Fax: 214-740-7910    

Page 117



--------------------------------------------------------------------------------



 



                      COMERICA BANK,     as a Lender
 
                    By   /s/ Leslie Vogel              
 
      Name:   Leslie Vogel    
 
      Title:   Vice President    
 
                    Commitment Amount:
 
                    $15,000,000
 
                    Lending Office (all Types of Loans):
 
                        Comerica Bank             500 Woodward             MC
3256             Detroit, Michigan 48226    
 
                        Attention: Betsy Branson    
 
                        Tel: 313-222-5878             Fax: 313-222-3697    

Page 118



--------------------------------------------------------------------------------



 



                      EUROHYPO AG, New York Branch     as a Lender
 
                    By   /s/ John Lippman              
 
      Name:   John Lippman    
 
      Title:   Vice President    
 
               
 
  By   /s/ Stephen Cox            
 
      Name:   Stephen Cox    
 
      Title:   Vice President    
 
                    Commitment Amount:
 
                    $15,000,000
 
                    Lending Office (all Types of Loans):
 
                        Head of Portfolio Operations             Eurohypo AG,
New York Branch             1114 Avenue of the Americas             New York, NY
10036             Facsimile: (866) 267-7680    
 
                        with a copy to:    
 
                        Legal Director             Eurohypo AG, New York Branch
            1114 Avenue of the Americas             New York, NY 10036          
  Facsimile: (866) 267-7680    

Page 119



--------------------------------------------------------------------------------



 



                      THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,     successor by
merger to UFJ Bank Limited,     as a Lender
 
                    By   /s/ James T. Taylor              
 
      Name:   James T. Taylor    
 
      Title:   Vice President    
 
                    Commitment Amount:
 
                    $15,000,000

Page 120



--------------------------------------------------------------------------------



 



                      FIRST HORIZON,     as a Lender
 
                    By   /s/ J. Jordan O’Neill III              
 
      Name:   J. Jordan O’Neill III    
 
      Title:   Senior Vice President    
 
                    Commitment Amount:
 
                    $12,000,000
 
                    Lending Office (all Types of Loans):
 
                        First Horizon Bank             1650 Tysons Blvd.        
    Suite 1150             McLean, VA 22102-4875    
 
                        Attention: Jordan O’Neil    
 
                        Tel: 703-394-2518             Fax: 703-734-1834    

Page 121



--------------------------------------------------------------------------------



 



                      REGIONS BANK,     as a Lender
 
                    By   /s/ Lance Aylsworth              
 
      Name:   Lance Aylsworth    
 
      Title:   Vice President    
 
                    Commitment Amount:
 
                    $12,000,000
 
                    Lending Office (all Types of Loans):
 
                        Regions Bank             2800 Ponce De Leon Blvd.      
      9th Floor             Coral Gables, FL 33134    
 
                        Attention: Lance Aylsworth    
 
                        Tel: (305) 648-7013             Fax: (305) 774-5189    

Page 122



--------------------------------------------------------------------------------



 



                      ISRAEL DISCOUNT BANK OF NEW YORK,     as a Lender
 
                    By   /s/ David Keinan              
 
      Name: David Keinan           Title:   Senior Vice President, Regional
Manager for FL
 
                    By   /s/ Robert R. Munoz              
 
      Name: Robert R. Munoz           Title:   Senior Vice President, Chief
Lending Officer for FL
 
                    Commitment Amount:
 
                    $9,000,000
 
                    Lending Office (all Types of Loans):
 
                        18851 NE 19th Av. Suite 600         Aventura, FL 33180  
 
 
               
 
      Attention:   Robert Munoz    
 
                        Tel: (305) 682-3781             Fax: (305) 682-3727    

Page 123



--------------------------------------------------------------------------------



 



                      CHANG HWA COMMERCIAL BANK, LTD.,     as a Lender
 
                    By   /s/ Jim C.Y. Chen              
 
      Name:   Jim C.Y. Chen    
 
      Title:   VP and General Manager    
 
                    Commitment Amount:
 
                    $9,000,000
 
                    Lending Office (all Types of Loans):
 
                        Chang Hwa Commercial Bank, Ltd.             Loan
Department             685 Third Avenue, 29th Floor         New York, NY 10017  
 
 
                        Attention: Danielle Tsai, Loan Officer
 
                        Tel: 212-651-9770 ext. 29             Fax: 212-651-9785
   

Page 124